EXHIBIT 10.72
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND NOTED WITH
“[REDACTED].” AN UNREDACTED VERSION OF THIS DOCUMENT HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
CREDIT, SECURITY, GUARANTY
AND PLEDGE AGREEMENT
Dated as of October 6, 2009
among
LIONS GATE MANDATE FINANCING VEHICLE INC.
and
THE BORROWERS REFERRED TO HEREIN
and
THE GUARANTORS REFERRED TO HEREIN
and
THE LENDERS REFERRED TO HEREIN
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
and
as Issuing Bank
and
UNION BANK, N.A.
as Co-Administrative Agent, Syndication Agent and Joint Lead Arranger
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Documentation Agent
 
J.P. MORGAN SECURITIES INC.
as Sole Bookrunner and Joint Lead Arranger

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page  
1.
  DEFINITIONS         2  
 
               
2.
  THE LOANS         32  
 
               
 
  SECTION 2.1   Loans     32  
 
               
 
  SECTION 2.2   Notes; Repayment     34  
 
               
 
  SECTION 2.3   Letters of Credit     34  
 
               
 
  SECTION 2.4   Interest     40  
 
               
 
  SECTION 2.5   Commitment Fee and Other Fees     40  
 
               
 
  SECTION 2.6   Termination and/or Reduction of the Commitments     41  
 
               
 
  SECTION 2.7   Default Interest; Alternate Rate of Interest     41  
 
               
 
  SECTION 2.8   Continuation and Conversion of Loans     42  
 
               
 
  SECTION 2.9   Prepayment of Loans; Reimbursement of Lenders     43  
 
               
 
  SECTION 2.10   Change in Circumstances     45  
 
               
 
  SECTION 2.11   Change in Legality     48  
 
               
 
  SECTION 2.12   United States Withholding     48  
 
               
 
  SECTION 2.13   Foreign Currency Conversion; Withholding     50  
 
               
 
  SECTION 2.14   Interest Adjustments     51  
 
               
 
  SECTION 2.15   Payments Generally     51  
 
               
 
  SECTION 2.16   Provisions Relating to the Borrowing Base     52  
 
               
 
  SECTION 2.17   Increase in Total Commitment     53  
 
               
 
  SECTION 2.18   Defaulting Lender     54  
 
                3.   REPRESENTATIONS AND WARRANTIES OF CREDIT PARTIES     56  
 
               
 
  SECTION 3.1   Existence and Power     56  
 
               
 
  SECTION 3.2   Authority and No Violation     56  
 
               
 
  SECTION 3.3   Governmental Approval     57  
 
               
 
  SECTION 3.4   Binding Agreements     57  
 
               
 
  SECTION 3.5   Financial Statements     57  
 
               
 
  SECTION 3.6   No Material Adverse Change     58  
 
               
 
  SECTION 3.7   Ownership of Pledged Securities, Subsidiaries, etc.     58  
 
               
 
  SECTION 3.8   Copyrights, Trademarks and Other Rights     59  
 
               
 
  SECTION 3.9   Fictitious Names     60  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  SECTION 3.10   Title to Qualifying Pictures     60  
 
               
 
  SECTION 3.11   Places of Business     60  
 
               
 
  SECTION 3.12   Litigation     60  
 
               
 
  SECTION 3.13   Federal Reserve Regulations     60  
 
               
 
  SECTION 3.14   Investment Company Act     60  
 
               
 
  SECTION 3.15   Taxes     60  
 
               
 
  SECTION 3.16   Compliance with ERISA     61  
 
               
 
  SECTION 3.17   Agreements     61  
 
               
 
  SECTION 3.18   Security Interest     62  
 
               
 
  SECTION 3.19   Disclosure     62  
 
               
 
  SECTION 3.20   Distribution Rights     62  
 
               
 
  SECTION 3.21   Environmental Liabilities     62  
 
               
 
  SECTION 3.22   Pledged Securities     63  
 
               
 
  SECTION 3.23   Compliance with Laws     64  
 
               
 
  SECTION 3.24   Special Purpose Nature of Borrowers     64  
 
               
 
  SECTION 3.25   Rights Agreements     64  
 
               
 
  SECTION 3.26   “Stop Date”, Contingent Compensation, Etc.     64  
 
                4.   CONDITIONS PRECEDENT     65  
 
               
 
  SECTION 4.1   Conditions Precedent to the Closing Date     65  
 
               
 
  SECTION 4.2   Conditions Precedent to the Initial Loan for Each Qualifying
Picture     68  
 
               
 
  SECTION 4.3   Conditions Precedent to Each Loan and Letter of Credit     72  
 
                5.   AFFIRMATIVE COVENANTS     72  
 
               
 
  SECTION 5.1   Financial Statements and Reports     73  
 
               
 
  SECTION 5.2   Corporate Existence; Compliance with Laws     74  
 
               
 
  SECTION 5.3   Maintenance of Properties     74  
 
               
 
  SECTION 5.4   Notice of Material Events     74  
 
               
 
  SECTION 5.5   Insurance     75  
 
               
 
  SECTION 5.6   Production and Distribution     77  
 
               
 
  SECTION 5.7   Music     77  
 
               

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  SECTION 5.8   Copyrights and Trademarks     77  
 
               
 
  SECTION 5.9   Books and Records     78  
 
               
 
  SECTION 5.10   Third Party Audit Rights     78  
 
               
 
  SECTION 5.11   Observance of Agreements     79  
 
               
 
  SECTION 5.12   Laboratories; No Removal     79  
 
               
 
  SECTION 5.13   Taxes and Charges; Indebtedness in Ordinary Course of Business
    79  
 
               
 
  SECTION 5.14   Liens     80  
 
               
 
  SECTION 5.15   Further Assurances; Security Interests     80  
 
               
 
  SECTION 5.16   ERISA Compliance and Reports     80  
 
               
 
  SECTION 5.17   Subsidiaries     81  
 
               
 
  SECTION 5.18   Environmental Laws     81  
 
               
 
  SECTION 5.19   Use of Proceeds     82  
 
               
 
  SECTION 5.20   Negative Cost Statements     82  
 
               
 
  SECTION 5.21   Distribution Agreements, Acceptable L/C ’s, Etc.     82  
 
               
 
  SECTION 5.22   Security Agreements with the Guilds     83  
 
               
 
  SECTION 5.23   Equity and/or Excess Borrowing Base     83  
 
               
 
  SECTION 5.24   Delivery to Licensees     83  
 
               
 
  SECTION 5.25   Completion Reserve Amount     83  
 
                6.   NEGATIVE COVENANTS     83  
 
               
 
  SECTION 6.1   Limitations on Indebtedness and Preferred Equity Interests    
83  
 
               
 
  SECTION 6.2   Limitations on Liens     84  
 
               
 
  SECTION 6.3   Limitation on Guarantees     85  
 
               
 
  SECTION 6.4   Limitations on Investments     86  
 
               
 
  SECTION 6.5   Restricted Payments     86  
 
               
 
  SECTION 6.6   Consolidation, Merger, Sale of Assets, etc.     86  
 
               
 
  SECTION 6.7   Receivables     86  
 
               
 
  SECTION 6.8   Sale and Leaseback     86  
 
               
 
  SECTION 6.9   Places of Business; Change of Name     87  
 
               
 
  SECTION 6.10   Limitations on Capital Expenditures     87  
 
               

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  SECTION 6.11   Transactions with Affiliates     87  
 
               
 
  SECTION 6.12   Business Activities     87  
 
               
 
  SECTION 6.13   Fiscal Year End     87  
 
               
 
  SECTION 6.14   Prohibition of Amendments and Waivers     87  
 
               
 
  SECTION 6.15   No Further Negative Pledge     87  
 
               
 
  SECTION 6.16   Bank Accounts     88  
 
               
 
  SECTION 6.17   ERISA Compliance     88  
 
               
 
  SECTION 6.18   Hazardous Materials     88  
 
               
 
  SECTION 6.19   Use of Proceeds of Loans and Requests for Letters of Credit    
88  
 
               
 
  SECTION 6.20   Interest Rate Protection Agreements, etc.     88  
 
               
 
  SECTION 6.21   Overhead     88  
 
               
 
  SECTION 6.22   Subsidiaries     88  
 
               
 
  SECTION 6.23   Negative Cost     89  
 
                7.   EVENTS OF DEFAULT     89  
 
               
 
  SECTION 7.1   Events of Default     89  
 
               
 
  SECTION 7.2   Continued Funding of Loans Following Default or Event of Default
    92  
 
                8.   GRANT OF SECURITY INTEREST; REMEDIES     92  
 
               
 
  SECTION 8.1   Security Interests     92  
 
               
 
  SECTION 8.2   Use of Collateral     93  
 
               
 
  SECTION 8.3   Collection Accounts     93  
 
               
 
  SECTION 8.4   Credit Parties to Hold in Trust     93  
 
               
 
  SECTION 8.5   Collections, etc.     93  
 
               
 
  SECTION 8.6   Possession, Sale of Collateral, etc.     94  
 
               
 
  SECTION 8.7   Application of Proceeds on Default     95  
 
               
 
  SECTION 8.8   Power of Attorney     95  
 
               
 
  SECTION 8.9   Financing Statements, Direct Payments     96  
 
               
 
  SECTION 8.10   Further Assurances     96  
 
               
 
  SECTION 8.11   Termination and Release     97  
 
               
 
  SECTION 8.12   Remedies Not Exclusive     97  
 
               

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  SECTION 8.13   Quiet Enjoyment     97  
 
               
 
  SECTION 8.14   Continuation and Reinstatement     98  
 
                9.   GUARANTY     98  
 
               
 
  SECTION 9.1   Guaranty     98  
 
               
 
  SECTION 9.2   No Impairment of Guaranty, etc.     99  
 
               
 
  SECTION 9.3   Continuation and Reinstatement, etc.     100  
 
               
 
  SECTION 9.4   Additional Limitation on Guaranteed Amount etc.     100  
 
               
 
  SECTION 9.5   Voluntary Arrangements     100  
 
               
 
  SECTION 9.6   Termination     101  
 
                10.   PLEDGE     101  
 
               
 
  SECTION 10.1   Pledge     101  
 
               
 
  SECTION 10.2   Covenant     101  
 
               
 
  SECTION 10.3   Registration in Nominee Name; Denominations     102  
 
               
 
  SECTION 10.4   Voting Rights; Dividends; etc.     102  
 
               
 
  SECTION 10.5   Remedies Upon Default     102  
 
               
 
  SECTION 10.6   Application of Proceeds of Sale and Cash     104  
 
               
 
  SECTION 10.7   Securities Act, etc.     104  
 
               
 
  SECTION 10.8   Continuation and Reinstatement     105  
 
               
 
  SECTION 10.9   Termination     105  
 
                11.   CASH COLLATERAL     105  
 
               
 
  SECTION 11.1   Cash Collateral Accounts     105  
 
               
 
  SECTION 11.2   Investment of Funds     105  
 
               
 
  SECTION 11.3   Grant of Security Interest     106  
 
               
 
  SECTION 11.4   Remedies     106  
 
                12.   THE ADMINISTRATIVE AGENT, THE CO-ADMINISTRATIVE AGENT, THE
SYNDICATION AGENT, THE ISSUING BANK AND THE DOCUMENTATION AGENT     106  
 
               
 
  SECTION 12.1   Administration by the Administrative Agent     106  
 
               
 
  SECTION 12.2   Advances and Payments     108  
 
               
 
  SECTION 12.3   Sharing of Setoffs, Cash Collateral and Sharing Events     108
 
 
               
 
  SECTION 12.4   Notice to the Lenders     109  
 
               

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  SECTION 12.5   Liability of the Administrative Agent, Co-Administrative Agent,
Issuing Bank, Syndication Agent and Documentation Agent     109  
 
               
 
  SECTION 12.6   Reimbursement and Indemnification     111  
 
               
 
  SECTION 12.7   Rights of the Agents     111  
 
               
 
  SECTION 12.8   Independent Investigation by Lenders     111  
 
               
 
  SECTION 12.9   Agreement of Required Lenders     112  
 
               
 
  SECTION 12.10   Notice of Transfer     112  
 
               
 
  SECTION 12.11   Successor Administrative Agent and/or Co-Administrative Agent
    112  
 
               
 
  SECTION 12.12   Successor Issuing Bank     113  
 
                13.   MISCELLANEOUS     113  
 
               
 
  SECTION 13.1   Notices     113  
 
               
 
  SECTION 13.2   Survival of Agreement, Representations and Warranties, etc.    
114  
 
               
 
  SECTION 13.3   Successors and Assigns; Syndications; Loan Sales;
Participations     114  
 
               
 
  SECTION 13.4   Expenses; Documentary Taxes     117  
 
               
 
  SECTION 13.5   Indemnification of the Administrative Agent, the
Co-Administrative Agent, the Syndication Agent, the Documentation Agent, the
Issuing Bank and the Lenders     118  
 
               
 
  SECTION 13.6   CHOICE OF LAW     119  
 
               
 
  SECTION 13.7   WAIVER OF JURY TRIAL     119  
 
               
 
  SECTION 13.8   WAIVER WITH RESPECT TO DAMAGES     120  
 
               
 
  SECTION 13.9   No Waiver     120  
 
               
 
  SECTION 13.10   Extension of Payment Date     121  
 
               
 
  SECTION 13.11   Amendments, etc.     121  
 
               
 
  SECTION 13.12   Severability     122  
 
               
 
  SECTION 13.13   SERVICE OF PROCESS     122  
 
               
 
  SECTION 13.14   Headings     123  
 
               
 
  SECTION 13.15   Execution in Counterparts     123  
 
               
 
  SECTION 13.16   Subordination of Intercompany Indebtedness, Receivables and
Advances     123  
 
               

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  SECTION 13.17   Entire Agreement     124  
 
               
 
  SECTION 13.18   USA Patriot Act     124  

 



--------------------------------------------------------------------------------



 



Schedules

     
1.1
  Schedule of Commitments
1.2
  Acceptable Obligors/Allowable Amounts
1.3
  Guarantors
3.1
  List of jurisdictions where the Credit Parties are qualified
3.7
  Credit Parties/Pledged Securities
3.8(a)
  Qualifying Pictures
3.8(b)
  Trademarks
3.9
  Fictitious Names
3.11
  Chief Executive Office, Location of Collateral and Records
3.12
  Litigation
3.17
  Material Agreements
3.18
  Filing Offices for UCC-1
3.22
  Pledged Securities
 
    Exhibits
 
   
A
  Form of U.S. Dollar Credit Note
B
  Form of Copyright Security Agreement
C
  Form of Laboratory Access Letter
D-1
  Form of Pledgeholder Agreement (Uncompleted Qualifying Pictures)
D-2
  Form of Pledgeholder Agreement (Completed Qualifying Pictures)
E
  Form of Trademark Security Agreement
F
  Form of Contribution Agreement
G
  Form of Borrowing Certificate
H
  Form of Borrowing Base Certificate
I
  Form of Assignment and Acceptance
J
  Form of Instrument of Assumption and Joinder
K
  Form of Qualifying Picture Declaration
L
  Form of Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



CREDIT, SECURITY, GUARANTY AND PLEDGE AGREEMENT, dated as of October 6, 2009 (as
it may be amended, supplemented or otherwise modified, renewed or replaced from
time to time, the “Credit Agreement”), among (i) Lions Gate Mandate Financing
Vehicle Inc., a Delaware corporation (“Parent”); (ii) the Borrowers referred to
herein; (iii) the Guarantors referred to herein; (iv) the Lenders referred to
herein; (v) JPMORGAN CHASE BANK, N.A., a national banking association, as agent
for the Lenders (in such capacity, the “Administrative Agent”) and as the issuer
of letters of credit (in such capacity, the “Issuing Bank”), (vi) UNION BANK,
N.A., a national banking association, as co-administrative agent for the Lenders
(in such capacity, the “Co-Administrative Agent”) and as syndication agent (in
such capacity, the “Syndication Agent” and together with the Administrative
Agent and the Co-Administrative Agent, the “Agents”) and (vii) WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as documentation agent for
the Lenders (in such capacity, the “Documentation Agent”).
INTRODUCTORY STATEMENT
          All terms not otherwise defined above or in this Introductory
Statement are as defined in Article 1 hereof or as defined elsewhere herein.
          Parent has requested that the Lenders make available to the Borrowers
a U.S.$110,000,000 three and one-half year senior secured revolving credit
facility (the “Facility”). The proceeds of the Facility will be used to finance
the production or acquisition of feature films intended for theatrical and/or
home video exploitation.
          To provide assurance for the repayment of their Loans and their other
Obligations, each of the Borrowers will, among other things, provide or cause to
be provided to the Administrative Agent, for the benefit of the Secured Parties,
the following (each as more fully described herein):
     (i) a guaranty by each of the Guarantors of certain of its Obligations
pursuant to Article 9 hereof;
     (ii) a security interest in the Collateral from each of the Credit Parties
pursuant to Article 8 hereof; and
     (iii) a pledge by Parent of the Pledged Securities owned by it pursuant to
Article 10 hereof.
     Subject to the terms and conditions set forth herein, (i) the
Administrative Agent is willing to act as agent for the Lenders, (ii) the
Issuing Bank is willing to issue the Letters of Credit and (iii) the
Co-Administrative Agent is willing to act as co-administrative agent for the
Lenders.
     Accordingly, the parties hereto hereby agree as follows:

 



--------------------------------------------------------------------------------



 



1. DEFINITIONS
          For the purposes hereof unless the context otherwise requires, all
Section references herein shall be deemed to correspond with Sections herein,
the following terms shall have the meanings indicated, all accounting terms not
otherwise defined herein shall have the respective meanings accorded to them
under GAAP and all terms defined in the UCC and not otherwise defined herein
shall have the respective meanings accorded to them therein. For purposes
hereof, all references herein to “the date hereof” shall mean the date of this
Agreement. Unless the context otherwise requires, any of the following terms may
be used in the singular or the plural, depending on the reference:
          “Acceptable Domestic Account Debtor” shall mean any Person listed as
such on Schedule 1.2 hereto (as modified from time to time in accordance with
Section 2.16).
          “Acceptable L/C” shall mean an irrevocable letter of credit which
(i) is in form and on terms acceptable to the Administrative Agent, (ii) is
payable in U.S. Dollars at an office of the issuing or confirming bank in New
York City or Los Angeles, and (iii) is issued or confirmed by (a) any Person
that on the date of issuance or confirmation of the letter of credit, is a
Lender; (b) any commercial bank that has (or which is the principal operating
subsidiary of a holding company which has) as of the time such letter of credit
is issued, public debt outstanding with a rating of at least “A” (or the
equivalent of an “A”) from one of the nationally recognized debt rating
agencies; or (c) any other bank which the Required Lenders may in their sole
discretion determine to be of acceptable credit quality.
          “Acceptable Major Account Debtor” shall mean any Person listed as such
on Schedule 1.2 hereto (as modified from time to time in accordance with
Section 2.16).
          “Acceptable Major Foreign Account Debtor” shall mean any Person listed
as such on Schedule 1.2 hereto (as modified from time to time in accordance with
Section 2.16).
          “Acceptable Obligor” shall mean any of the Acceptable Domestic Account
Debtors, Acceptable Major Foreign Account Debtors and the Acceptable Major
Account Debtors.
          “Acceptable Tax Credit” shall mean (A) the amount that a Credit Party
is entitled to or can reasonably be expected to be entitled to receive as a
refund of tax with respect to any tax credit pursuant to the provisions of the
law of any State in the United States administering tax credit programs, the
provisions of the federal law of the United States or the provisions of the
federal law of Canada or the law of any Canadian Province (an “Other Provincial
Act”) or the provisions of the law of the United Kingdom (“UK Law”) or the
provisions of the law of Australia (“Australia Law”) or the provisions of the
law of any other jurisdiction (“Other Foreign Law”), acceptable to the
Administrative Agent and the Co-Administrative Agent, acting for themselves, the
Issuing Bank and the Lenders, or, (B) if such Credit Party has entered into a
definitive, arms’ length, purchase and sale agreement for the sale of the tax
credit to a third-party, such lesser amount as may be approved by the
Administrative Agent and the Co-Administrative Agent in their discretion (which
approved amount may be as low as $0), not to exceed such amount as may have been
agreed by the Credit Party with the third-party in such

2



--------------------------------------------------------------------------------



 



definitive purchase and sale agreement in respect of any such tax credits; in
either case, which meets the following criteria:
     (i) the tax credit is in respect of a Qualifying Picture that has commenced
principal photography and that does not remain Uncompleted beyond the time
period, if any, permitted under the applicable State law, federal U.S. law,
federal Canadian law, Other Provincial Act, U.K. Law, Australia Law or Other
Foreign Law with respect to such credit;
     (ii) the Credit Party shall have delivered to the Administrative Agent the
items listed in Section 4.2 hereof for the applicable Qualifying Picture to the
extent required thereunder;
     (iii) the Credit Party has applied for and received an eligibility
certificate in respect of such tax credit for such Qualifying Picture (if
applicable) and has requested to be provided with an estimated amount of the tax
credit to which the Credit Party will be entitled;
     (iv) the amount of a refund of tax with respect to a tax credit that a
Credit Party is entitled or can reasonably be expected to be entitled to receive
is net of any tax, interest, penalty or other amount payable to any Governmental
Authority by a Credit Party under the applicable State law, federal U.S. law,
federal Canadian law, Other Provincial Act, U.K. Law, Australia Law or Other
Foreign Law, as applicable, or any other amount payable by the Credit Party to
any Governmental Authority to which the credit can be or has been applied by
set-off or in any other manner whatsoever by any Governmental Authority;
     (v) where the amount of a tax credit in respect of a Qualifying Picture
exceeds the sum of U.S.$1,000,000, the Credit Party has provided the
Administrative Agent, on behalf of itself, the Issuing Bank and the Lenders,
with an opinion/review letter in form and substance satisfactory to the
Administrative Agent from an independent accountant acceptable to the
Administrative Agent confirming the estimated amount of the tax credit;
     (vi) the amount of a refund of tax with respect to a tax credit that a
Credit Party is entitled or can reasonably be expected to be entitled to receive
is net of expenses relating to the filing of the eligibility certificate with
the applicable Governmental Authority or any other filings or procedures
necessary to receive such tax credit which have already been paid prior to
determination of the amount of such Acceptable Tax Credit;
     (vii) the Administrative Agent (for the benefit of the Secured Parties) has
a first priority perfected security interest in the tax credit and notice of
such security interest in accordance with any applicable requirements of the
applicable State law, federal U.S. law, federal Canadian law, Other Provincial
Act, U.K. Law, Australia Law or Other Foreign Law, as applicable, and any other
relevant Governmental Authority, provided, however, that such requirement shall
not apply if the Credit Party has entered into a

3



--------------------------------------------------------------------------------



 



definitive, arms’ length, purchase and sale agreement for the sale of the tax
credit to a third-party;
     (viii) the refund with respect to such tax credit (or if a definitive
purchase and sale agreement has been entered into as contemplated by (B) above,
the cash proceeds of such sale) is reasonably expected to be received by the
relevant Borrower on or before the earlier of (x) the date which is nine
(9) months after Completion of the Qualifying Picture which is the source of
such tax credit and (y) the Final Maturity Date;
     (ix) such other actions or requirements as the Administrative Agent or the
Co-Administrative Agent or their counsel may require (including, without
limitation, (a) requiring insurance with respect to such Acceptable Tax Credits
when available on commercially reasonable terms and (b) requiring a foreign
currency hedge when the Acceptable Tax Credit is payable in a currency other
than U.S. Dollars);
provided, however, that (x) to the extent that circumstances arise or occur that
would cause the actual tax credit to be less than the amount that would be
determined based on any estimated amounts as set forth on any applications for
any certificate described in clause (iii) of this definition, the Acceptable Tax
Credit shall be reduced to reflect the revised estimate and (y) an Acceptable
Tax Credit shall cease to be an Acceptable Tax Credit (A) if the Credit Party
has not filed its return of income and all other certificates, forms and
documents required under the applicable legislation to be filed together
therewith in order to claim such tax credit within 6 months from the end of the
tax year of such Credit Party; provided, however, that such requirement shall
not apply if such Credit Party has entered into a definitive, arms’ length,
purchase and sale agreement for the sale of the tax credit to a third-party, or
(B) if the relevant Governmental Authority has (i) denied the Credit Party’s
application of the applicable certificate set forth in clause (iii) of this
definition, (ii) not issued the applicable certificate within fifteen months
following the Credit Party’s application thereof or (iii) revoked or notified
the Credit Party of their intention to revoke such certificate, or (C) the
refund with respect to such tax credit (or the cash proceeds of a sale thereof)
has not actually been received on or before the date which is nine (9) months
after Completion of the Qualifying Picture which is the source of such tax
credit.
          “Account Control Agreement” shall mean an account control agreement in
form and substance reasonably satisfactory to the Administrative Agent.
          “Acquired Picture” means any Qualifying Picture which is not produced
by a Credit Party.
          “Additional Pay TV Receivables” shall mean Eligible Receivables of
LGEI or any of its Subsidiaries due or to become due from [REDACTED] (or a
replacement of any such party acceptable to the Agents) that are contributed to
Parent after the initial Borrowing; provided that the aggregate amount of such
Eligible Receivables which are contributed to Parent (including such Eligible
Receivables which are contributed at or prior to the initial Borrowing) shall
not exceed [REDACTED] in the aggregate. For the avoidance of doubt, Additional
Pay TV Receivables shall be subject to the limitations on Allowable Amounts as
well as the advance rates set forth in the definition of “Borrowing Base.”

4



--------------------------------------------------------------------------------



 



          “Administrative Agent” shall mean JPMorgan Chase Bank, N.A. in its
capacity as agent for the Lenders hereunder or such successor Administrative
Agent as may be appointed pursuant to Section 12.11 hereof.
          “Affiliate” shall mean any Person which, directly or indirectly, is in
control of, is controlled by, or is under common control with, another Person.
For purposes of this definition, a Person shall be deemed to be “controlled by”
another Person if such latter Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of such
controlled Person whether by contract or otherwise.
          “Affiliated Group” shall mean a group of Persons, each of which is an
Affiliate (other than by reason of having common directors or officers) of some
other Person in the group.
          “Allowable Amount” shall mean, with respect to any Acceptable Obligor,
such amount as may be specified on Schedule 1.2 hereto (as applicable) as the
maximum aggregate exposure for such Acceptable Obligor (as modified from time to
time in accordance with Section 2.16 hereof).
          “Alternate Base Rate” shall mean, for any day, a rate per annum equal
to the greatest of (a) the Prime Rate in effect on such day, (b) the Federal
Funds Effective Rate in effect for such day plus 1/2 of 1% and (c) the one-month
LIBOR in effect on such day (or, if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. For purposes hereof, "Prime Rate”
shall mean the rate of interest per annum publicly announced from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in New York City. "Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three (3) federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including,
without limitation, the inability or failure of the Administrative Agent to
obtain sufficient quotations in accordance with the terms hereof, then the
Alternate Base Rate shall be determined without regard to clause (b) of the
first sentence of this definition until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or one-month LIBOR shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or one-month LIBOR, respectively.
          “Alternate Base Rate Loan” shall mean a Loan based on the Alternate
Base Rate in accordance with the provisions of Article 2 hereof.
          “Applicable Law” shall mean all provisions of statutes, rules,
regulations and orders of the United States or Canada, any state or province
thereof or municipality therein or of any foreign governmental body or of any
regulatory agency applicable to the Person in question,

5



--------------------------------------------------------------------------------



 



and all orders and decrees of all courts and arbitrators in proceedings or
actions in which the Person in question is a party.
          “Applicable Margin” shall mean (i) in the case of Alternate Base Rate
Loans, 2.25% per annum and (ii) in the case of LIBO Rate Loans, 3.25% per annum.
          “Approved Co-Financing Party” shall mean in connection with an
Approved Co-Financing Transaction, a third party co-financier that (i) has a
credit rating of at least AA by S&P or Aa by Moody’s, (ii) secures its funding
obligation in respect of such Approved Co-Financing Transaction with an
Acceptable L/C, (iii) makes available its entire Investment in a manner
satisfactory to the Agents or (iv) is otherwise approved in writing by the
Agents.
          “Approved Co-Financing Transaction” shall mean any transaction
approved in writing by the Agents in their sole discretion entered into by a
Credit Party and an Approved Co-Financing Party that provides for the
co-financing of the production or acquisition costs of a Qualifying Picture. For
the avoidance of doubt, nothing in this Agreement shall prevent one or more
Approved Co-Financing Parties in connection with an Approved Co-Financing
Transaction from owning or controlling [REDACTED]; provided that the relevant
Borrower and the relevant third-party enter into an intercreditor agreement and
such other documentation as the Co-Administrative Agent shall require.
          “Approved Completion Guarantor” shall mean a financially sound and
reputable completion guarantor approved by the Administrative Agent. The
Administrative Agent hereby pre-approves as a completion guarantor (i) Fireman’s
Fund Insurance Company, acting through its agent, International Film Guarantors,
L.P. (the general partner of which is International Film Guarantors, Inc.) and
(ii) Film Finances, Inc. and its Affiliates that are insured under the same
Lloyds of London insurance policies as Film Finances, Inc. (only to the extent
the completion guaranty is accompanied by a Lloyds of London “cut-through
endorsement”); provided, however, that any such pre-approval may be revoked by
either the Administrative Agent or the Co-Administrative Agent if deemed
appropriate in its sole discretion or if so instructed by the Required Lenders,
at any time, provided, that such pre-approval may not be revoked with regard to
a Qualifying Picture if a Completion Guaranty for such Qualifying Picture has
already been executed by the Co-Administrative Agent and the relevant Approved
Completion Guarantor.
          “Assignment and Acceptance” shall mean an agreement substantially in
the form of Exhibit I hereto or such other form as is acceptable to the
Administrative Agent, executed by the assignor, assignee and other parties as
contemplated thereby.
          “Authorized Officer” shall mean the Vice-Chairman, the Chief Executive
Officer, General Counsel or the Chief Financial Officer of Parent or a Borrower,
as applicable.
          “Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, as codified at 11 U.S.C. § 101 et seq.
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.

6



--------------------------------------------------------------------------------



 



          “Bonded Budget” shall mean, with respect to each Qualifying Picture,
the final cash budget for such Qualifying Picture (stated in U.S. Dollars,
unless expressly approved in writing by both the Administrative Agent and the
Co-Administrative Agent) as approved in writing by the applicable Approved
Completion Guarantor and the Co-Administrative Agent on or prior to the date on
which the principal photography for such Qualifying Picture commences and which
shall include all costs customarily included in connection with the acquisition
of all underlying literary, musical and other rights with respect to such
Qualifying Picture and in connection with the preparation, development,
production, publicity and completion and delivery of an answer print and all
other delivery items of such Qualifying Picture including but not limited to
costs of materials, equipment, physical properties, personnel and services
utilized in connection with such Qualifying Picture, both “above-the-line” and
“below-the-line”, any completion bond fee, and a contingency amount, and all
other items customarily included in negative costs, but excluding (i) finance
charges and (ii) interest expense, except interest expenses and finance charges
actually paid to a third party in connection with an acquisition or otherwise
specifically related to the production of such Qualifying Picture; provided,
however, that the amount of the contingency included in the Bonded Budgeted
shall be not less than 10% of the cash budget or such greater amount as is
required under the Completion Guaranty for such Qualifying Picture. For the
avoidance of doubt, the Bonded Budget may include any reasonable overhead
expenses payable by the Borrower.
          “Borrowers” shall mean the Subsidiaries of Parent and each such
Subsidiary shall be a “Borrower.”
          “Borrowing” shall mean a group of Loans of a single Interest Rate Type
and as to which a single Interest Period is in effect on a single day.
          “Borrowing Base” shall mean, with respect to a Qualifying Picture, at
any date for which the amount thereof is to be determined, an amount equal to
the aggregate (without double counting) of the following:
     (i) 100% of Eligible Receivables from Acceptable Major Account Debtors
attributable to such Qualifying Picture, plus
     (ii) 100% of Eligible L/C Receivables attributable to such Qualifying
Picture, plus
     (iii) 90% of Eligible Receivables from Acceptable Domestic Account Debtors
attributable to such Qualifying Picture, plus
     (iv) 85% of Eligible Receivables from Acceptable Major Foreign Account
Debtors attributable to such Qualifying Picture, plus
     (v) 50% of Eligible Receivables from Other Foreign Account Debtors
attributable to such Qualifying Picture; plus
     (vi) 50% of Other Receivables attributable to such Qualifying Picture; plus

7



--------------------------------------------------------------------------------



 



     (vii) 75% of Acceptable Tax Credits attributable to such Qualifying Picture
for which a Credit Party has not received the applicable certificate referred to
in clause (iii) of the definition of “Acceptable Tax Credit” and 85% of
Acceptable Tax Credits attributable to such Qualifying Picture for which such
certificate has been received; provided, that the aggregate amount included in
the Borrowing Base pursuant to this clause with respect to all Qualifying
Pictures financed under the Facility shall not exceed $15,000,000, plus
     (viii) 100% of amounts held in the Cash Collateral Account(s) attributable
to such Qualifying Picture (without double-counting with respect to amounts held
in the Cash Collateral Account attributable to other Qualifying Pictures); minus
     (ix) to the extent not already deducted in computing the foregoing, all
amounts payable to third parties from or with regard to the amounts otherwise
included in the Borrowing Base pursuant to the above, including without
limitation remaining acquisition payments, set offs, profit participations,
deferments, residuals, commissions and royalties; provided that such amounts are
reasonably likely to be payable by a Borrower prior to the payment in full of
such Borrower’s Obligations and the release of such Borrower from the Credit
Agreement.
provided, however, that
          (a) subject to the mandatory prepayment provisions set forth in
Section 2.9 and the provisions regarding the preservation of Administrative
Agent’s security interest (for the benefit of the Secured Parties) as set forth
in Section 8.11, notwithstanding the foregoing, a Borrower shall have the right
to include (1) any or all of the Borrowing Base of any Completed Qualifying
Picture (each such Completed Qualifying Picture, an “Excess Picture”) in excess
of the sum of the aggregate principal amount of all Loans then outstanding with
respect to such Excess Picture plus the then current L/C Exposure with respect
to such Excess Picture plus the Completion Reserve Amount for such Excess
Picture and (2) Additional Pay TV Receivables (i) in the Borrowing Base
calculation with respect to Loans for any Uncompleted Qualifying Picture (each
such Uncompleted Qualifying Picture, a “Gap Picture”)(without double-counting)
and/or (ii) to satisfy the minimum equity/excess Borrowing Base tests set forth
in Section 4.2(p) and Section 5.23. The Borrower that owns the Eligible
Receivables attributable to an Excess Picture shall become a Guarantor with
respect to the Obligations related to the Gap Picture financed using such excess
Eligible Receivables; provided that such guarantee shall not exceed the
Contributed Amount.
          (b) the portion of the Borrowing Base attributable at any time to a
Qualifying Picture which has not yet been Completed shall not exceed the Credit
Parties’ investment in such Qualifying Picture, or such lesser amount as would
be payable to the Administrative Agent by the Approved Completion Guarantor
under the Completion Guaranty for the subject Qualifying Picture if such
Qualifying Picture is not timely Completed and delivered to the Borrowers
(except that if a Letter of Credit is issued hereunder in order to support the
applicable Credit Party’s minimum payment obligation to acquire distribution
rights in a Qualifying Picture, amounts attributable to such rights may be
included in the Borrowing Base (even though the Qualifying Picture has not yet
been Completed) but only if (A) proof of Completion of the

8



--------------------------------------------------------------------------------



 



Qualifying Picture must be presented in order to draw under the Letter of Credit
and (B) the portion of the Borrowing Base attributable to such Qualifying
Picture does not exceed the amount of such Letter of Credit for such Qualifying
Picture);
          (c) no amounts shall be included in the Borrowing Base which are
attributable to a Qualifying Picture or right in which a Credit Party cannot
warrant sufficient title to the underlying rights;
          (d) no amount shall be included in the Borrowing Base unless the
Administrative Agent (for the benefit of the Secured Parties) has a first
priority perfected security interest in such amounts (subject to Permitted
Liens) except for amounts attributable to any Qualifying Picture for which a
guild has a first priority security interest pursuant to an intercreditor
agreement entered into between such guild and the Administrative Agent in
accordance with Section 6.2(b) hereof;
          (e) no additional amounts attributable to Acceptable Tax Credits shall
be included in the Borrowing Base after six months before the scheduled Maturity
Date;
          (f) the cumulative exposure relating to minimum guarantee payments,
guarantees or other direct obligations of Subsidiaries of LGEC shall be
restricted to 45% of the Total Commitments (for the avoidance of doubt, if any
Sponsor elects to sub-distribute a Qualifying Picture through an unaffiliated
third party distributor, amounts to be paid by such third party distributor on
account of such Qualifying Picture shall not be considered to be direct
obligations of a Sponsor for purposes of this clause (f) as long as such amounts
satisfy the requirements set forth in the definition of “Eligible Receivables”
and are subject to a fully-executed Notice of Assignment and Irrevocable
Instructions);
          (g) no amounts shall be included in the Borrowing Base which are
attributable to minimum guarantee payments, guarantees or other direct
obligations of Subsidiaries of LGEC unless such payments are guaranteed by each
of LGF and LGEI. For the avoidance of doubt, if either of LGF or LGEI is the
primary obligor with respect to such payments, such payments must be guaranteed
by the other.
          (h) all Eligible Receivables and Acceptable Tax Credits with respect
to a Qualifying Picture shall be reduced to zero at the date that is nine
(9) months after the date of Completion of such Qualifying Picture (except for
Eligible Receivables which are included in the Borrowing Base for a Gap Picture
and/or to satisfy the minimum equity/excess Borrowing Base tests set forth in
Section 4.2(p) and Section 5.23); and
          (i) the aggregate amount included in the Borrowing Base at any time
attributable to Other Receivables with respect to all Qualifying Pictures
financed under the Facility shall not exceed an amount equal to 10% of the
Facility in the aggregate for all such receivables or $250,000 for any single
obligor.
          “Borrowing Base Certificate” shall have the meaning given to such term
in Section 5.1(d) hereof.

9



--------------------------------------------------------------------------------



 



          “Borrowing Certificate” shall mean a borrowing certificate,
substantially in the form of Exhibit G hereto, to be delivered by the relevant
Borrowers to the Administrative Agent in connection with each Borrowing.
          “Business Day” shall mean any day other than a Saturday, Sunday or
other day on which banks are required or permitted to close in the State of New
York or the State of California; provided, however, that when used in connection
with a LIBO Rate Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in Dollar deposits on the London Interbank
Market.
          “Capital Expenditures” shall mean, with respect to any Person for any
period, the sum of (i) the aggregate of all expenditures (whether paid in cash
or accrued as a liability) by such Person during that period which, in
accordance with GAAP, are or should be included in “additions to property, plant
or equipment” or similar items included in cash flows (including Capital Leases)
and (ii) to the extent not covered by clause (i) hereof, the aggregate of all
expenditures properly capitalized in accordance with GAAP by such Person to
acquire, by purchase or otherwise, the business, property or fixed assets of, or
stock or other evidence of beneficial ownership of, any other Person (other than
the portion of such expenditures allocable in accordance with GAAP to net
current assets or which is allocable to the acquisition of Qualifying Picture).
          “Capital Lease”, as applied to any Person, shall mean any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
accordance with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.
          “Cash Collateral Accounts” shall have the meaning given to such term
in Section 11.1 hereof.
          “Cash Equivalents” shall mean (i) marketable securities issued, or
directly and fully guaranteed or insured, by the United States of America or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States of America is pledged in support thereof) having maturities of
not more than twelve months from the date of acquisition, (ii) time deposits,
demand deposits, certificates of deposit, acceptances or prime commercial paper
or repurchase obligations for underlying securities of the types described in
clause (i), entered into with any Lender or any commercial bank having a
short-term deposit rating of at least A-2 or the equivalent thereof by Standard
& Poor’s Corporation or at least P-2 or the equivalent thereof by Moody’s
Investors Service, Inc., (iii) commercial paper with a rating of A-1 or A-2 or
the equivalent thereof by Standard & Poor’s Corporation or P-1 or P-2 or the
equivalent thereof by Moody’s Investors Service, Inc. and in each case maturing
within twelve months after the date of acquisition, (iv) money market mutual
funds, or (v) other short-term liquid investments approved in writing by the
Administrative Agent.
          “Change in Control” shall mean “Change of Control” as such term is
defined in the Corporate Facility.
          “Change in Management” shall mean that (a) any three of (i) Jon
Feltheimer, (ii) Michael Burns, (iii) Joseph Drake or (iv) Steven Beeks (a “Key
Manager”) shall cease for any

10



--------------------------------------------------------------------------------



 



reason, including, without limitation, termination of employment, death or
disability (the term “disability” or “disabled” as used herein meaning an
inability continuing for one hundred and eighty (180) consecutive days (the
“Disability Period”) to materially perform the functions and services currently
being performed by such Person), to materially perform the functions and
services currently being performed for LGEC and its Affiliates by such Person
and (b) LGEC shall fail, for a period of ninety (90) consecutive days following
the last day of the Disability Period in which a Key Manager may be considered
disabled or the day on which a Key Manager shall have otherwise ceased to
materially perform his executive functions with LGEC and its Affiliates as
aforesaid, to replace such Key Manager with an individual acceptable to the
Required Lenders in their sole discretion. Any replacement for a Key Manager
shall be deemed acceptable to the Required Lenders unless, within 30 days after
receiving a written notice from LGEI containing the name of the proposed
replacement, the Administrative Agent notifies LGEI in writing that the Required
Lenders object to such replacement.
          “Clearing Account” shall mean the account of the Administrative Agent
maintained at the office of JPMorgan Chase Bank, Loan and Agency Services Group,
10 South Dearborn, Floor 7, Chicago, Illinois 60603, Attention: LaTanya Driver,
Account Name: Loan Processing DP, Account No 9008113381c2673, Ref: Lions Gate
Mandate Vehicle Inc.
          “Closing Date” shall mean the date on which the conditions precedent
set forth in Section 4.1 hereof have been satisfied or waived.
          “Code” shall mean the Internal Revenue Code of 1986 and the rules and
regulations issued thereunder, as now and hereafter in effect, as codified at 26
U.S.C. § 1 et seq. or any successor provision thereto.
          “Collateral” shall mean with respect to each Credit Party, all of such
Credit Party’s right, title and interest in and to all personal property,
tangible and intangible, wherever located or situated and whether now owned,
presently existing or hereafter acquired or created, including, but not limited
to, all goods, accounts, instruments, intercompany obligations, contract rights,
partnership and joint venture interests, documents, chattel paper, general
intangibles, goodwill, equipment, machinery, inventory, investment property,
copyrights, trademarks, trade names, insurance proceeds, cash, deposit accounts
and the Pledged Securities, and any proceeds thereof, products thereof or income
therefrom, further including but not limited to, all of such Credit Party’s
right, title and interest in and to each and every Qualifying Picture, the
scenario, screenplay or script upon which a Qualifying Picture is based, all of
the properties thereof, tangible and intangible, and all domestic and foreign
copyrights and all other rights therein and thereto, of every kind and
character, whether now in existence or hereafter to be made or produced, and
whether or not in possession of such Credit Party, including with respect to
each and every Qualifying Picture and without limiting the foregoing language,
each and all of the following particular rights and properties (to the extent
they are now owned or hereafter created or acquired by such Credit Party):
     (i) all scenarios, screenplays and/or scripts at every stage thereof;
     (ii) all common law and/or statutory copyright and other rights in all
literary and other properties (hereinafter called “said literary properties”)
which form the basis of

11



--------------------------------------------------------------------------------



 



such Qualifying Picture and/or which are or will be incorporated into such
Qualifying Picture, all component parts of such Qualifying Picture consisting of
said literary properties, all motion picture rights in and to the story, all
treatments of said story and said literary properties, together with all
preliminary and final screenplays used and to be used in connection with such
Qualifying Picture, and all other literary material upon which such Qualifying
Picture is based or from which it is adapted;
     (iii) all motion picture rights in and to all music and musical
compositions used and to be used in such Qualifying Picture, if any, including,
each without limitation, all rights to record, rerecord, produce, reproduce or
synchronize all of said music and musical compositions in and in connection with
motion pictures;
     (iv) all tangible personal property relating to such Qualifying Picture,
including, without limitation, all exposed film, developed film, positives,
negatives, prints, positive prints, answer prints, special effects, preparing
materials (including interpositives, duplicate negatives, internegatives, color
reversals, intermediates, lavenders, fine grain master prints and matrices, and
all other forms of pre-print elements), sound tracks, cutouts, trims and any and
all other physical properties of every kind and nature relating to such
Qualifying Picture whether in completed form or in some state of completion, and
all masters, duplicates, drafts, versions, variations and copies of each
thereof, in all formats whether on film, videotape, disk or other optical or
electronic media or otherwise and all music sheets and promotional materials
relating to such Qualifying Picture (collectively, the “Physical Materials”);
     (v) all collateral, allied, subsidiary and merchandising rights appurtenant
or related to such Qualifying Picture including, without limitation, the
following rights: all rights to produce remakes, sequels or prequels to such
Qualifying Picture, based upon such Qualifying Picture, said literary properties
or the theme of such Qualifying Picture and/or the text or any part of said
literary properties; all rights throughout the world to broadcast, transmit
and/or reproduce by means of television (including commercially sponsored,
sustaining and subscription or “pay” television) or by streaming video or by
other means over the internet or any other open or closed physical or wireless
network or by any process analogous to any of the foregoing, now known or
hereafter devised, such Qualifying Picture or any remake, sequel or prequel to
the Qualifying Picture; all rights to produce primarily for television or
similar use, a motion picture or series of motion pictures, by use of film or
any other recording device or medium now known or hereafter devised, based upon
such Qualifying Picture, said literary properties or any part thereof,
including, without limitation, based upon any script, scenario or the like used
in such Qualifying Picture; all merchandising rights including, without
limitation, all rights to use, exploit and license others to use and exploit any
and all commercial tie-ups of any kind arising out of or connected with said
literary properties, such Qualifying Picture, the title or titles of such
Qualifying Picture, the characters of such Qualifying Picture and/or said
literary properties and/or the names or characteristics of said characters and
including further, without limitation, any and all commercial exploitation in
connection with or related to such Qualifying Picture, any remake, sequel or
prequel thereof and/or said literary properties; provided, however, that the
Collateral shall not include Derivative Rights with respect to a Qualifying
Picture unless and until the occurrence of a

12



--------------------------------------------------------------------------------



 



Default or Event of Default relating to such Qualifying Picture at which time
the Collateral shall include the Derivative Rights of such Qualifying Picture
and the Derivative Rights of each Excess Picture the Eligible Receivables of
which were used to finance such Qualifying Picture in accordance with the terms
hereof.
     (vi) all statutory copyrights, domestic and foreign, obtained or to be
obtained on such Qualifying Picture, together with any and all copyrights
obtained or to be obtained in connection with such Qualifying Picture or any
underlying or component elements of such Qualifying Picture, including, in each
case without limitation, all copyrights on the property described in
subparagraphs (i) through (v) inclusive, of this definition, together with the
right to copyright (and all rights to renew or extend such copyrights) and the
right to sue in the name of any of the Credit Parties for past, present and
future infringements of copyright;
     (vii) all insurance policies and completion guaranties connected with such
Qualifying Picture and all proceeds which may be derived therefrom;
     (viii) all rights to distribute, sell, rent, license the exhibition of and
otherwise exploit and turn to account such Qualifying Picture, the Physical
Materials, the motion picture rights in and to the story and/or other literary
material upon which such Qualifying Picture is based or from which it is
adapted, and the music and musical compositions used or to be used in such
Qualifying Picture;
     (ix) any and all sums, proceeds, money, products, profits or increases,
including money profits or increases (as those terms are used in the UCC or
otherwise) or other property obtained or to be obtained from the distribution,
exhibition, sale or other uses or dispositions of such Qualifying Picture or any
part of such Qualifying Picture, including, without limitation, all sums,
proceeds, profits, products and increases, whether in money or otherwise, from
the sale, rental or licensing of such Qualifying Picture and/or any of the
elements of such Qualifying Picture including, without limitation, from
collateral, allied, subsidiary and merchandising rights, and further including,
without limitation, all monies held in any Collection Account;
     (x) the dramatic, nondramatic, stage, television, radio and publishing
rights, title and interest in and to such Qualifying Picture, and the right to
obtain copyrights and renewals of copyrights therein;
     (xi) the name or title of such Qualifying Picture and all rights of such
Credit Party to the use thereof, including, without limitation, rights protected
pursuant to trademark, service mark, unfair competition and/or any other
applicable statutes, common law, or other rule or principle of law;
     (xii) any and all contract rights and/or chattel paper which may arise in
connection with such Qualifying Picture;
     (xiii) all accounts and/or other rights to payment which such Credit Party
presently owns or which may arise in favor of such Credit Party in the future,
including, without limitation, any refund or rebate in connection with a
completion guaranty or

13



--------------------------------------------------------------------------------



 



otherwise, all accounts and/or rights to payment due from Persons in connection
with the distribution of such Qualifying Picture, or from the exploitation of
any and all of the collateral, allied, subsidiary, merchandising and other
rights in connection with such Qualifying Picture;
     (xiv) any and all “general intangibles” (as that term is defined in the
UCC) not elsewhere included in this definition, including, without limitation,
any and all general intangibles consisting of any right to payment which may
arise in connection with the distribution or exploitation of any of the rights
set out herein, and any and all general intangible rights in favor of such
Credit Party for services or other performances by any third parties, including
actors, writers, directors, individual producers and/or any and all other
performing or nonperforming artists in any way connected with such Qualifying
Picture, any and all general intangible rights in favor of such Credit Party
relating to licenses of sound or other equipment, or licenses for any photograph
or photographic or other processes, and any and all general intangibles related
to the distribution or exploitation of such Qualifying Picture including general
intangibles related to or which grow out of the exhibition of such Qualifying
Picture and the exploitation of any and all other rights in such Qualifying
Picture set out in this definition;
     (xv) any and all goods including, without limitation, inventory (as that
term is defined in the UCC) which may arise in connection with the creation,
production or delivery of such Qualifying Picture and which goods pursuant to
any production or distribution agreement or otherwise are owned by such Credit
Party;
     (xvi) all and each of the rights, regardless of denomination, which arise
in connection with the acquisition, creation, production, completion of
production, delivery, distribution, or other exploitation of such Qualifying
Picture, including, without limitation, any and all rights in favor of such
Credit Party, the ownership or control of which are or may become necessary or
desirable, in the opinion of the Administrative Agent, in order to complete
production of such Qualifying Picture in the event that the Administrative Agent
exercises any rights it may have to take over and complete production of such
Qualifying Picture;
     (xvii) any and all documents issued by any pledgeholder or bailee with
respect to such Qualifying Picture or any Physical Materials (whether or not in
completed form) with respect thereto;
     (xviii) any and all Collection Accounts or other bank accounts established
by such Credit Party with respect to such Qualifying Picture;
     (xix) any and all rights of such Credit Party under any Distribution
Agreements relating to such Qualifying Picture; and
     (xx) any and all rights of such Credit Party under contracts relating to
the production or acquisition of such Qualifying Picture, including but not
limited to, all contracts which have been delivered to the Administrative Agent
pursuant to this Credit Agreement.

14



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing or any contrary provision herein or in any other
Fundamental Document, Collateral shall not include the Excluded Assets.
          “Collection Account” shall have the meaning given to such term in
Section 8.3 hereof.
          “Commitment” shall mean the commitment of each Lender to make Loans to
the Borrowers and participate in Letters of Credit up to an aggregate amount not
in excess at any one time outstanding of the amount set forth (a) opposite its
name under the column entitled “Commitment” in the Schedule of Commitments, or
(b) in any applicable Assignment and Assumption(s) to which it may be a party,
as the case may be, as such amount may be reduced from time to time in
accordance with the terms of this Credit Agreement, in each case as modified by
Section 2.18 with regard to Defaulting Lenders.
          “Commitment Fee” shall have the meaning given to such term in
Section 2.5 hereof.
          “Commitment Termination Date” shall mean (i) the Maturity Date or
(ii) such earlier date on which the Commitments shall terminate in accordance
with Section 2.6 or Article 7 hereof.
          “Complete” or “Completed” or “Completion” shall mean with respect to
any Qualifying Picture, that (A) “Mandatory Delivery” or the equivalent as
defined in and in accordance with the Completion Guaranty or Inter-Party
Agreement relating to such Qualifying Picture has been made, and (B) if such
Qualifying Picture was acquired by a Credit Party in whole or in part from a
third party, the entire acquisition price or minimum advance shall have been
paid and there is no condition or event (including, without limitation, the
payment of money not yet due) the occurrence of which might result in such
Credit Party losing any of its rights in such Qualifying Picture.
          “Completion Guaranty” shall mean a completion guaranty, in form and
substance satisfactory to the Co-Administrative Agent, issued by an Approved
Completion Guarantor, which guarantees that the subject Qualifying Picture will
be Completed in a timely manner, or else payment made to the Administrative
Agent on behalf of the Secured Parties of an amount at least equal to the
aggregate amount of Loans made in connection with the production of such
Qualifying Picture plus interest on, and other bank charges with respect to,
such amount.
          “Completion Reserve Amount” shall mean an amount equal the estimated
remaining cost to Complete a Qualifying Picture, including (i) the “Production
Price”, “Strike Price” or equivalent amount as set forth in the Completion
Guaranty or Inter-Party Agreement relating to such Qualifying Picture (net of
(A) any funds previously deposited in the Production Account(s) for such
Qualifying Picture or otherwise credited by the Approved Completion Guarantor
against payment of such “Production Price”, “Strike Price” or equivalent amount
and (B) amounts committed to be funded, but not yet funded, in connection with
such Qualifying Picture on a cash-flow basis pursuant to an Approved
Co-Financing Transaction), (ii) a reasonable reserve for interest estimated to
accrue on the Loans with respect to such Qualifying Picture and (iii) the cost
of any excluded items, enhancements, rights acquisition fees or other

15



--------------------------------------------------------------------------------



 



items necessary to complete and deliver such Qualifying Picture that will not be
the responsibility of the Approved Completion Guarantor for such Qualifying
Picture.
          “Consolidated Subsidiaries” shall mean all Subsidiaries of a Person
which are required or permitted to be consolidated with such Person for
financial reporting purposes in accordance with GAAP.
          “Contributed Amount” shall mean the amount of excess Borrowing Base
credit related to an Excess Picture that may be contributed by a Borrower in
accordance with sub-clause (a) of the definition of “Borrowing Base” to fund a
Gap Picture and/or satisfy the minimum equity/excess Borrowing Base tests set
forth in Section 4.2(p) and Section 5.23.
          “Contribution Agreement” shall mean the contribution agreement
substantially in the form of Exhibit F hereto, as the same may be amended,
supplemented or otherwise modified, renewed or replaced from time to time.
          “Convertible Senior Subordinated Notes” shall mean (i) LGEI’s 2.9375%
Convertible Senior Subordinated Notes due 2024 which were issued in October 2004
and (ii) LGEI’s 3.625% Convertible Subordinated Notes due 2025 which were issued
in February 2005.
          “Copyright Security Agreement” shall mean a Copyright Security
Agreement, substantially in the form of Exhibit B hereto, as the same may be
amended, supplemented or otherwise modified, renewed or replaced from time to
time.
          “Corporate Facility” shall mean that certain Second Amended and
Restated Credit, Security, Guaranty and Pledge Agreement dated as of July 25,
2008 among LGEI, Lions Gate UK Limited and Lions Gate Australia Pty Limited, as
Borrowers, certain guarantors referred to therein, certain lenders referred to
therein, the Administrative Agent and Wachovia Bank, N.A., as syndication agent
(as it may be amended, supplemented or otherwise modified, renewed or replaced
from time to time).
          “Credit Exposure” shall mean, without duplication, with respect to any
Lender, the sum of such Lender’s (i) aggregate principal amount of outstanding
Loans hereunder, (ii) Pro Rata Share of the then current L/C Exposure, and
(iii) Pro Rata Share of the unused amount of the Commitment then in effect.
          “Credit Parties” shall mean Parent, each of the Borrowers and the
Guarantors and “Credit Party” means any one of them.
          “Currency Agreement” shall mean any foreign exchange contract,
currency swap agreement, futures contract, option contract, synthetic cap or
other similar agreement designed to protect a Credit Party against fluctuations
in currency values.
          “Default” shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.
          “Defaulting Borrower” shall mean a Borrower that has caused an Event
of Default under Article 7 hereof.

16



--------------------------------------------------------------------------------



 



          “Defaulting Lender” shall mean any Lender, as reasonably determined by
the Administrative Agent, that has (a) failed to fund any portion of its Loans
or participations in Letters of Credit within three (3) Business Days of the
date required to be funded by it hereunder, unless the subject of a good faith
dispute, (b) notified the Administrative Agent, the Issuing Bank, any Lender
(subject to such Lender having given notice thereof to the Administrative Agent)
or a Borrower (subject to such Borrowers having given notice thereof to the
Administrative Agent) in writing that it does not intend to comply with any of
its funding obligations under this Credit Agreement unless the subject of a good
faith dispute or has made a public statement to the effect that it does not
intend to comply with its funding obligations under this Credit Agreement unless
the subject of a good faith dispute, (c) failed, within three (3) Business Days
after written request by the Administrative Agent, to confirm that it will
comply with the terms of this Credit Agreement relating to its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit,
provided that such Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt of such confirmation, (d) otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within five (5) Business Days of the date when due, unless
the subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent, or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any ownership interest in such Lender or parent company thereof or the exercise
of control over a Lender or parent company thereof by a governmental authority
or instrumentality thereof
          “Derivative Rights” shall mean all rights to produce any derivative
works based on a Qualifying Picture, the underlying literary material, its
storyline or anyone or more of its characters, including all remakes, sequels
and prequels of such Qualifying Picture, and all rights to own, control,
develop, produce and exploit such remakes, sequels or prequels for viewing in
any medium or media now known or hereafter devised, whether in theaters or home
video or on television (including all rights to produce, exhibit, distribute and
otherwise exploit additional motion pictures based upon the literary and musical
materials upon which the Qualifying Picture is based or depicting any of the
characters appearing therein, whether intended for initial exhibition in
theatres, on television, by means of audio visual cassettes, or by any other
means now or hereafter known) and all rights to produce, distribute and
otherwise exploit on television or via any other non-theatrical form of
exhibition (including the worldwide web, the internet, any on-line services or
any other form of interactive or streaming communications) any television
program, television production, television pilot, movie of the week, television
series, television spin-off, single features or an episode in a series, or any
other audio visual work based on the film, its storyline, or anyone or more of
its characters.
          “Distribution Agreements” shall mean (i) any and all agreements
entered into by a Credit Party or hereafter entered into by a Credit Party (or a
Sponsor on behalf of a Credit Party) pursuant to which such Credit Party sells,
leases, licenses or assigns distribution rights or other exploitation rights to
any Qualifying Picture to an un-Affiliated Person and (ii) any and all
agreements entered into by a Credit Party (or hereafter entered into by a Credit
Party) and a

17



--------------------------------------------------------------------------------



 



Sponsor pursuant to which such Credit Party sells, leases, licenses or assigns
distribution rights or other exploitation rights to any Qualifying Picture.
          “Eligible L/C Receivable” shall have the same definition as an
Eligible Receivable except that (i) an Acceptable L/C shall have been delivered
to the Administrative Agent for the full amount of the receivable and (ii) such
receivable need not be with an Acceptable Obligor.
          “Eligible Receivables” shall mean, at any date at which the amount
thereof is to be determined, an amount equal to the sum of (a) all net amounts
which pursuant to a binding agreement are contractually obligated to be paid to
any Credit Party either unconditionally or subject only to normal delivery
requirements, and which are reasonably expected by the Borrowers to be payable
and collected from Acceptable Obligors on or prior to the Maturity Date minus
(b) the sum, without double-counting, of (i) the following items (based on the
relevant Credit Party’s then best estimates but only to the extent any such
amounts are reasonably likely to be payable by a Borrower prior to the payment
in full of such Borrower’s Obligations and the release of such Borrower from the
Facility): royalties, residuals, commissions, participations and other payments
to third parties, collection/distribution expenses and commissions, home video
fulfillment costs, taxes (including foreign withholding, remittance and similar
taxes) chargeable in respect of such accounts receivable, and any other
projected expenses of a Credit Party arising in connection with such amounts and
(ii) the outstanding amount of unrecouped advances made by a distributor to the
extent subject to repayment by a Credit Party or adjustment or recoupment, but
Eligible Receivables shall not include amounts:
          (a) in the aggregate due from a single Acceptable Obligor which are in
excess of the Allowable Amount with respect to such Acceptable Obligor or, in
the case of an Affiliated Group, in the aggregate due from the relevant
Acceptable Obligors with respect to that Affiliated Group, unless in either case
such excess is supported by an Acceptable L/C;
          (b) which in the sole judgment of the Administrative Agent, are
subject to material conditions precedent to payment (including a material
performance obligation or a material executory aspect on the part of a Credit
Party or any other party or obligations contingent upon future events not within
the relevant Credit Party’s direct control); provided, however, that otherwise
Eligible Receivables which are attributable to Qualifying Picture acquired from
a third party shall not be excluded pursuant to this clause (b) if the entire
acquisition price or minimum advance shall have been paid to the extent then due
and there is no material condition or event (other than payment of the remaining
purchase price) the occurrence of which would likely result in any Credit Party
losing its rights in such Qualifying Picture;
          (c) which, in the case of any payment or portion thereof which is due
upon delivery or notice of availability, is more than 60 days past due (subject
to any inspection, cure, default and arbitration periods not to exceed 110 days
in the aggregate), or in the case of any other payment or portion thereof is
more than 90 days past due;
          (d) which are theatrical receivables;

18



--------------------------------------------------------------------------------



 



          (e) to be paid in a currency other than United States Dollars, unless
hedged in a manner satisfactory to the Administrative Agent or Co-Administrative
Agent;
          (f) to the extent included in the Credit Parties’ estimated bad debts;
          (g) for which there is bona fide request for a material credit,
adjustment, compromise, offset, counterclaim or dispute; provided, however, that
only the amount in question shall be excluded from such receivable;
          (h) which arise from a multi-picture Distribution Agreement which
allows the obligor on such receivable to exercise a right of offset or
recoupment for any amount payable to or advanced by such obligor under such
Distribution Agreement, against any amount payable with respect to such
receivable; provided, however, that only the maximum amount which such obligor
may offset or recoup shall be excluded from Eligible Receivables;
          (i) which are attributable to a Qualifying Picture in which a Credit
Party cannot warrant sufficient title to the underlying rights to justify such
receivable;
          (j) which are attributable to a Qualifying Picture that is or will be
sub-distributed by a Sponsor in which the Administrative Agent (for the benefit
of the Secured Parties) does not have a first priority perfected accommodation
security interest granted by such Sponsor in the distribution rights of such
Sponsor and any and all rights under any such sub-distribution agreement;
          (k) in which the Administrative Agent (for the benefit of the Secured
Parties) does not have a first priority perfected security interest (except for
amounts attributable to Qualifying Picture for which a guild is entitled to a
first priority security interest after repayment of the Loans relating to such
Qualifying Picture pursuant to an intercreditor agreement entered into between
such guild and the Administrative Agent in accordance with Section 6.2(b)
hereof) and for which adequate reserves have been established under the
Borrowing Base for such Qualifying Picture;
          (l) which are determined by the Administrative Agent or the
Co-Administrative Agent in its reasonable discretion, acting in good faith, upon
written notice from such Agent to the other Agent and Parent and effective
10 days subsequent to Parent’s receipt of such notice, to be unacceptable;
          (m) which are attributable to a Qualifying Picture as to which the
Co-Administrative Agent has not received a fully executed laboratory access
letter or pledgeholder agreement for a laboratory holding physical elements
sufficient to fully exploit the rights held by the Credit Party in such
Qualifying Picture;
          (n) which may be subject to repayment to the extent not earned by
performance (other than performance consisting of delivery), but only to the
extent of the maximum potential reduction or repayment;
          (o) which are attributable to a Qualifying Picture which has not been
Completed unless the relevant Credit Party is in compliance with all covenants
and conditions set

19



--------------------------------------------------------------------------------



 



forth herein applicable to the production and financing of such Qualifying
Picture, including without limitation, delivery of a Completion Guaranty which
guarantees delivery of any and all elements the delivery (or deliveries) of
which constitutes a condition precedent to the payment by a distributor to the
Borrower (or the Administrative Agent as the assignee of the Borrower) of any
and all amounts payable under the applicable Distribution Agreement;
          (p) which are attributable to any Qualifying Picture which has not
been Completed to the extent that such receivable amounts exceed the amount
which would be paid to the Co-Administrative Agent under the related Completion
Guaranty if the Qualifying Picture were abandoned as of the date of computation
of the Borrowing Base (except that if a Letter of Credit is issued hereunder in
order to support the Credit Party’s minimum payment obligation to acquire
distribution rights in a Qualifying Picture, amounts attributable to such rights
may be treated as Eligible Receivables (even though the Qualifying Picture has
not yet been Completed) but only if (A) proof of Completion of the Qualifying
Picture must be presented in order to draw under the Letter of Credit, (B) the
portion of the Borrowing Base attributable to such Eligible Receivables for such
Qualifying Picture does not exceed the amount of such Letter of Credit for such
Qualifying Picture, and (C) such amounts otherwise meet all of the applicable
criteria for inclusion as Eligible Receivables);
          (q) with respect to which the Co-Administrative Agent has not received
a fully-executed Notice of Assignment and Irrevocable Instructions;
          (r) which are intended to be used to support Loans to finance a
Qualifying Picture but will not become due and payable until more than nine
(9) months after Completion of the Qualifying Picture being supported. For the
avoidance of doubt, this exclusion shall not apply to Eligible Receivables used
to satisfy the minimum excess Borrowing Base test set forth in Sections 4.2(p)
and 5.23 hereof;
          (s) which relate to a Distribution Agreement for a Qualifying Picture
as to which the Co-Administrative Agent has not received a fully executed copy
(unless waived by the Co-Administrative Agent); or
          (t) which will not become due and payable until after the Maturity
Date.
          “Environmental Laws” shall mean any and all federal, state,
provincial, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority
regulating, relating to, or imposing liability or standards of conduct
concerning, any Hazardous Material or environmental protection or health and
safety, as now or at any time hereafter in effect, including without limitation,
the Clean Water Act also known as the Federal Water Pollution Control Act
(“FWPCA”), 33 U.S.C. § 1251 et seq., the Clean Air Act (“CAA”), 42 U.S.C. §§
7401 et seq., the Federal Insecticide, Fungicide and Rodenticide Act (“FIFRA”),
7 U.S.C. §§ 136 et seq., the Surface Mining Control and Reclamation Act
(“SMCRA”), 30 U.S.C. §§ 1201 et seq., the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), 42 U.S.C. § 9601 et seq., the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), Public Law
99-499, 100 Stat. 1613, the Emergency Planning and Community Right to Know Act
(“EPCRA”), 42 U.S.C. § 11001 et seq., the Resource Conservation and Recovery Act
(“RCRA”), 42 U.S.C. § 6901 et seq., the

20



--------------------------------------------------------------------------------



 



Occupational Safety and Health Act as amended (“OSHA”), 29 U.S.C. § 655 and §
657 and other such laws relating to the storage, transportation, treatment and
disposal of Hazardous Substances into the air, surface water, ground water, land
surface, subsurface strata or any building or structure and, together, in each
case, with any amendment thereto, and the regulations adopted pursuant thereto.
          “Equity Interests” means shares of the capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity interests in any Person or any warrants,
options or other rights to acquire such interests.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as heretofore and hereafter amended, as codified at 29 U.S.C. § 1001 et
seq. and the regulations promulgated thereunder.
          “ERISA Affiliate” shall mean each Person (as defined in Section 3(9)
of ERISA) which is treated as a single employer with any Credit Party under
Section 414(b), (c), (m) or (o) of the Code.
          “Event of Default” shall have the meaning given to such term in
Article 7 hereof.
          “Excess Picture” shall have the meaning given to such term in
sub-clause (a) of the definition of “Borrowing Base”.
          “Excluded Assets” shall mean the rights of any Credit Party under any
agreement to the extent that pursuant to the terms of such agreement, the
granting of a security interest in such rights would result in a termination or
right of termination of, or is otherwise prohibited under, such agreement by the
other party thereto, but only to the extent such prohibition on assignment is
enforceable; provided, however, that immediately upon the ineffectiveness, lapse
or termination of any such provision, the Collateral shall include, and such
Credit Party shall be deemed to have granted a security interest in, all such
rights and interests as if such provision had never been in effect; provided,
further that the Credit Parties hereby covenant to use their commercially
reasonable efforts consistent with industry practice not to enter into any
agreement that would exclude such rights from the Collateral in the future.
          “Facility” shall have the meaning given to such term in the
Introductory Statement hereof.
          “FASB” shall mean the Financial Accounting Standards Board or any
successor body.
          “Fee Letters” shall mean (i) that certain letter agreement dated as of
July 7, 2009 between LGEI on the one hand, and the Administrative Agent and
JPMorgan Securities Inc. on the other hand and (ii) that certain letter
agreement dated as of July 7, 2009 between LGEI on the one hand, and the
Co-Administrative Agent on the other hand, in each case relating to the payment
of certain fees by the Borrowers.
          “Fundamental Documents” shall mean this Credit Agreement, the Notes,
the Sponsor Inducement Agreement, the Pledgeholder Agreements, the Laboratory
Access Letters,

21



--------------------------------------------------------------------------------



 



the Copyright Security Agreement, the Trademark Security Agreement, the Notices
of Assignment and Irrevocable Instruction, the Contribution Agreement, any
Instrument of Assumption and Joinder, UCC financing statements and any other
ancillary documentation which is required to be or is otherwise executed by any
Credit Party and delivered to the Administrative Agent in connection with this
Credit Agreement or any of the documents listed above.
          “GAAP” shall mean generally accepted accounting principles in the
United States of America from time to time consistently applied (except for
accounting changes in response to FASB releases, or other authoritative
pronouncements).
          “Gap Picture” shall have the meaning given to such term in sub-clause
(a) of the definition of “Borrowing Base”.
          “Governmental Authority” shall mean any federal, state, provincial,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, or any court, in each case whether of the United States, Canada
or any foreign jurisdiction.
          “Guarantors” shall mean (i) Parent with respect to the obligations of
the Borrowers; provided that such guarantee shall be limited (a) with respect to
Collateral consisting of the Pledged Securities of a particular Borrower, to the
amount of the Loans made to such Borrower plus the Contributed Amount of such
Borrower (if any) and (b) in all other respects, to an amount equal to the sum
of (A) the Minimum Equity Amount plus (B) any Additional Pay TV Receivables
which Parent elects to use in the Borrowing Base calculation with respect to
Loans for any Qualifying Picture or to satisfy the minimum equity/excess
Borrowing Base tests set forth in Section 4.2(p) and Section 5.23 and (ii) each
Borrower that contributed Excess Receivables to finance a Gap Picture with
respect to the Obligations related to such Gap Picture; provided that such
guarantee shall not exceed the Contributed Amount.
          “Guaranty” shall mean, as to any Person, any direct or indirect
obligation of such Person guaranteeing or intended to guarantee any
Indebtedness, Capital Lease, dividend or other monetary obligation (“primary
obligation”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, by contract, as a general partner or otherwise,
including, without limitation, any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (c) to purchase
property, securities or services, in each case, primarily for the purpose of
assuring the performance by the primary obligor of any such primary obligation.
The amount of any Guaranty shall be deemed to be an amount equal to (x) the
stated or determinable amount of the primary obligation in respect of which such
Guaranty is made (or, if the amount of such primary obligation is not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder)) or (y) the stated
maximum liability under such Guaranty, whichever is less.

22



--------------------------------------------------------------------------------



 



          “Hazardous Materials” shall mean any flammable materials, explosives,
radioactive materials, hazardous materials, hazardous wastes, hazardous or toxic
substances, or similar materials defined in any Environmental Law.
          “Incremental Facility” shall have the meaning given to such term in
Section 2.17(a) hereof.
          “Indebtedness” shall mean (without double counting), at any time and
with respect to any Person, (i) indebtedness of such Person for borrowed money
(whether by loan or the issuance and sale of debt securities) or for the
deferred purchase price of property or services purchased (other than amounts
constituting trade payables (payable within 90 days) arising in the ordinary
course of business); (ii) obligations of such Person in respect of letters of
credit, acceptance facilities, or drafts or similar instruments issued or
accepted by banks and other financial institutions for the account of such
Person; (iii) obligations of such Person under Capital Leases; (iv) deferred
payment obligations of such Person resulting from the adjudication or settlement
of any litigation; and (v) (without duplication) indebtedness of others of the
type described in clauses (i), (ii), (iii) and (iv) hereof which such Person has
(a) directly or indirectly assumed or guaranteed in connection with a Guaranty
or (b) secured by a Lien on the assets of such Person, whether or not such
Person has assumed such indebtedness (provided, that if such Person has not
assumed such indebtedness of another Person then the amount of indebtedness of
such Person pursuant to this clause (v) for purposes of this Credit Agreement
shall be equal to the lesser of the amount of the indebtedness of the other
Person or the fair market value of the assets of such Person which secures such
other indebtedness).
          “Initial Date” shall mean (i) in the case of the Administrative Agent
and the Issuing Bank, the date hereof, (ii) in the case of each Lender which is
an original party to this Credit Agreement, the date hereof and (iii) in the
case of any other Lender, the effective date of the Assignment and Acceptance
pursuant to which it became a Lender.
          “Initial Funding Date” shall mean, with respect to a Qualifying
Picture, the earliest date on which the initial extension of credit is made
hereunder following satisfaction or waiver of all of the applicable conditions
set forth in Article 4 hereof.
          “Instrument of Assumption and Joinder” shall mean an Instrument of
Assumption and Joinder substantially in the form of Exhibit J hereto.
          “Intercreditor Agreement” shall mean (A) that certain Subordination
and Intercreditor Agreement, dated as of the date hereof and attached hereto as
Exhibit L, among (i) JPMorgan Chase Bank, N.A., as Administrative Agent for the
lenders under the Corporate Facility, (ii) JPMorgan Chase Bank, N.A., as
Administrative Agent for the Secured Parties, (iii) LGEI, and (iv) Parent or
(B) any replacement intercreditor and subordination agreement approved by the
Administrative Agent entered into after the date hereof to account for the
issuance of Subordinated Debt (as defined in and issued in accordance with the
Corporate Facility) which shall be subordinate to the Obligations; provided that
such replacement agreement shall not contain terms more favorable to the holders
of such Subordinated Debt than the corresponding provisions applicable to the
lenders under the Corporate Facility.

23



--------------------------------------------------------------------------------



 



          “Interest Deficit” shall have the meaning given to such term in
Section 2.14 hereof.
          “Interest Payment Date” shall mean (i) as to any LIBO Rate Loan having
an Interest Period of two or three months, the last day of such Interest Period,
(iii) as to any LIBO Rate Loan having an Interest Period of more than three
months, the last day of such Interest Period and, in addition, each date during
such Interest Period that would be the last day of an Interest Period commencing
on the same day as the first day of such Interest Period but having a duration
of three months or an integral multiple thereof and (iii) with respect to
Alternate Base Rate Loans, the last Business Day of each March, June, September
and December.
          “Interest Period” shall mean as to any LIBO Rate Loan, the period
commencing on the date such Loan is made, continued or converted or the last day
of the preceding Interest Period and ending on the numerically corresponding day
(or if there is no corresponding day, the last day) in the calendar month that
is two, three, six, nine or twelve months thereafter as the Borrowers may elect;
provided, however, that (i) if any Interest Period would end on a day which
shall not be a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless such next succeeding Business Day would fall in
the next calendar month, in which case, such Interest Period shall end on the
next preceding Business Day, (ii) no Interest Period may be selected which would
end later than the Maturity Date, (iii) interest shall accrue from and including
the first day of such Interest Period to but excluding the last date of such
Interest Period and (iv) no Interest Period of nine or twelve months may be
selected unless such Interest Period is generally available in the market (as
determined by the Administrative Agent at the time of each request) and is
consented to by all the Lenders.
          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, synthetic cap, collar or floor or other
financial agreement or arrangement designed to protect a Credit Party against
fluctuations in interest rates.
          “Interest Rate Type” shall have the meaning given to such term in
Section 2.1(d) hereof.
          “Interparty Agreement” shall mean, with respect to each Qualifying
Picture, an interparty agreement among (i) the Administrative Agent, (ii) the
Co-Administrative Agent, (iii) the applicable Credit Party, (iv) the applicable
distributor and (v) an Approved Completion Guarantor, which agreement shall be
in form and substance satisfactory to Co-Administrative Agent, as the same may
be amended, supplemented or otherwise modified, renewed or replaced from time to
time.
          “Investment” shall mean any stock, evidence of indebtedness or other
security of any Person, any loan, advance, contribution of capital, extension of
credit or commitment therefor (including, without limitation, the Guaranty of
loans made to others, but excluding current trade and customer accounts
receivable arising in the ordinary course of business and payable in accordance
with customary trading terms in the ordinary course of business), any purchase
of (i) any security of another Person or (ii) any business or undertaking of any
Person or any commitment to make any such purchase, or any other investment.

24



--------------------------------------------------------------------------------



 



          “Issuing Bank” shall mean JPMorgan Chase Bank, N.A., a national
banking association in its capacity as such.
          “Laboratory” shall mean any laboratory acceptable to the
Administrative Agent which is located in the United States, Canada, the U.K.,
Australia or any other jurisdiction which may be acceptable to the
Administrative Agent in its discretion and is a party to a Pledgeholder
Agreement or a Laboratory Access Letter.
          “Laboratory Access Letter” shall mean a letter agreement among (i) a
Laboratory holding any elements of any Qualifying Picture to which any Credit
Party has the right of access, (ii) such Credit Party and (iii) the
Administrative Agent, substantially in the form of Exhibit C hereto or a form
otherwise acceptable to the Administrative Agent.
          “L/C Exposure” shall mean, at any time for which it is to be
determined, the amount expressed in U.S. Dollars of the aggregate face amount of
all drafts which may then or thereafter be presented by beneficiaries under all
Letters of Credit issued to the Borrowers then outstanding plus (without
duplication), the face amount of all drafts which have been presented or
accepted under all Letters of Credit issued to the Borrowers but have not yet
been paid or have been paid but not reimbursed, whether directly or from the
proceeds of a Loan hereunder.
          “Lender” and “Lenders” shall mean the financial institutions whose
names appear on the signature pages hereof and any assignee of a Lender pursuant
to Section 13.3 hereof, and their respective successors or any additional
financial institutions which subsequently becomes a “Lender” hereunder in
connection with the Incremental Facility in accordance with Section 2.17 hereof.
          “Lending Office” shall mean, with respect to any of the Lenders, the
branch or branches (or affiliate or affiliates) from which such Lender’s LIBO
Rate Loans or Alternate Base Rate Loans, as the case may be, are made or
maintained and for the account of which all payments of principal of, and
interest on, such Lender’s LIBO Rate Loans or Alternate Base Rate Loans are
made, as notified to the Administrative Agent from time to time.
          “Letter of Credit” shall mean a letter of credit issued by the Issuing
Bank pursuant to Section 2.3 hereof.
          “LGEC” means Lions Gate Entertainment Corp. and its successors.
          “LGEI” means Lions Gate Entertainment, Inc. and its successors.
          “LGF” means Lions Gate Films Inc. and its successors.
          “LIBO Rate” shall mean, with respect to the Interest Period for a
LIBOR Loan, an interest rate per annum equal to the greater of (x) 1.00% per
annum and (y) the quotient of (a) (i) the British Bankers’ Association (the
“BBA”) Interest Settlement Rate per annum at which deposits in U.S. dollars are
offered in London, England to prime banks in the London Interbank market for
such Interest Period as displayed on Telerate Screen page 3750 as of 11:00 a.m.
(London time) two (2) Business Days before the first day of such Interest Period
in an amount substantially equal to the Administrative Agent’s portion of such
LIBOR Loan comprising part

25



--------------------------------------------------------------------------------



 



of such Borrowing to be outstanding during such Interest Period. Telerate Screen
page 3750 means the display designated as page 3750 on the Dow Jones Telerate
Service (or such other page as may replace page 3750 on that service or such
other service as may be nominated by the BBA as the information vendor for the
purpose of displaying BBA Interest Settlement Rates for U.S. dollars) or (ii) if
the rate described in clause (a)(i) of this definition does not appear on
Telerate Screen page 3750 on any relevant date of determination, the average of
the rates at which Dollar deposits approximately equal in principal amount to
the Administrative Agent’s portion of such LIBOR Loan and for a maturity equal
to the applicable Interest Period are offered to the Lending Office of the
Administrative Agent in immediately available funds in the London Interbank
Market for Eurodollars at approximately 11:00 a.m., London time, two
(2) Business Days before the commencement of such Interest Period, in each case,
divided by (b) one minus the applicable statutory reserve requirements of the
Administrative Agent, expressed as a decimal (including without duplication or
limitation, basic, supplemental, marginal and emergency reserves), from time to
time in effect under Regulation D or similar regulations of the Board. For
purposes of this definition, LIBOR Loans made hereunder shall be deemed to
constitute Eurocurrency Liabilities as defined in Regulation D and to be subject
to the reserve requirements of Regulation D.
          “LIBO Rate Loan” shall mean a Loan based on the LIBO Rate in
accordance with the provisions of Article 2.
          “Licensing Intermediary” shall mean any of Fintage House BV, Freeway
or any other licensing intermediary acceptable to the Agents.
          “Lien” shall mean any mortgage, copyright mortgage, pledge, security
interest, encumbrance, lien or charge or any other claim of any kind whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any agreement to grant a security interest at a future date, any
lease in the nature of security, and the filing of, or agreement to give, any
financing statement under the Uniform Commercial Code of any jurisdiction).
          “Loan” or “Loans” shall mean the loans made hereunder denominated in
U.S. Dollars to the Borrowers in accordance with Section 2.1 hereof.
          “Margin Stock” shall be as defined in Regulation U of the Board.
          “Material Adverse Effect” shall mean any change or effect that (a) has
a materially adverse effect on the business, assets, properties, operations or
financial condition of the Credit Parties taken as a whole, (b) materially
impairs the legal right, power or authority of any Credit Party to perform its
respective obligations under the Fundamental Documents to which it is a party or
(c) materially impairs the validity or enforceability of, or materially impairs
the rights, remedies or benefits available to the Lenders under, the Fundamental
Documents; provided, however, that any event or condition will be deemed to have
a “Material Adverse Effect” if such event or condition when taken together with
all other events and conditions occurring or in existence at such time
(including all other events and conditions which, but for the fact that a
representation, warranty or covenant is subject to a “Material Adverse Effect”
exception, would cause such representation or warranty contained herein to be
untrue or such

26



--------------------------------------------------------------------------------



 



covenant to be breached) would result in a “Material Adverse Effect”, even
though, individually, such event or condition would not do so.
          “Maturity Date” shall mean April 6, 2013 (i.e. three and one-half
years after the Closing Date).
          “Minimum Equity Account” shall have the meaning given to such term in
Section 4.1(q) hereof.
          “Minimum Equity Amount” shall mean an amount equal to the greater of
(i) $25,000,000 and (ii) 35% of the maximum aggregate Borrowing Base exposure to
LGEI and its Affiliates permitted under the definition of “Borrowing Base” (i.e.
35% of 45% of the Total Commitment).
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Multiemployer Plan” shall mean a plan described in Section 4001(a)(3)
of ERISA to which any Credit Party or ERISA Affiliate is making or accruing an
obligation to make contributions, or has within any of the five preceding plan
years made or accrued an obligation to make contributions.
          “Negative Pick-up Obligation” means, with respect to any Qualifying
Picture produced by a third party, a commitment to pay a certain sum of money or
other Investment made by the Credit Party in order to obtain ownership or
distribution rights in such Qualifying Picture, but which does not require any
payment unless or until the requirements of clause (A) of the definition of
Completion have been satisfied. Negative Pick-up Obligation includes both
“traditional” negative pickup arrangements and indirect structures.
          “Note” or “Notes” shall have the meaning given to such term in Section
2.2 hereof.
          “Notice of Assignment and Irrevocable Instructions” shall mean the
Notice of Assignment and Irrevocable Instructions in a form acceptable to the
Administrative Agent, including, without limitation, the inclusion of such
notice and instructions in a Distribution Agreement.
          “Obligations” shall mean (a) the individual obligation of each
Borrower to make due and punctual payment of (i) principal of and interest on
its Loans, the Per Picture Fee, any reimbursement obligations in respect of its
Letters of Credit, monetary obligations of such Borrower pursuant to an
Interparty Agreement, costs and attorneys’ fees and all other monetary
obligations of such Borrower to the Administrative Agent, Co-Administrative
Agent, the Documentation Agent, the Issuing Bank or any Lender under this Credit
Agreement, the Notes or any other Fundamental Document, (ii) principal of and
interest on the Loans related to any Gap Picture that was financed using excess
Eligible Receivables attributable to such Borrower plus the amount of Excess
Receivables contributed by such Borrower to satisfy the minimum equity/excess
Borrowing Base tests set forth in Section 4.2(p) and Section 5.23 (not to exceed
the Contributed Amount), (iii) all amounts payable by such Borrower to any
Lender under any Currency Agreement or Interest Rate Protection Agreement
permissible in accordance with

27



--------------------------------------------------------------------------------



 



Section 6.20 hereof, provided that such Lender will use commercially reasonable
efforts to provide notice thereof to the Administrative Agent within ten
(10) Business Days after execution of such Currency Agreement (it being
understood and agreed that the failure to provide such notice within ten
(10) Business Days of the execution of such agreements will not result in the
exclusion of the amounts payable pursuant to such agreements from the term
‘Obligations’) and (iv) amounts payable to JPMorgan Chase Bank, N.A. or any of
its Affiliates in connection with any bank account maintained by such Borrower
at JPMorgan Chase Bank, N.A. or any such Affiliate or any other banking services
provided to such Borrower by JPMorgan Chase Bank, N.A. or any such Affiliate and
(b) the individual obligation of the Parent to make due and punctual payment of
the face amount of the Commitment Fees and amounts due under the Fee Letter and
its obligations as a Guarantor hereunder (as limited by the definition of
“Guarantor” hereunder).
          “Other Foreign Debtor” shall mean any Person listed as such on
Schedule 1.2 hereto (as modified from time to time in accordance with
Section 2.16).
          “Other Receivables” shall mean those receivables or other rights to
receive payments that meet all of the requirements of an “Eligible Receivable”
other than that the obligor is not an Acceptable Obligor.
          “Participations” shall mean any amount payable to any third parties
who furnish rights and/or render services in connection with any Qualifying
Picture, whether characterized as a deferment, gross participation, net
participation, profit participation, contingent compensation, box office bonus,
award or credit bonus or otherwise, which amount is based, dependent, computed,
or payable, in whole or in part, on the net or gross receipts, earnings, or
proceeds derived from such Qualifying Picture or any percentage of the foregoing
or is payable at such time as any such receipts, earnings or proceeds equal a
specified amount, or any similar type of payment or the economic equivalent
thereof, but the term “Participations” shall not, in any case, include
obligations to co-financiers pursuant to an Approved Co-Financing Transaction.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation or any
successor thereto.
          “Percentage” shall mean with respect to any Lender, the percentage of
the Total Commitment represented by such Lender’s Commitment; provided, that in
the case of Section 2.18 hereof, when a Defaulting Lender shall exist, the term
“Percentage” shall mean the percentage of the Total Commitments (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Percentages shall be determined
based upon the Commitments most recently in effect, giving effect to any
assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
          “Permitted Liens” shall mean Liens permitted under Section 6.2 hereof.
          “Person” shall mean any natural person, corporation, division of a
corporation, limited liability company, partnership, trust, joint venture,
association, company, estate, unincorporated organization or government or any
agency or political subdivision thereof.

28



--------------------------------------------------------------------------------



 



          “Physical Materials” shall have the meaning given to such term in
paragraph (iv) of the definition of “Collateral” herein.
          “Per Picture Fee” shall mean an amount equal to 0.50% of the
Completion Reserve Amount of a Qualifying Picture; provided that such fee will
be increased by 0.50% of the amount by which such Completion Reserve Amount is
increased (if any) after the Initial Funding Date for such Qualifying Picture
and such increased amount shall be payable upon each date such Completion
Reserve Amount is increased (if ever).
          “Pledged Collateral” shall mean the Pledged Securities and any
proceeds (as defined in Section 9-306(1) of the UCC) of the Pledged Securities.
          “Pledged Securities” shall mean all of the issued and outstanding
capital stock or other Equity Interests of each of the Borrowers and all other
equity securities or interests now owned or hereafter acquired by any of the
Credit Parties, including without limitation the securities listed in
Schedule 3.7 hereto.
          “Pledgeholder Agreement” shall mean a laboratory pledgeholder
agreement among a Borrower (or Borrowers), the Administrative Agent, certain
distributors (as applicable), the Approved Completion Guarantor (if there is
one), and one or more Laboratories, substantially in the form of Exhibit D-1
(for Uncompleted Pictures) or Exhibit D-2 hereto (for Completed Pictures), or in
such other form and with such additional parties as shall be acceptable to the
Administrative Agent.
          “Pledgor” shall mean Parent.
          “Pro Rata Share” shall mean with respect to any Obligation or other
amount, each Lender’s pro rata share of such Obligation or other amount
determined in accordance with such Lender’s Percentage.
          “Produced Picture” shall mean any Qualifying Picture with respect to
which (i) a Borrower is obligated to pay its share of direct negative costs in
scheduled installments over the course of production and (ii) such Borrower
controls production and otherwise acts as “lead studio”.
          “Production Accounts” shall mean individually or collectively, as the
context so requires, each demand deposit account established by a Credit Party
at a commercial bank located in the United States of America that is acceptable
to the Administrative Agent, for the sole purpose of paying the production costs
or acquisition costs of a particular Qualifying Picture.
          “Qualifying Picture” shall mean a feature length motion picture
intended for either theatrical and/or home video release produced or acquired
(or to be produced or acquired) by a Borrower which satisfies the following
criteria: (i) such picture is declared by a Borrower as a Qualifying Picture
pursuant to a Qualifying Picture declaration, (ii) the scheduled date of
Completion is no later than the Maturity Date, (iii) such Qualifying Picture has
a minimum budget of [REDACTED]; and (iv) with respect to a Produced Picture
(subject to the rights under copyright granted to a distributor of the
Qualifying Picture under any applicable distribution

29



--------------------------------------------------------------------------------



 



agreements), such Borrower is or will be (x) the copyright owner in respect of
such picture, or (y) the owner (without risk of reversion) of distribution
rights for at least the first cycle with regard to all territories to be
licensed by such Borrower for which it seeks credit in the Borrowing Base for
such Qualifying Picture.
          “Qualifying Picture Declaration” shall mean with respect to a
Qualifying Picture, a declaration substantially in the form of Exhibit K hereto
to be executed by an Authorized Officer of the Borrower and delivered by the
Borrower to the Co-Administrative Agent in accordance with Section 4.2(a)
hereof.
          “Quiet Enjoyment” shall have the meaning given such term in
Section 8.13 hereof.
          “Regulation T”, “Regulation U” or “Regulation X” shall mean such
regulation of the Board as from time to time in effect and all official rulings
and interpretations thereunder or thereof.
          “Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA, other than a reportable event as to which provision
for 30-day notice to the PBGC would be waived under applicable regulations had
the regulations in effect on the Closing Date been in effect on the date of
occurrence of such reportable event.
          “Required Lenders” shall mean Lenders holding at least 51% of the
Total Credit Exposure.
          “Restricted Payment” shall mean (i) any distribution, cash dividend or
other direct or indirect payment on account of shares of any Equity Interest in
any Credit Party, (ii) any redemption or other acquisition, re-acquisition or
retirement by a Credit Party of any Equity Interest in any Credit Party or an
Affiliate, now or hereafter outstanding, (iii) any payment made to retire, or
obtain the surrender of, any outstanding warrants, puts or options or other
rights to purchase or otherwise acquire any Equity Interest in any Credit Party
or an Affiliate, now or hereafter outstanding and (v) any payment under any
Synthetic Purchase Agreement.
          “Rights Agreements” shall have the meaning given such term in
Section 4.2(g).
          “S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc.
          “Secured Party” or “Secured Parties” means the Administrative Agent,
the Issuing Bank, the Co-Administrative Agent, the Lenders, and, if applicable,
the counterparty to a Synthetic Purchase Agreement and any other party which is
secured by the Liens granted to the Administrative Agent hereunder and under the
Fundamental Documents from time to time pursuant to the terms hereof and
thereof.
          “Sharing Event” shall mean that (i) an Event of Default shall have
occurred and be continuing and such Event of Default shall either be (x) an
Event of Default specified in paragraph (h) or (i) of Article 7 hereof or
(y) any other Event of Default for which the Administrative Agent has opted to,
or has been directed by the Required Lenders to, declare the

30



--------------------------------------------------------------------------------



 



principal of and interest on the Loans and Notes and all other amounts payable
hereunder or thereunder to be forthwith due and payable or (ii) any of the
Borrowers have failed to pay all of their respective outstanding Obligations at
the Maturity Date.
          “Sponsor” shall mean LGEI, Mandate Pictures LLC, Mandate
International, LLC, LGF or such other Affiliate of LGEC approved in writing by
the Administrative Agent and the Co-Administrative Agent.
          “Sponsor Inducement Agreement” shall mean that certain Sponsor
Inducement Agreement among the Administrative Agent, the Co-Administrative
Agent, LGEI and LGF.
          “Strike Price” shall mean, with respect to any Qualifying Picture, the
amount of funds required to be provided for the production of such Qualifying
Picture under the relevant Completion Guaranty.
          “Subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership, limited liability company or other
business entity (whether now existing or hereafter organized) of which at least
a majority of the voting stock or other ownership interests having ordinary
voting power for the election of directors (or the equivalent) is, at the time
as of which any determination is being made, owned or controlled by such Person
or one or more subsidiaries of such Person or by such Person and one or more
subsidiaries of such Person.
          “Synthetic Purchase Agreement” means any swap, derivative or other
agreement or combination of agreements pursuant to which any Credit Party is or
may become obligated to make (i) any payment in connection with a purchase by
any third party from a Person other than a Credit Party of any Equity Interest
in any Credit Party or (ii) any payment (other than on account of a permitted
purchase by it of any Equity Interest in any Credit Party) the amount of which
is determined by reference to the price or value at any time of any Equity
Interest in any Credit Party; provided that no phantom stock or similar plan
providing for payments only to current or former directors, officers or
employees of a Credit Party (or to their heirs or estates) shall be deemed to be
a Synthetic Purchase Agreement.
          “Total Commitment” shall mean the aggregate amount of the Commitments
then in effect of all Lenders, as such amount may be reduced from time to time
in accordance with the terms of this Credit Agreement.
          “Total Credit Exposure” shall mean an amount equal to (i) the
aggregate principal amount of all outstanding Loans hereunder, plus (ii) the
then current amount of L/C Exposure, plus (iii) the aggregate amount of the
unused Total Commitments then in effect.
          “Trademark Security Agreement” shall mean the Trademark Security
Agreement substantially in the form of Exhibit E hereto to be executed by the
Borrowers, as such agreement may be amended, supplemented or otherwise modified,
renewed or replaced from time to time.
          “UCC” shall mean the Uniform Commercial Code as in effect in the State
of New York on the date of execution of this Credit Agreement.

31



--------------------------------------------------------------------------------



 



          “Uncompleted” shall mean not Completed.
          “U.S. Dollars”, “U.S.$” and “$” shall mean lawful money of the United
States of America.
          “U.S. Plan” shall mean an employee benefit plan within the meaning of
Section 3(3) of ERISA (other than a Multiemployer Plan), maintained or
contributed to by any Credit Party, or any ERISA Affiliate, or with respect to
which any Credit Party could otherwise have any liability.
2. THE LOANS
     SECTION 2.1 Loans.
          (a) Each Lender, severally and not jointly, agrees, upon the terms and
subject to the conditions hereof, to make Loans to the Borrowers on any Business
Day and from time to time from the Closing Date to but excluding the Commitment
Termination Date, each in a principal amount which when added to the aggregate
principal amount of all Loans then outstanding to the Borrowers from such
Lender, plus such Lender’s Pro Rata Share of the then current L/C Exposure plus
such Lender’s Pro Rata Share of the aggregate of the Completion Reserve Amounts
for all Uncompleted Qualifying Pictures, does not exceed such Lender’s
Commitment.
          (b) Notwithstanding anything to the contrary above, a Lender shall not
be obligated to make any Loan or to incur any incremental L/C Exposure if, as a
result thereof, (i) the aggregate principal amount of all Loans then outstanding
plus the then current L/C Exposure plus the aggregate of the Completion Reserve
Amounts for all Uncompleted Qualifying Pictures would exceed the Total
Commitment then in effect or (ii) the aggregate amount of all Loans with respect
to a Qualifying Picture then outstanding plus the then current L/C Exposure
relating to such Qualifying Picture plus the Completion Reserve Amount for such
Qualifying Picture would exceed the Borrowing Base for such Qualifying Picture.
          (c) Subject to the terms and conditions of this Credit Agreement, at
any time prior to the Commitment Termination Date, the Borrowers may borrow,
repay and re-borrow amounts constituting the Commitments.
          (d) Each Loan under this Section 2.1 shall be either an Alternate Base
Rate Loan or LIBO Rate Loan (each such type of Loan, an “Interest Rate Type”) as
a Borrower may request. Subject to Section 2.10(d), each Lender may at its
option fulfill its Commitment with respect to any LIBO Rate Loan by causing a
foreign branch or affiliate to make such Loan, provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms hereof and of the relevant Note. Subject to the
other provisions of this Section and Sections 2.7(b), 2.10 and 2.11, Loans of
more than one Interest Rate Type may be outstanding at the same time.
          (e) Each Loan requested under this Section 2.1 on any date shall be
made by each Lender in accordance with its respective Percentage.

32



--------------------------------------------------------------------------------



 



          (f) Each Borrower shall give the Administrative Agent prior written,
facsimile or telephonic (promptly confirmed in writing) notice of each of its
Borrowings hereunder. Each such notice shall be irrevocable and to be effective,
must be received by the Administrative Agent not later than 2:00 p.m., New York
City time, (i) in the case of Alternate Base Rate Loans, on the Business Day
preceding the date on which such Loan is to be made and (ii) in the case of LIBO
Rate Loans, on the third Business Day preceding the date on which such Loan is
to be made. Such notice shall specify (A) the amount of the requested Loan,
(B) the date on which such Loan is to be made (which shall be a Business Day)
and (C) whether the Loan then being requested is to be (or what portion or
portions thereof are to be) an Alternate Base Rate Loan or a LIBO Rate Loan and
the Interest Period or Interest Periods with respect thereto in the case of LIBO
Rate Loans. In the case of a LIBO Rate Loan, if no election of an Interest
Period is specified in such notice, such notice shall be deemed a request for an
Interest Period of two months. If no election is made as to the Interest Rate
Type of any Loan, such notice shall be deemed a request for an Alternate Base
Rate Loan.
          (g) The Administrative Agent shall promptly notify each Lender of its
proportionate share of each Borrowing, the date of such Borrowing, the Interest
Rate Type of each Loan being requested and the Interest Periods applicable
thereto. On the borrowing date specified in such notice, each Lender shall make
its share of the Borrowing available at the office of JPMorgan Chase Bank, Loan
and Agency Services Group, 10 South Dearborn, Floor 7, Chicago, Illinois 60603,
Attention: LaTanya Driver for credit to the Clearing Account and in each case,
no later than 12:00 noon New York City time, in Federal or other immediately
available funds. Upon receipt of the funds to be made available by the Lenders
to fund any Borrowing of Loans hereunder, the Administrative Agent shall
disburse such funds by depositing the requested amounts into the Production
Account for the Qualifying Picture for which the Loans are being requested;
provided however that Loans to fund interest hereunder, the Per Picture Fee, the
Agent’s and Lenders’ legal fees and any other fees or expenses payable by any
Borrower to the Agent or the Lenders hereunder may instead be applied or
credited directly by the Agent and the Lenders in payment of the charges for
which they are being made, as evidenced by appropriate entries on the records of
the Agent and the Lenders.
          (h) Notwithstanding any provision to the contrary in this Credit
Agreement, no Borrower shall, in any notice of borrowing under this Section 2.1
request any LIBO Rate Loan which, if made, would result in an aggregate of more
than fifteen (15) separate LIBO Rate Loans being outstanding to such Borrower
hereunder at any one time. For purposes of the foregoing, LIBO Rate Loans having
Interest Periods commencing or ending on different days shall be considered
separate LIBO Rate Loans.
          (i) The aggregate amount of any Borrowing under the Facility
consisting of LIBO Rate Loans shall be in a minimum aggregate principal amount
of U.S.$500,000 or such greater amount which is an integral multiple of
U.S.$100,000 and the aggregate amount of any Borrowing under the Facility
consisting of Alternate Base Rate Loans shall be in a minimum aggregate
principal amount of U.S.$50,000 or such greater amount which is an integral
multiple of U.S.$10,000 (or such lesser amount as shall equal (i) the available
but unused portion of the Total Commitment then in effect or (ii) the amount of
any Borrowing to fund drawings under Letters of Credit).

33



--------------------------------------------------------------------------------



 



          (j) Notwithstanding the provisions of clause (f) above and/or the
absence of a request from the Borrower that the Lenders make a Loan, the
Required Lenders may direct the Lenders to make Loans and apply the proceeds
thereof as follows:
          (i) if the Approved Completion Guarantor for any Qualifying Picture
being produced by a Credit Party or for which receivables are included in the
Borrowing Base for such Qualifying Picture shall take over production of such
Qualifying Picture pursuant to the Completion Guaranty with respect to such
Qualifying Picture, to make Loans up to the Strike Price with respect to the
production of such Qualifying Picture and pay the proceeds thereof directly to
the Approved Completion Guarantor to be used to finance the production and
delivery of such Qualifying Picture pursuant to the terms of the Completion
Guaranty; and
          (ii) if an Event of Default shall have occurred and be continuing,
subject to satisfaction of the conditions set forth in Section 4.3 and
Section 7.2, to make Loans with respect to any Qualifying Picture being produced
by a Credit Party or for which receivables are included in the Borrowing Base
for such Qualifying Picture and pay the proceeds thereof directly to Persons
providing services in connection with the production, delivery and distribution
of such Qualifying Picture so as to ensure Completion of such Qualifying Picture
and/or the collection of Eligible Receivables.
          (k) Notwithstanding anything to the contrary above, a Lender shall not
be obligated to make any Loan or to incur any incremental L/C Exposure if, as a
result thereof, either (A) the aggregate principal amount of all Loans then
outstanding plus the then current L/C Exposure plus the aggregate of the
Completion Reserve Amounts for all Uncompleted Qualifying Pictures would exceed
either the Total Commitment or (B) the aggregate principal amount of all Loans
outstanding with respect to a Qualifying Picture plus the then current L/C
Exposure relating to such Qualifying Picture plus the Completion Reserve Amount
for such Qualifying Picture would exceed the Borrowing Base for such Qualifying
Picture.
     SECTION 2.2 Notes; Repayment. Any Lender may request that the Loans made by
such Lender hereunder be evidenced by a promissory note substantially in the
form of Exhibit A hereto (each a “Note”). In such event the applicable Borrower
shall prepare a Note in the face amount of each such Lender’s portion of the
Completion Reserve Amount with respect to the Qualifying Picture of such
Borrower, payable to the order of each such Lender, duly executed on behalf of
such Borrower and dated as of the Initial Funding Date of such Qualifying
Picture. The outstanding principal balance of each Loan shall be payable in full
on the earlier of (i) the date that is nine (9) months after the date of
Completion of the applicable Qualifying Picture and (ii) the Maturity Date,
subject to mandatory prepayment as provided in Section 2.9 hereof and
acceleration as provided in Article 7 hereof. For the avoidance of doubt, a
Borrower’s Obligations hereunder may be in excess of the amount of its Note.
     SECTION 2.3 Letters of Credit.
          (a) Upon the terms and subject to the conditions hereof and of
Applicable Law, the Issuing Bank agrees, upon the request of a Borrower, to
issue Letters of Credit (and to extend Letters of Credit previously issued
hereunder) payable in U.S. Dollars or any other

34



--------------------------------------------------------------------------------



 



foreign currency acceptable to the Administrative Agent from time to time after
the Closing Date and prior to the Commitment Termination Date, provided,
however, that (A) no Borrower shall request, and the Issuing Bank shall not
issue, any Letter of Credit if, after giving effect thereto, either (i) (x) the
aggregate principal amount of all Loans then outstanding plus the then current
L/C Exposure plus the aggregate of the Completion Reserve Amounts for all
Uncompleted Qualifying Pictures would exceed the Total Commitment then in
effect, (ii) the aggregate principal amount of all Loans outstanding with
respect to a Qualifying Picture plus the then current L/C Exposure related to
such Qualifying Picture plus the Completion Reserve Amount for such Qualifying
Picture would exceed the Borrowing Base for such Qualifying Picture or (iii) the
then current L/C Exposure would exceed $25,000,000 and (B) no Borrower shall
request, and the Issuing Bank shall not issue (or extend), any Letter of Credit
having an expiration date (x) later than the tenth day prior to the Commitment
Termination Date or (y) more than one year after its date of issuance (or
extension).
          (i) Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby agrees to, have irrevocably purchased from
the Issuing Bank a participation in such Letter of Credit in accordance with
such Lender’s Percentage.
          (ii) Each Letter of Credit may, at the option of the Issuing Bank,
provide that the Issuing Bank may (but shall not be required to) pay all or any
part of the maximum amount which may at any time be available for drawing
thereunder to the beneficiary thereof upon the occurrence or continuation of an
Event of Default and the acceleration of the maturity of the Loans, as
applicable, provided that, if payment is not then due to the beneficiary, the
Issuing Bank shall deposit the funds in question in a segregated account with
the Issuing Bank to secure payment to the beneficiary and any funds so deposited
shall be paid to the beneficiary of the Letter of Credit if conditions to such
payment are satisfied or returned to the Issuing Bank for distribution to the
Lenders (or, if all Obligations of each of the Borrowers shall have been paid in
full in cash, to Parent) if no payment to the beneficiary has been made and the
final date available for drawings under the Letter of Credit has passed. Each
payment or deposit of funds by the Issuing Bank as provided in this paragraph
shall be treated for all purposes of this Credit Agreement as a drawing duly
honored by such Issuing Bank under the related Letter of Credit.
          (b) Whenever a Borrower desires the issuance of a Letter of Credit, it
shall deliver to the Administrative Agent and the Issuing Bank a written notice
no later than 2:00 p.m. (New York City time) at least three (3) Business Days
prior to the proposed date of issuance. That notice shall specify (i) the
proposed date of issuance (which shall be a Business Day), (ii) the face amount
of the Letter of Credit, (iii) the expiration date of the Letter of Credit and
(iv) the name and address of the beneficiary. Such notice shall be accompanied
by a brief description of the underlying transaction and upon request of the
Issuing Bank, the Co-Administrative Agent or the Administrative Agent, the
Borrower shall provide additional details regarding the underlying transaction.
Concurrently with the giving of written notice of a request for the issuance of
a Letter of Credit, the Borrower shall provide a precise description of the
documents and the verbatim text of any certificate to be presented by the
beneficiary of such Letter of Credit which, if presented by such beneficiary
prior to the expiration date of the Letter of Credit, would require

35



--------------------------------------------------------------------------------



 



the Issuing Bank to make payment under the Letter of Credit; provided, however,
that the Issuing Bank, in its reasonable discretion, may require customary
changes in any such documents and certificates to be presented by the
beneficiary. Upon issuance of each Letter of Credit to a Borrower, the Issuing
Bank shall notify the Administrative Agent of the issuance of such Letter of
Credit. Promptly after receipt of such notice, the Administrative Agent shall
notify each Lender of the issuance and the amount of such Lender’s respective
participation in the applicable Letter of Credit.
          (c) The acceptance and payment of drafts under any Letter of Credit
shall be made in accordance with the terms of such Letter of Credit and the
Uniform Customs and Practice for Documentary Credits, International Chamber of
Commerce Publication No. 500, as adopted or amended from time to time. The
Issuing Bank shall be entitled to honor any drafts and accept any documents
presented to it by the beneficiary of such Letter of Credit in accordance with
the terms of such Letter of Credit and believed by the Issuing Bank in good
faith to be genuine. Except as otherwise required by Applicable Law which cannot
be waived, the Issuing Bank shall not have any duty to inquire as to the
accuracy or authenticity of any draft or other drawing documents which may be
presented to it, but shall be responsible only to determine in accordance with
customary commercial practices that the documents which are required to be
presented before payment or acceptance of a draft under any Letter of Credit
have been delivered and that they comply on their face with the requirements of
that Letter of Credit.
          (d) If the Issuing Bank shall make payment on any draft presented
under a Letter of Credit (regardless of whether a Default, Event of Default or
acceleration has occurred), the Issuing Bank shall give notice of such payment
to the Administrative Agent and the Lenders, and each Lender hereby authorizes
and requests the Issuing Bank to advance for its account, pursuant to the terms
hereof, its share of such payment based upon its participation in the Letter of
Credit and agrees promptly to reimburse the Issuing Bank in immediately
available funds for the Dollar equivalent of the amount so advanced on its
behalf by the Issuing Bank. If any such reimbursement is not made by any Lender
in immediately available funds on the same day on which the Issuing Bank shall
have made payment on any such draft, such Lender shall pay interest thereon to
the Issuing Bank at a rate per annum equal to the Issuing Bank’s cost of
obtaining overnight funds in the New York Federal Funds Market for the three
(3) Business Days following the time such Lender fails to make the reimbursement
and thereafter at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin.
          (e) Each Borrower is individually, absolutely, unconditionally and
irrevocably obligated to reimburse all amounts drawn under each Letter of Credit
issued in respect of (i) the Qualifying Picture financed by such Borrower and
(ii) each Gap Picture financed with Eligible Receivables contributed by such
Borrower (such reimbursement obligation related to Gap Pictures not to exceed
the Contributed Amount). If any draft is presented under a Letter of Credit, the
payment of which is required to be made at any time on or before the Commitment
Termination Date, then payment by the Issuing Bank of such draft shall
constitute an Alternate Base Rate Loan in an amount equal to the U.S. Dollar
amount drawn under the Letter of Credit hereunder and interest shall accrue from
the date the Issuing Bank makes payment on such draft under such Letter of
Credit. If any draft is presented under a Letter of Credit, the payment of which
is required to be made after the Commitment Termination Date or at the time when
an Event of Default or Default shall have occurred and then be continuing, then
the applicable

36



--------------------------------------------------------------------------------



 



Borrower shall immediately pay to the Issuing Bank, in immediately available
funds in the currency in which such Letter of Credit was issued, the full amount
of such draft together with interest thereon at a rate per annum of 2% in excess
of the rate then in effect for Alternate Base Rate Loans from the date on which
the Issuing Bank makes such payment of such draft until the date it receives
full reimbursement for such payment from the applicable Borrower. The Borrowers
further agree that the Issuing Bank may reimburse itself for such drawing from
the balance in the Clearing Account or from the balance in any other account of
such Borrower or Parent maintained with the Issuing Bank.
          (f) Each Borrower agrees to pay the following amounts to the Issuing
Bank for its own account with respect to Letters of Credit in respect of (i) the
Qualifying Picture financed by such Borrower and (ii) each Gap Picture financed
with Eligible Receivables contributed by such Borrower (such reimbursement
obligation related to Gap Pictures not to exceed the Contributed Amount):
          (A) with respect to the issuance, amendment or transfer of each Letter
of Credit and each drawing made thereunder, documentary and processing charges
in accordance with the Issuing Bank’s standard schedule for such charges in
effect at the time of such issuance, amendment, transfer or drawing, as the case
may be; and
          (B) a fronting fee payable to the Issuing Bank for the period from and
including the Closing Date to, but excluding, the Maturity Date, computed at a
rate equal to 1/4 of 1% per annum of the daily average L/C Exposure (calculated
on the basis of a 360-day year), such fee to be due and payable in arrears on
and through the last Business Day of each March, June, September and December in
each year prior to the Maturity Date (commencing on the last Business Day of
December, 2009) or the expiration of the last outstanding Letter of Credit
(whichever is later) and on the later of the Maturity Date and the expiration of
the last outstanding Letter of Credit.
          (g) Parent and the Borrowers agree to pay to the Administrative Agent
for distribution to each Lender in respect of its L/C Exposure, such Lender’s
Pro Rata Share of a commission (calculated on the basis of a 360-day year) equal
to (A) a per annum percentage rate equal to the Applicable Margin for LIBO Rate
Loans multiplied by (B) the average daily amount of the L/C Exposure. Such
commission shall be due and payable in arrears on and through the last Business
Day of each March, June, September and December in each year prior to the
Maturity Date (commencing on the last Business Day of December, 2009) or the
expiration of the last outstanding Letter of Credit (whichever is later) and on
the later of the Maturity Date and the expiration of the last outstanding Letter
of Credit.
          (h) Promptly upon receipt by the Issuing Bank or the Administrative
Agent of any amount described in clause (B) of Section 2.3(f) or any amount
described in Section 2.3(e) previously reimbursed to the Issuing Bank by the
Lenders, the Issuing Bank or the Administrative Agent (as applicable) shall
distribute to each Lender its Pro Rata Share of such amount.

37



--------------------------------------------------------------------------------



 



          (i) If by reason of (i) any change in Applicable Law after the Initial
Date, or in the interpretation or administration thereof (including, without
limitation, any request, guideline or policy not having the force of law) by any
Governmental Authority charged with the administration or interpretation
thereof, or (ii) compliance by the Issuing Bank or any Lender with any
direction, request or requirement (whether or not having the force of law)
issued after the Closing Date by any Governmental Authority or monetary
authority, including, without limitation, any change whether or not proposed or
published prior to the Initial Date and any modifications to Regulation D
occurring after the Initial Date:
          (A) the Issuing Bank or any Lender shall be subject to any tax, levy,
impost, duty, fee, charge, deduction or withholding of any nature with respect
to any Letter of Credit (other than withholding tax imposed by the United States
of America or any political subdivision or taxing authority thereof or therein
or any other tax, levy, impost, duty, fee, charge, deduction or withholding
(1) that is measured with respect to the overall net income of the Issuing Bank
or such Lender or of a Lending Office of the Issuing Bank or such Lender, and
that is imposed by the United States of America or by the jurisdiction in which
the Issuing Bank or such Lender is incorporated or carries on business, or in
which such Lending Office is located, managed or controlled or in which the
Issuing Bank or such Lender has its principal office or a presence which is not
otherwise connected with, or required by, this transaction (or any political
subdivision or taxing authority thereof or therein) or (2) that is imposed
solely by reason of the Issuing Bank or such Lender failing to make a
declaration of, or otherwise to establish, non-residence or to make any other
claim for exemption, or otherwise to comply with any certification,
identification, information, documentation or reporting requirements prescribed
under the laws of the relevant jurisdiction, in those cases where the Issuing
Bank or such Lender may properly make the declaration or claim or so establish
non-residence or otherwise comply), or to any variation thereof or to any
penalty with respect to the maintenance or fulfillment of its obligations under
this Section 2.3, whether directly or by such being imposed on or suffered by
the Issuing Bank or any Lender;
          (B) the basis of taxation of any fee or amount payable hereunder with
respect to any Letter of Credit or any participation therein shall be changed,
other than withholding tax imposed by the United States of America or any
political subdivision or taxing authority thereof or therein or any other tax,
levy, impost, duty, charge, fee, deduction or withholding that is measured with
respect to the overall net income of such Lender or of a Lending Office of such
Lender, and that is imposed by the United States of America or by the
jurisdiction in which such Lender or Lending Office is incorporated or carries
on business, in which such Lending Office is located, managed or controlled or
in which such Lender has its principal office or a presence not otherwise
connected with, or required by, this transaction (or any political subdivision
or taxing authority thereof or therein);

38



--------------------------------------------------------------------------------



 



          (C) any reserve, deposit or similar requirement is or shall be
applicable, imposed or modified in respect of any Letter of Credit issued by the
Issuing Bank or participations therein purchased by any Lender; or
          (D) there shall be imposed on the Issuing Bank or any Lender any other
condition regarding this Section 2.3, any Letter of Credit or any participation
therein;
and the result of the foregoing is to directly or indirectly increase the cost
to the Issuing Bank or any Lender of issuing, making or maintaining any Letter
of Credit or of purchasing or maintaining any participation therein, or to
reduce the amount receivable in respect thereof by the Issuing Bank or any
Lender, then and in any such case the Issuing Bank or such Lender may, at any
time, notify the Borrowers, and the Borrowers shall promptly pay the Issuing
Bank or such Lender upon its demand their allocable share of the amounts as the
Issuing Bank or such Lender may specify to be necessary to compensate the
Issuing Bank or such Lender for such additional cost or reduced receipt.
Sections 2.10(b), (c) and (d) shall in all instances apply to the Issuing Bank
and any Lender with respect to the Letters of Credit issued hereunder. The
determination by the Issuing Bank or any Lender, as the case may be, of any
amount due pursuant to this Section 2.3 as set forth in a certificate setting
forth the calculation thereof in reasonable detail shall, in the absence of
manifest error, be final, conclusive and binding on all of the parties hereto.
          (j) If at any time when an Event of Default shall have occurred and be
continuing, any Letters of Credit shall remain outstanding, then the
Administrative Agent may, and if directed by the Required Lenders shall, require
the Borrowers to deliver to the Administrative Agent their allocable share of
Cash Equivalents which in the aggregate shall equal to the full amount of the
L/C Exposure or to furnish other security acceptable to the Required Lenders.
Any amounts so delivered pursuant to the preceding sentence shall be applied to
reimburse the Issuing Bank for the amount of any drawings honored under Letters
of Credit; provided, however, that if prior to the Maturity Date, (i) no Default
or Event of Default is then continuing, then the Administrative Agent shall
return all of such collateral relating to such deposit to the applicable
Borrowers if requested by them or (ii) Letters of Credit shall expire or be
returned by the beneficiary so that the amount of the Cash Equivalents delivered
to the Administrative Agent hereunder shall exceed the then current L/C
Exposure, then such excess shall first be applied to pay any Obligations of the
applicable Borrower then due under this Credit Agreement and the remainder shall
be returned to such Borrower.
          (k) Notwithstanding the termination of the Commitments and the payment
of the Loans, the obligations of the Borrowers under this Section 2.3 shall
remain in full force and effect until the Secured Parties shall have been
irrevocably released from their obligations with regard to any and all Letters
of Credit.
          (l) Notwithstanding anything to the contrary above, no Borrower shall
request, and the Issuing Bank shall not issue, any Letter of Credit if, after
giving effect thereto, either (A) the aggregate principal amount of all Loans
then outstanding plus the then current L/C Exposure plus the aggregate of the
Completion Reserve Amounts for all Uncompleted Qualifying Pictures would exceed
the Total Commitment or (B) the aggregate principal amount

39



--------------------------------------------------------------------------------



 



of all Loans with respect to a Qualifying Picture plus the then current L/C
Exposure related to such Qualifying Picture plus the Completion Reserve Amount
for such Qualifying Picture would exceed the Borrowing Base for such Qualifying
Picture.
     SECTION 2.4 Interest.
          (a) In the case of an Alternate Base Rate Loan, interest shall be
payable at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 365/366 days, as the case may be, during such times as
the Alternate Base Rate is based upon the Prime Rate, and over a year of
360 days at all other times) equal to the Alternate Base Rate plus the
Applicable Margin for Alternate Base Rate Loans. Interest shall be payable in
arrears on each Alternate Base Rate Loan on each applicable Interest Payment
Date and on the Maturity Date.
          (b) In the case of a LIBO Rate Loan, interest shall be payable at a
rate per annum (computed on the basis of the actual number of days elapsed over
a year of 360 days) equal to the LIBO Rate plus the Applicable Margin for LIBO
Rate Loans. Interest shall be payable on each LIBO Rate Loan on each applicable
Interest Payment Date, on the Maturity Date and on the date of a conversion of
such LIBO Rate Loan to an Alternate Base Rate Loan. The Administrative Agent
shall determine the applicable LIBO Rate for each Interest Period as soon as
practicable on the date when such determination is to be made in respect of such
Interest Period and shall promptly notify the Borrowers and the Lenders of the
applicable interest rate so determined. Such determination shall be conclusive
absent manifest error.
          (c) Interest in respect of any Loan hereunder shall accrue from and
including the date of such Loan to but excluding the date on which such Loan is
paid or, if applicable, converted to a Loan of a different Interest Rate Type.
          (d) Anything in this Credit Agreement or the Notes to the contrary
notwithstanding, the interest rate on the Loans or with respect to any drawing
under a Letter of Credit shall in no event be in excess of the maximum rate
permitted by Applicable Law.
     SECTION 2.5 Commitment Fee and Other Fees. The Credit Parties agree to pay
to the Administrative Agent for the account of each Lender on the last Business
Day of each March, June, September and December in each year (commencing on the
last Business Day of December, 2009) and on the date of any termination or
reduction of the Commitment, as applicable, and on the Commitment Termination
Date, a fee (the “Commitment Fee” and collectively, for all the Lenders, the
"Commitment Fees”) in an amount equal to 0.75% per annum (computed on the basis
of the actual number of days elapsed during the preceding period or quarter over
a year of 360 days) on the average daily amount during the preceding period or
quarter by which such Lender’s Commitment (as such Commitment may be reduced in
accordance with the provisions of this Credit Agreement) exceeded the sum of
such Lender’s Pro Rata Share of the L/C Exposure plus the aggregate principal
amount of such Lender’s outstanding Loans.
          (a) The Commitment Fees shall commence to accrue on the date this
Credit Agreement is executed by all the parties hereto.

40



--------------------------------------------------------------------------------



 



          (b) In addition, LGEI agrees to pay to the Administrative Agent, on
the date this Credit Agreement is executed by all the parties hereto, any and
all fees that are then due and payable pursuant to the Fee Letter.
     SECTION 2.6 Termination and/or Reduction of the Commitments.
          (a) Upon at least three (3) Business Days’ prior written, facsimile or
telephonic notice (provided that such telephonic notice is immediately followed
by written confirmation) to the Administrative Agent, Parent may at any time in
whole permanently terminate, or from time to time in part permanently reduce,
the Total Commitment. In the case of a partial reduction, each reduction of the
Total Commitment shall be in a minimum aggregate principal amount of
U.S.$5,000,000 and an integral multiple of U.S.$1,000,000; provided, however,
that the Total Commitment may not be reduced to an amount less than the sum of
the aggregate principal amount of all Loans then outstanding, plus the then
current L/C Exposureplus the aggregate of the Completion Reserve Amounts for all
Uncompleted Qualifying Pictures. Any partial reduction of the Total Commitment
shall be made among the Lenders ratably in accordance with their respective
Percentages.
          (b) Simultaneously with each such termination or reduction of the
Total Commitment, the Credit Parties shall pay to the Administrative Agent for
the benefit of the relevant Lenders all accrued and unpaid Commitment Fees on
the amount of the Commitments so terminated or reduced through the date of such
termination or reduction.
     SECTION 2.7 Default Interest; Alternate Rate of Interest.
          (a) So long as an Event of Default shall have occurred and be
continuing (after, as well as before judgment), the Borrowers shall on demand
from time to time pay interest, to the extent permitted by Applicable Law, on
any then unpaid amount of their Obligations at a rate per annum (i) for the
remainder of the then current Interest Period for each LIBO Rate Loan, at 2% in
excess of the rate then in effect for each such LIBO Rate Loan and (ii) for each
Alternate Base Rate Loan, at 2% in excess of the rate then in effect for each
such Alternate Base Rate Loan.
          (b) In the event, and on each occasion, that on or before the day on
which the LIBO Rate for a LIBO Rate Loan, as applicable, is to be determined as
set forth herein, (i) the Administrative Agent shall have received notice from
any Lender of such Lender’s determination (which determination, absent manifest
error, shall be conclusive) that Dollar deposits in an amount equal to the
principal amount of such Lender’s LIBO Rate Loan are not generally available in
the London Interbank Market or that the rate at which such Dollar deposits are
being offered will not adequately and fairly reflect the cost to such Lender of
making or maintaining the principal amount of such Lender’s LIBO Rate Loan
during the applicable Interest Period or (ii) the Administrative Agent shall
have determined that reasonable means do not exist for ascertaining the
applicable LIBO Rate, the Administrative Agent shall, as soon as practicable
thereafter, give written or facsimile notice of such determination by such
Lender or the Administrative Agent, to Parent and the Lenders and any request by
the Borrowers for a LIBO Rate Loan pursuant to Section 2.1 or conversion to or
continuation as a LIBO Rate Loan pursuant to Section 2.8, made after receipt of
such notice and until the circumstances giving rise

41



--------------------------------------------------------------------------------



 



to such notice no longer exist, shall be deemed to be a request for an Alternate
Base Rate Loan in the case of a Loan; provided, however, that in the
circumstances described in clause (i) above, such deemed request shall only
apply to the affected Lender’s portion thereof.
     SECTION 2.8 Continuation and Conversion of Loans. The Borrowers shall have
the right (i) at any time to convert any LIBO Rate Loan or portion thereof to an
Alternate Base Rate Loan or to continue any LIBO Rate Loan or portion thereof
for a successive Interest Period and (ii) at any time to convert any Alternate
Base Rate Loan or portion thereof to a LIBO Rate Loan, subject to the following:
          (a) the applicable Borrower shall give the Administrative Agent prior
written, facsimile or telephonic (promptly confirmed in writing) notice of at
least three (3) Business Days of each continuation or conversion of Loans
hereunder. Each such notice shall be irrevocable and to be effective, must be
received by the Administrative Agent on the day required not later than 2:00
p.m. New York City time in the case of any Loan;
          (b) no Event of Default or Default shall have occurred and be
continuing at the time of any conversion to a LIBO Rate Loan or continuation of
a LIBO Rate Loan into a subsequent Interest Period;
          (c) the aggregate principal amount of Loans continued as, or converted
to, LIBO Rate Loans as part of the same continuation or conversion, shall be in
a minimum amount of U.S.$500,000 or in such greater amount which is an integral
multiple of U.S.$100,000;
          (d) if fewer than all Loans at the time outstanding shall be continued
or converted, such continuation or conversion shall be made pro rata among the
Lenders in accordance with the respective Percentage of the principal amount of
such Loans held by such Lenders immediately prior to such continuation or
conversion;
          (e) no Alternate Base Rate Loan (or portion thereof) may be converted
to a LIBO Rate Loan and no LIBO Rate Loan may be continued as a LIBO Rate Loan
if, after such conversion or continuation, and after giving effect to any
concurrent prepayment of Loans, an aggregate of more than fifteen (15) separate
LIBO Rate Loans would be outstanding to any one Borrower hereunder at any one
time under the Facility (for purposes of determining the number of such Loans
outstanding, Loans with different Interest Periods shall be counted as different
LIBO Rate Loans even if made on the same date);
          (f) the Interest Period with respect to a new LIBO Rate Loan effected
by a continuation or conversion shall commence on the date of such continuation
or conversion;
          (g) if a LIBO Rate Loan is converted to an Alternate Base Rate Loan
other than on the last day of the Interest Period with respect thereto, the
amounts required by Section 2.9 shall be paid upon such conversion;
          (h) accrued interest on a LIBO Rate Loan (or portion thereof) being
converted to an Alternate Base Rate Loan shall be paid by the applicable
Borrower at the time of conversion; and

42



--------------------------------------------------------------------------------



 



          (i) each request for a continuation as, or conversion to, a LIBO Rate
Loan which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of two months;
          (j) In the event that a Borrower shall not give written notice to
continue or convert any Loan as provided above, unless such Loan is repaid, such
Loan shall automatically be (i) continued as a LIBO Rate Loan with an Interest
Period of two months or (ii) converted to an Alternate Base Rate Loan at the
expiration of the then current Interest Period in the Administrative Agent’s
discretion. The Administrative Agent shall, after it receives notice from any of
the Borrowers, promptly give the Lenders notice of any continuation, rollover or
conversion.
     SECTION 2.9 Prepayment of Loans; Reimbursement of Lenders.
          (a) Subject to the terms of Section 2.9(b), the applicable Borrower
shall have the right at its option at any time and from time to time to prepay
(i) any Alternate Base Rate Loan, in whole or in part, upon at least one
Business Day’s written, telephonic (promptly confirmed in writing) or
telegraphic notice, in the principal amount of U.S.$1,000,000 or such greater
amount which is an integral multiple of U.S.$100,000 and (ii) any LIBO Rate
Loan, in whole or in part, upon at least three Business Days’ written,
telephonic (promptly confirmed in writing) or telegraphic notice, in the
principal amount of U.S.$1,000,000 or such greater amount which is an integral
multiple of U.S.$500,000.
          (b) The applicable Borrower and/or Parent shall reimburse each Lender
on demand for any loss (excluding any loss of the Applicable Margin) incurred or
to be incurred by it in the reemployment of the funds released (i) by any
prepayment or conversion (for any reason) of any LIBO Rate Loan if such Loan is
repaid other than on its last day of the Interest Period for such Loan or
(ii) in the event that after the applicable Borrower delivers a notice of
Borrowing under Section 2.1(f) or a notice of conversion or continuation under
Section 2.8(a) in respect of LIBO Rate Loans, such Loan is not made on the first
day of the Interest Period specified in such notice of Borrowing for any reason
other than (I) a suspension or limitation under Section 2.4 of the right of the
Borrowers to select a LIBO Rate Loan or (II) a breach by the Lenders of their
obligation hereunder. Such loss shall be the amount as reasonably determined by
such Lender as the excess, if any, of (A) the amount of interest which would
have accrued to such Lender on the amount so paid or not borrowed, continued or
converted at a rate of interest equal to the interest rate applicable to such
Loan pursuant to Section 2.7 hereof (but excluding the Applicable Margin) over
(B) the amount realized by such Lender in reemploying the funds not advanced or
the funds received in prepayment or realized from the Loan so continued or
converted during the period referred to above. Each Lender shall deliver to the
applicable Borrowers from time to time one or more certificates setting forth
the amount of such loss (and in reasonable detail the manner of computation
thereof) as determined by such Lender, which certificates shall be conclusive
absent manifest error. The applicable Borrower shall pay the Administrative
Agent for the account of such Lender the amount shown on such certificate within
ten (10) days of such Borrower’s receipt of such certificate. The Administrative
Agent is authorized (but not obligated) to debit any deposit account of such
Borrower and/or Parent now or hereafter maintained by the Borrower and/or Parent
with the Administrative Agent (including

43



--------------------------------------------------------------------------------



 



without limitation any Collection Account) to pay any such amount due under this
Section 2.9(b) that is not paid when due.
          (c) In the event a Borrower fails to prepay any Loan on the date
specified in any prepayment notice delivered pursuant to this Section, such
Borrower and/or Parent on demand by any Lender, shall pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for any loss incurred by such Lender as a result of such failure to
prepay, including, without limitation, any loss, cost or expenses incurred by
reason of the acquisition of deposits or other funds by such Lender to fulfill
deposit obligations incurred in anticipation of such prepayment. Each Lender
shall deliver to the applicable Borrowers and the Administrative Agent from time
to time one or more certificates setting forth the amount of such loss (and in
reasonable detail the manner of computation thereof) as determined by such
Lender, which certificates shall be conclusive absent manifest error. The
Administrative Agent is authorized (but not obligated) to debit any deposit
account of the applicable Borrower and/or Parent now or hereafter maintained by
the Borrower and/or Parent with the Administrative Agent (including without
limitation any Collection Account) to pay any such amount due under this
Section 2.9(c) that is not paid when due.
          (d) All proceeds from the distribution or other exploitation of a
Qualifying Picture (the "Subject Picture”) and all other amounts received in the
Collection Account for such Subject Picture shall be applied: first, to pay all
Obligations relating to such Subject Picture; second, to be held as cash
collateral in an amount equal to 102.0% of the outstanding Letters of Credit
relating to such Subject Picture, if any; third, to prepay Loans (including
interest and other charges) relating to any Gap Picture financed under the
Facility with Borrowing Base credit attributable to such Subject Picture;
fourth, to be held as cash collateral in an amount equal to 102.0% of the
outstanding Letters of Credit relating to any Gap Picture financed under the
Facility with Borrowing Base credit attributable to such Subject Picture
(provided that the sum of the mandatory prepayments required by steps three and
four of this Section 2.9(d) shall not exceed the Contributed Amount); and fifth,
so long as compliance with the minimum equity/excess Borrowing Base tests set
forth in Section 4.2(p) and Section 5.23 would be maintained after giving effect
thereto, to be distributed to Parent or held as cash collateral as Parent may
elect.
          (e) If at any time the sum of the aggregate principal amount of all
Loans then outstanding with respect to a Qualifying Picture plus the then
current L/C Exposure with respect to a Qualifying Picture plus the Completion
Reserve Amount for such Qualifying Picture exceeds the Borrowing Base for such
Qualifying Picture, the Borrower financing such Qualifying Picture shall within
ten (10) days prepay outstanding Loans or deposit Cash Equivalents in the Cash
Collateral Accounts to the extent necessary to eliminate such excess.
          (f) Simultaneously with each termination and/or optional reduction of
the Total Commitment pursuant to Section 2.6, the Credit Parties shall pay to
the Administrative Agent (for the benefit of the Lenders) the amount, if any, by
which the aggregate outstanding principal amount of the Loans plus the L/C
Exposure plus the aggregate of the Completion Reserve Amounts for all
Uncompleted Qualifying Pictures exceeds the sum of the reduced Total Commitment
plus all accrued and unpaid interest thereon plus the Commitment Fees on the
amount of the Total Commitment so terminated or reduced through the date
thereof. To the

44



--------------------------------------------------------------------------------



 



extent there is outstanding L/C Exposure at the time of any optional termination
of the Total Commitment, the Credit Parties shall deliver to the Administrative
Agent Cash Equivalents in an amount equal to the full amount of the L/C Exposure
or furnish other security acceptable to the Required Lenders.
          (g) If on any day on which the Loans would otherwise be required to be
prepaid but for the operation of this Section 2.9(g) (each a “Prepayment Date”),
the amount of such required prepayment exceeds the then outstanding aggregate
principal amount of Loans that constitute Alternate Base Rate Loans, and no
Default or Event of Default is then continuing, then on such Prepayment Date the
Borrowers may, at their option, deposit U.S. Dollars with the Administrative
Agent or into the Cash Collateral Account, as appropriate, in an amount equal to
such excess. If the Borrowers make such deposit then (i) only the outstanding
Alternate Base Rate Loans shall be required to be prepaid on such Prepayment
Date and (ii) on the last day of each Interest Period with respect to any LIBO
Rate Loan, in effect after such Prepayment Date, the Administrative Agent is
irrevocably authorized and directed to apply funds from Cash Collateral Account,
if any, (and liquidate investments held in such cash collateral account as
necessary), as appropriate, to prepay LIBO Rate Loans for which the Interest
Period is then ending until the aggregate of such prepayments equals the
prepayment which would have been required on such Prepayment Date but for the
operation of this Section 2.9(g).
          (h) Unless otherwise designated in writing by the Borrowers, all
prepayments shall be applied to the applicable principal payment set forth in
this Section 2.9, first to that amount of such applicable principal payment then
maintained as Alternate Base Rate Loans, and then to that amount of such
applicable principal payment maintained as LIBO Rate Loans in order of the
scheduled expiry of Interest Periods with respect thereto.
     SECTION 2.10 Change in Circumstances.
          (a) In the event that after the Closing Date, any change in Applicable
Law or in the interpretation or administration thereof (including, without
limitation, any request, guideline or policy not having the force of law) by any
Governmental Authority charged with the administration or interpretation thereof
or, with respect to clauses (ii), (iii) or (iv) below any changes in conditions,
shall occur which shall:
          (i) subject any Lender to, or increase the net amount of, any tax,
levy, impost, duty, charge, fee, deduction or withholding with respect to any
LIBO Rate Loan (other than withholding tax imposed by the United States of
America or any political subdivision or taxing authority thereof or therein or
any other tax, levy, impost, duty, charge, fee, deduction or withholding
(x) that is measured with respect to the overall net income of such Lender or of
a Lending Office of such Lender, and that is imposed by the United States of
America or by the jurisdiction in which such Lender or Lending Office is
incorporated or carries on business, in which such Lending Office is located,
managed or controlled or in which such Lender has its principal office or a
presence not otherwise connected with, or required by, this transaction (or any
political subdivision or taxing authority thereof or therein), or (y) that is
imposed solely by reason of any Lender failing to make a declaration of, or
otherwise to establish, nonresidence, or to make any other claim for exemption,
or otherwise to comply with any certification, identification,

45



--------------------------------------------------------------------------------



 



information, documentation or reporting requirements prescribed under the laws
of the relevant jurisdiction, in those cases where a Lender may properly make
such declaration or claim or so establish nonresidence or otherwise comply); or
          (ii) change the basis of taxation of any payment to any Lender of
principal of or interest on any LIBO Rate Loan or other fees and amounts payable
to any Lender hereunder, or any combination of the foregoing, other than
withholding tax imposed by the United States of America as applicable, or any
political subdivision or taxing authority thereof or therein or any other tax,
levy, impost, duty, charge, fee, deduction or withholding that is measured with
respect to the overall net income of such Lender or of a Lending Office of such
Lender, and that is imposed by the United States of America or by the
jurisdiction in which such Lender or Lending Office is incorporated or carries
on business, in which such Lending Office is located, managed or controlled or
in which such Lender has its principal office or a presence not otherwise
connected with, or required by, this transaction (or any political subdivision
or taxing authority thereof or therein); or
          (iii) impose, modify or deem applicable any reserve, deposit or
similar requirement against any assets held by, deposits with or for the account
of, or loans or commitments by, an office of such Lender with respect to any
LIBO Rate Loan; or
          (iv) impose upon such Lender or the London Interbank Market any other
condition with respect to the LIBO Rate Loans or this Credit Agreement;
and the result of any of the foregoing shall be to increase the actual cost to
such Lender of making or maintaining any LIBO Rate Loan hereunder or to reduce
the amount of any payment (whether of principal, interest or otherwise) received
or receivable by such Lender in connection with any LIBO Rate Loan hereunder, or
to require such Lender to make any payment in connection with any LIBO Rate Loan
hereunder, in each case by or in an amount which such Lender in its sole
judgment shall deem material, then and in each case, the Credit Parties agree to
pay to the Administrative Agent for the account of such Lender, as provided in
paragraph (c) below, their allocable share of such amounts as shall be necessary
to compensate such Lender for such cost, reduction or payment.
          (b) If at any time and from time to time after the Initial Date, any
Lender shall have determined that the applicability of any law, rule, regulation
or guideline regarding capital adequacy which is adopted after the Initial Date,
or any change in any of the foregoing or in the interpretation or administration
of any of the foregoing by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
the compliance by any Lender (or any Lending Office of such Lender) or any
Lender’s holding company with any request or directive issued after the Initial
Date regarding capital adequacy (whether or not having the force of law) of any
such authority, central bank or comparable agency, has or would have the effect
of reducing the rate of return on such Lender’s capital or on the capital of
such Lender’s holding company, if any, as a consequence of this Credit Agreement
or the Loans made or Letters of Credit issued or participated in by such Lender
pursuant hereto to a level below that which such Lender or such Lender’s holding
company could have achieved but for such applicability, adoption, change or
compliance (taking into consideration such

46



--------------------------------------------------------------------------------



 



Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy) by an amount deemed by such Lender to be material, then
from time to time the Credit Parties agree to pay to the Administrative Agent
for the account of such Lender, as provided in paragraph (c) below, their
allocable share of such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered to the
extent attributable to this Credit Agreement or the Loans made or Letters of
Credit issued or participated in pursuant hereto.
          (c) Each Lender shall deliver to Parent and to the Administrative
Agent from time to time one or more certificates setting forth the amounts due
to such Lender under paragraphs (a) or (b) above, the changes as a result of
which such amounts are due and the manner of computing such amounts. Each such
certificate shall be conclusive in the absence of manifest error. The Credit
Parties shall pay to the Administrative Agent for the account of each such
Lender their allocable share of the amounts shown as due on any such certificate
within ten (10) Business Days after Parent’s receipt of the same. No failure on
the part of any Lender to demand compensation under paragraph (a) or (b) above
on any one occasion shall constitute a waiver of its right to demand such
compensation on any other occasion. The protection of this Section 2.10 shall be
available to each Lender regardless of any possible contention of the invalidity
or inapplicability of any law, regulation or other condition which shall give
rise to any demand by such Lender for compensation hereunder.
          (d) Each Lender agrees that after it becomes aware of the occurrence
of an event or the existence of a condition that (i) would cause it to incur any
increased cost hereunder or render it unable to perform its agreements hereunder
for the reasons specifically set forth in Section 2.3(i), Section 2.7(b), this
Section 2.10 or Section 2.14 or (ii) would require the Borrowers to pay an
increased amount under Section 2.3(i), Section 2.7(b), this Section 2.10 or
Section 2.14, to the extent not inconsistent with such Lender’s internal
policies it will use reasonable efforts to make, fund or maintain the affected
Loans of such Lender, or, if applicable, to participate in Letters of Credit as
required by Section 2.3 through another Lending Office of such Lender if as a
result thereof the additional monies which would otherwise be required to be
paid or the reduction of amounts receivable by such Lender thereunder in respect
of such Loans, Letters of Credit or participations therein would be materially
reduced, or such inability to perform would cease to exist, or the increased
costs which would otherwise be required to be paid in respect of such Loans,
Letters of Credit or participations therein pursuant to Section 2.3(i),
Section 2.7(b), this Section 2.10 or Section 2.14 would be materially reduced or
the taxes or other amounts otherwise payable under Section 2.3(i),
Section 2.7(b), this Section 2.10 or Section 2.14 would be materially reduced,
and if, as determined by such Lender, in its sole discretion, the making,
funding or maintaining of such Loans, Letters of Credit or participations
therein through such other Lending Office would not otherwise materially
adversely affect such Loans, Letters of Credit or participations therein or such
Lender.
          (e) Each Lender will use reasonable efforts to notify Parent, through
the Administrative Agent, of any event of which it has knowledge that will
entitle such Lender to compensation pursuant to Sections 2.3(i), 2.7(b), this
Section 2.10 or Section 2.14. No failure by any Lender to give (or delay in
giving) such notice shall adversely affect such Lender’s rights to such
compensation.

47



--------------------------------------------------------------------------------



 



          (f) If Parent shall receive notice from any Lender that amounts are
due to such Lender pursuant to paragraph (c) hereof or that any of the events
designated in paragraph (d) hereof have occurred, Parent may (but subject in any
such case to the payments required by Sections 2.9(a) and 2.11), upon at least
five Business Days’ prior written or telecopier notice to such Lender and the
Administrative Agent, but not more than 60 days after receipt of written notice
from such Lender, identify to the Administrative Agent a lending institution
acceptable to Parent and the Administrative Agent, which will purchase the
Commitments, the amount of outstanding Loans and any participations in Letters
of Credit from the Lender providing such notice, and such Lender shall thereupon
assign its Commitment, any Loans owing to such Lender, any participations in
Letters of Credit and the Notes held by such Lender to such replacement lending
institution pursuant to Section 13.3.
     SECTION 2.11 Change in Legality.
          (a) Notwithstanding anything to the contrary contained elsewhere in
this Credit Agreement, if any change after the date hereof in Applicable Law,
guideline or order, or in the interpretation thereof by any Governmental
Authority charged with the administration thereof, shall make it unlawful for
any Lender to make or maintain any LIBO Rate Loan or to give effect to its
obligations as contemplated hereby with respect to a LIBO Rate Loan, then, by
written notice to Parent and the Administrative Agent such Lender may
(i) declare that LIBO Rate Loans will not thereafter be made by such Lender
hereunder and/or (ii) require that, subject to Section 2.8, all outstanding LIBO
Rate Loans made by it be converted to Alternate Base Rate Loans whereupon all of
such LIBO Rate Loans shall automatically be converted to Alternate Base Rate
Loans as of the effective date of such notice as provided in paragraph
(b) below. Such Lender’s Pro Rata Share of any subsequent LIBO Rate Loan shall,
instead, be an Alternate Base Rate Loan unless such declaration is subsequently
withdrawn.
          (b) A notice to Parent by any Lender pursuant to paragraph (a) above
shall be effective for purposes of clause (ii) thereof, if lawful, on the last
day of the current Interest Period for each outstanding LIBO Rate Loan; and in
all other cases, on the date of receipt of such notice by the Borrowers.
     SECTION 2.12 United States Withholding.
          (a) Prior to the date of the initial Loans hereunder, and prior to the
effective date set forth in the Assignment and Acceptance with respect to any
Lender becoming a Lender after the date hereof, and from time to time thereafter
if requested by Parent or the Administrative Agent or required because, as a
result of a change in law or a change in circumstances or otherwise, a
previously delivered form or statement becomes incomplete or incorrect in any
material respect, each Lender organized under the laws of a jurisdiction outside
the United States shall provide, if applicable, the Administrative Agent and
Parent with complete, accurate and duly executed forms or other statements
prescribed by the Internal Revenue Service of the United States certifying such
Lender’s exemption from, or entitlement to a reduced rate of, United States
withholding taxes (including backup withholding taxes) with respect to all
payments to be made to such Lender hereunder and under any other Fundamental
Document.

48



--------------------------------------------------------------------------------



 



          (b) The Credit Parties and the Administrative Agent shall be entitled
to deduct and withhold any and all present or future taxes or withholdings, and
all liabilities with respect thereto, from payments to a Lender hereunder or
under any other Fundamental Document, if and to the extent that any of the
Credit Parties or the Administrative Agent in good faith determines that such
deduction or withholding is required by the law of the United States, including,
without limitation, any applicable treaty of the United States. In the event any
of the Credit Parties or the Administrative Agent shall so determine that
deduction or withholding of taxes is required, they shall advise the affected
Lender as to the basis of such determination prior to actually deducting and
withholding such taxes. In the event any of the Credit Parties or the
Administrative Agent shall so deduct or withhold taxes from amounts payable
hereunder, they (i) shall pay to, or deposit with, the appropriate taxing
authority in a timely manner the full amount of taxes it has deducted or
withheld; (ii) shall provide to each Lender from whom taxes were deducted or
withheld, evidence of payment of such taxes to, or the deposit thereof with, the
appropriate taxing authority and a statement setting forth the amount of taxes
deducted or withheld, the applicable rate, and any other information or
documentation reasonably requested by such Lender; and (iii) shall forward to
each such Lender any official tax receipts or other documentation with respect
to the payment or deposit of the deducted or withheld taxes as may be issued
from time to time by the appropriate taxing authority. Unless Parent and the
Administrative Agent have received forms or other documents satisfactory to them
indicating that payments hereunder or under any Note are not subject to United
States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Borrowers or the Administrative Agent may withhold
taxes from such payments at the applicable statutory rate in the case of
payments to or for any Lender organized under the laws of a jurisdiction outside
the United States.
          (c) Each Lender agrees (i) that as between it and the Credit Parties
or the Administrative Agent, such Lender shall be the Person to deduct and
withhold taxes, and to the extent required by law, it shall deduct and withhold
taxes on amounts that such Lender may remit to any other Person(s) by reason of
any undisclosed transfer or assignment of an interest in this Credit Agreement
to such other Person(s) pursuant to Section 13.3; and (ii) to indemnify the
Credit Parties and the Administrative Agent and any officers, directors, agents,
employees or representatives of the Borrowers or the Administrative Agent
against, and to hold them harmless from, any tax, interest, additions to tax,
penalties, reasonable counsel and accountants’ fees, disbursements or payments
arising from the assertion by any appropriate taxing authority of any claim
against them relating to a failure to withhold taxes as required by law with
respect to amounts described in clause (i) of this paragraph (c) or arising from
the reliance by the Borrowers or the Administrative Agent on any form or other
document furnished by such Lender and purporting to establish a basis for not
withholding, or for withholding at a reduced rate, taxes with respect to
payments hereunder or under any other Fundamental Document.
          (d) Each assignee of a Lender’s interest in this Credit Agreement in
conformity with Section 13.3 shall be bound by this Section 2.12, so that such
assignee will have all of the obligations and provide all of the forms and
statements and all indemnities, representations and warranties required to be
given under this Section 2.12.
          (e) Notwithstanding the foregoing, in the event that any withholding
taxes or additional withholding taxes shall become payable solely as a result of
any change in any statute,

49



--------------------------------------------------------------------------------



 



treaty, ruling, determination or regulation occurring after the Initial Date in
respect of any sum payable hereunder or under any other Fundamental Document to
any Lender or the Administrative Agent (i) the sum payable by the applicable
Credit Party shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.12) such Lender or the Administrative Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Credit Party shall make such
deductions, (iii) the applicable Credit Party shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
Applicable Law and (iv) the applicable Credit Party shall forward to such Lender
or the Administrative Agent (as the case may be) the official tax receipts or
other documentation pursuant to Section 2.12(b). In addition, the applicable
Credit Party shall indemnify each Lender and the Administrative Agent for any
additional withholding taxes paid by such Lender or the Administrative Agent, as
the case may be, or any liability (including penalties and interest) arising
therefrom or with respect thereto, whether or not such additional withholding
taxes were correctly or legally asserted.
          (f) In the event that a Lender receives a refund of or credit for
taxes withheld or paid pursuant to clause (e) of this Section, which credit or
refund is identified by such Lender as being a result of taxes withheld or paid
in connection with sums payable hereunder or under any other Fundamental
Document, such Lender shall promptly notify the Administrative Agent and the
applicable Credit Parties and shall, if no Default or Event of Default has
occurred and is continuing, remit to the applicable Credit Parties the amount of
such refund or credit allocable to payments made hereunder or under any other
Fundamental Document.
          (g) Each Lender agrees that after it becomes aware of the occurrence
of an event that would cause any Credit Party to pay any amount pursuant to
clause (e) of this Section 2.12, it will use reasonable efforts to notify such
Credit Party of such event and, to the extent not inconsistent with such
Lender’s internal policies, will use its reasonable efforts to make, fund or
maintain the affected Loans of such Lender, or, if applicable, to participate in
Letters of Credit through another Lending Office of such Lender if as a result
thereof the additional monies which would otherwise be required to be paid by
reason of Section 2.12(e) in respect of such Loans, Letters of Credit or
participations therein would be materially reduced, and if, as determined by
such Lender, in its discretion, the making, funding or maintaining of such
Loans, Letters of Credit or participations therein through such other Lending
Office would not otherwise materially adversely affect such Loans, Letters of
Credit or participations therein or such Lender.
          (h) Notwithstanding anything to the contrary herein, each Lender
represents and warrants that, as of the Closing Date, each such Lender is
entitled to receive any payments under this Agreement without deduction or
withholding of any United States Federal income taxes.
     SECTION 2.13 Foreign Currency Conversion; Withholding. If the net amount of
any payment received by the Administrative Agent hereunder, after such amount
has (in the case of an amount received in a currency other than U.S. Dollars
and/or received outside of the United States) been converted into U.S. Dollars
and transferred to New York in accordance with normal banking procedures, is
less than the amount otherwise then due and owing by a Credit Party to the
Lenders hereunder, or if the Administrative Agent is unable to immediately
convert and

50



--------------------------------------------------------------------------------



 



transfer any such amount as aforesaid, then the applicable Credit Party agrees
as a separate obligation to the Lenders to indemnify the Lenders against the
loss incurred by reason of such shortfall or delay to the extent but only to the
extent such shortfall or delay is due to (i) the application of any exchange
controls or similar laws and regulations or (ii) the fact that such amount was
received in a currency other than U.S. Dollars; and if the amount of U.S.
Dollars thus received by the Administrative Agent, after such conversion,
exceeds the amount otherwise then due and owing, the Administrative Agent shall
apply such excess to prepay any Loans and provide cash collateral for Letters of
Credit then outstanding until the Loans shall have been reduced to zero and all
outstanding Letters of Credit have been fully cash collateralized, and
thereafter shall remit any further excess to Parent.
     SECTION 2.14 Interest Adjustments. If the provisions of this Credit
Agreement or any Note would at any time require payment by any Credit Party to a
Lender of any amount of interest in excess of the maximum amount then permitted
by Applicable Law with respect to any Loan, the interest payments to that Lender
shall be reduced to the extent necessary in order that such Lender shall not
receive interest in excess of such maximum amount. If, as a result of the
foregoing, a Lender shall receive interest payments hereunder or under a Note in
an amount less than the amount otherwise provided hereunder, such deficit
(hereinafter called the “Interest Deficit”) will, to the fullest extent
permitted by Applicable Law, cumulate and will be carried forward (without
interest) until the termination of this Credit Agreement. Interest otherwise
payable to a Lender hereunder and under a Note for any subsequent period shall
be increased by the maximum amount of the Interest Deficit that may be so added
without causing such Lender to receive interest in excess of the maximum amount
then permitted by Applicable Law with respect to the Loans.
          The amount of any Interest Deficit relating to a Loan and any Note
shall be treated as a prepayment penalty and shall, to the fullest extent
permitted by Applicable Law, be paid in full at the time of any optional
prepayment by the applicable Credit Party to the Lenders of all the Loans at
that time outstanding pursuant to Section 2.9(a) hereof and upon a termination
of the Commitments under Section 2.6. The amount of any Interest Deficit
relating to a particular Loan and Note at the time of any complete payment of
the Loans at that time outstanding (other than an optional prepayment thereof
pursuant to Section 2.9(a) hereof and a termination of the Commitments under
Section 2.6) shall be canceled and not paid.
     SECTION 2.15 Payments Generally.
          (a) All payments of principal and interest by a Credit Party in
respect of any Loans shall be pro rata among the Lenders in accordance with
their Percentage. All payments by a Credit Party hereunder and under the Notes
shall be made without offset or counterclaim in U.S. Dollars, in immediately
available funds, at the office of JPMorgan Chase Bank, N.A. Loan and Agency
Services Group, 10 South Dearborn, Floor 7, Chicago, Illinois 60603, Attention:
LaTanya Driver, for credit to the Clearing Account, no later than 12:00 noon,
New York City time, on the date on which such payment shall be due. Any payment
received at such office after such time shall be deemed received on the
following Business Day.
          (b) If any Lender shall fail to make any payment required to be made
by it hereunder, then the Administrative Agent may, in its discretion and
notwithstanding any

51



--------------------------------------------------------------------------------



 



contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations
hereunder until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
     SECTION 2.16 Provisions Relating to the Borrowing Base.
          (a) The Administrative Agent or the Required Lenders may from time to
time by written notice to Parent (i) delete any Person or Affiliated Group from
the schedule of Acceptable Obligors or (ii) decrease the Allowable Amount for
any Acceptable Obligor, in each case, as the Administrative Agent or the
Required Lenders, as the case may be, acting in good faith may deem appropriate
as a result of a change in the circumstances of such Person or Affiliated Group.
Any such notice shall be prospective only with respect to Section 2.9(e) (i.e.
to the extent that giving effect to such notice would otherwise result in a
mandatory prepayment by any of the Borrowers under Section 2.9(e), such notice
shall not be given effect for purposes of such mandatory prepayment) but shall
nevertheless be effective for all other purposes under this Credit Agreement
(including Sections 4.2(p) and 5.23) immediately upon the Parent’s receipt of
such notice.
          (b) The Required Lenders may (either independently or after a request
has been received from Parent) from time to time by written notice to the Parent
add or reinstate a Person or Affiliated Group to the schedule of Acceptable
Obligors or increase the Allowable Amount for any Acceptable Obligor, as they
may in their discretion deem appropriate.
          (c) In the event the Administrative Agent or the Required Lenders
notifies Parent that a Person or Affiliated Group is to be deleted as an
Acceptable Obligor in accordance with Section 2.16(a), no additional Eligible
Receivables from such Person or Affiliated Group may be included in the
Borrowing Base subsequent to such notice unless the Required Lenders thereafter
notify Parent that such Person or Affiliated Group is reinstated as an
Acceptable Obligor in accordance with Section 2.16(b). In the event the Required
Lenders notify Parent that the Allowable Amount with respect to an Acceptable
Obligor is to be reduced in accordance with Section 2.16(a), no additional
Eligible Receivables from such Acceptable Obligor may be included in the
Borrowing Base subsequent to such notice if such inclusion would result in the
aggregate amount of Eligible Receivables from such Acceptable Obligor being in
excess of the Allowable Amount for such Acceptable Obligor after giving effect
to such reduction unless the Required Lenders thereafter notify Parent that the
Allowable Amount for such Acceptable Obligor is increased in accordance with
Section 2.16(b); provided, however, that the Allowable Amount for such
Acceptable Obligor shall automatically be restored to its former amount upon
request of the Parent if the Administrative Agent is satisfied in good faith
that the circumstances which caused the Administrative Agent or the Required
Lenders, as the case may be, to reduce such Allowable Amount are no longer
continuing. For the avoidance of doubt, Eligible Receivables included in a
Borrowing Base calculation with respect to a Qualifying Picture prior to the
Administrative Agent or Required Lenders reducing the Allowable Amounts with
respect to an Acceptable Obligor or deleting an Acceptable Obligor in accordance
with Section 2.16(a) shall remain in the Borrowing Base for such Qualifying
Picture (but shall be excluded for

52



--------------------------------------------------------------------------------



 



purposes of Sections 4.2(p) and 5.23) provided that such receivables continue to
satisfy the requirements set forth in the definition of “Eligible Receivables”.
     SECTION 2.17 Increase in Total Commitment.
          (a) Parent may, by written notice to the Administrative Agent from
time to time after the Closing Date, request that the Total Commitment be
increased by up to U.S.$90,000,000 in the aggregate (any such increase in the
Total Commitment shall be referred to as an “Incremental Facility”); provided
that (i) the Loans under the Incremental Facility shall for all purposes be
Loans borrowed pursuant to the terms of this Credit Agreement, (ii) the
financial institutions providing for such Incremental Facility shall be
satisfactory to the Administrative Agent and Parent, (iii) the Total Commitment
after such increase does not exceed U.S.$200,000,000 and (iv) no Default or
Event of Default shall have occurred and be continuing or will exist after
giving effect to such Incremental Facility. The aggregate amount of any
Incremental Facility shall be in a minimum amount of U.S.$10,000,000 (and in
integral multiples of U.S.$5,000,000 in excess thereof). To achieve the full
amount of a requested increase, the Borrowers may solicit increased commitments
from existing Lenders and also invite additional financial institutions to
become Lenders; provided, however, that no existing Lender shall be obligated
and/or required to increase its Commitment pursuant to this Section 2.17 unless
it specifically consents in writing to provide such increase.
          (b) If the Commitments are increased in accordance with this
Section 2.17, the Administrative Agent shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify Parent and the Lenders of the final
allocation of such increase and the Increase Effective Date. As a condition
precedent to such increase, in addition to any deliveries pursuant to Section
2.17(a) above, Parent shall deliver to the Administrative Agent each of the
following in form and substance satisfactory to the Administrative Agent: (1) a
certificate of each Credit Party dated as of the Increase Effective Date (which
may be an omnibus certificate for all Credit Parties) signed by an Authorized
Officer of such Credit Party (i) certifying and attaching the resolutions
adopted by such Credit Party approving or consenting to such increase (which may
be an omnibus resolution for all Credit Parties), and (ii) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article 3 hereof and the other Fundamental Documents are
true and correct on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.17, the representations and warranties contained
in Section 3.5 shall be deemed to refer to the most recent statements furnished
pursuant to Section 5.1 hereof, and (B) no Default or Event of Default exists or
is continuing and (2) a statement of reaffirmation from each Credit Party
pursuant to which each such Credit Party ratifies this Credit Agreement and the
other Fundamental Documents and acknowledges and reaffirms that, after giving
effect to such increase, it is bound by all terms of this Credit Agreement and
the other Fundamental Documents.
          (c) Each Incremental Facility shall be effected by a joinder agreement
(the “Increase Joinder”) executed by the Credit Parties, the Administrative
Agents and each Lender providing the Incremental Facility, in form and substance
satisfactory to each of them. The

53



--------------------------------------------------------------------------------



 



Increase Joinder shall specify the Applicable Margin for such Incremental
Facility. Except as set forth in the Increase Joinder, all Loans under such
Incremental Facility shall be the same as the other Loans under the Credit
Agreement. If the Applicable Margins for such Incremental Facility are higher
than the Applicable Margins then in effect under the Credit Agreement for other
Loans, the Applicable Margins for all other Loans shall automatically be
adjusted upwards as of the Increase Effective Date to equal the Applicable
Margins of such Incremental Facility; provided that any such increase shall be
prospective only and shall not apply to any Loans made to finance a Qualifying
Picture for which the Initial Funding Date occurred prior to the closing of such
Incremental Facility. The Increase Joinder may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.17.
          (d) The Administrative Agent may require (i) the Borrowers to prepay
any Loans outstanding on the Increase Effective Date on a non-pro rata basis
(and pay any additional amounts required pursuant to Section 2.9) and (ii) the
Lenders providing any Incremental Facility in addition to their initial Loans on
a non-pro rata basis to take (or require the other parties hereto to take) such
other actions as it may deem reasonably appropriate in order to keep the
outstanding Loans ratable among the Lenders of each tranche based on their
respective Commitments after giving effect to any new or increased Commitments
pursuant to the terms of this Section 2.17.
     SECTION 2.18 Defaulting Lender.
          Notwithstanding any provision of this Agreement to the contrary, if
any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:
          (a) fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.5;
          (b) the Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 13.11), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;
          (c) if any L/C Exposure exists at the time a Lender becomes a
Defaulting Lender then:
          (i) all or any part of such L/C Exposure shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Percentages but
only to the extent (x) the sum of all non-Defaulting Lenders’ Credit Exposures
does not exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 4.3 are satisfied at such time; and

54



--------------------------------------------------------------------------------



 



          (ii) if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the applicable Borrower and/or Parent shall within
one Business Day following notice by the Administrative Agent, cash
collateralize such Defaulting Lender’s L/C Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.3(j) for so long as such L/C Exposure is
outstanding;
          (iii) if the applicable Borrower and/or Parent cash collateralizes any
portion of such Defaulting Lender’s L/C Exposure pursuant to
Section 2.18(c)(ii), the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.3(g) with respect to such Defaulting
Lender’s L/C Exposure during the period such Defaulting Lender’s L/C Exposure is
cash collateralized;
          (iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.18(c)(i), then the fees payable to the Lenders pursuant to
Section 2.5 and Section 2.3(g) shall be adjusted in accordance with such
non-Defaulting Lenders’ Percentages; or
          (v) if any Defaulting Lender’s L/C Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.18(c)(i), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all Commitment Fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such L/C Exposure) and Letter of Credit fees
payable under Section 2.3(g) with respect to such Defaulting Lender’s L/C
Exposure shall be payable to the Issuing Bank until such L/C Exposure is cash
collateralized and/or reallocated; and
          (vi) so long as any Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the applicable Borrower and/or Parent in accordance with
Section 2.18(c), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.18(c)(i) (and Defaulting Lenders shall not
participate therein).
          (vii) In the event that the Administrative Agent, Parent and the
Issuing Bank each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the L/C Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Percentage.
          (d) for purposes of Section 2.1(b), a Defaulting Lender’s Percentage
of a requested Loan or Letter of Credit shall not be included when determining
whether such

55



--------------------------------------------------------------------------------



 



requested Loan or Letter of Credit would cause the Borrowing Base or the Total
Commitment to be exceeded.
          (e) for purposes of Section 4.2(i), the Commitments of each of the
Lenders to fund their Percentage of the aggregate Completion Reserve Amounts for
all Qualifying Pictures at the time a Lender becomes a Defaulting Lender shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Credit Exposures does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.3 are
satisfied at such time. If such reallocation cannot, or can only partially, be
effected, the applicable Borrower and/or Parent shall within one Business Day
following notice from the Administrative Agent, cash collateralize (or provide
some other manner of credit support which is acceptable to the Administrative
Agent) such Defaulting Lender’s Percentage of the aggregate Completion Reserve
Amounts for all Qualifying Pictures at such time (after giving effect to any
partial reallocation in accordance with the first sentence of this
Section 2.18(e)).
3. REPRESENTATIONS AND WARRANTIES OF CREDIT PARTIES
          In order to induce the Administrative Agent, the Issuing Bank, the
Co-Administrative Agent and the Lenders to enter into this Credit Agreement and
to make the Loans and issue or purchase participations in the Letters of Credit
provided for herein, the Credit Parties, jointly and severally, make the
following representations and warranties to, and agreements with, the
Administrative Agent, the Issuing Bank, the Co-Administrative Agent and the
Lenders, all of which shall survive the execution and delivery of this Credit
Agreement, the issuance of the Notes, the making of the Loans, and the issuance
of the Letters of Credit:
     SECTION 3.1 Existence and Power.
          (a) Each of the Credit Parties is a corporation, limited liability
company or partnership duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization and is qualified to do
business and in good standing in all jurisdictions where (i) the nature of its
properties or business so requires and (ii) the failure to be in good standing
would render any Eligible Receivable unenforceable or would give rise to a
material liability of such Credit Party (a list of such jurisdictions as of the
date hereof is attached hereto as Schedule 3.1).
          (b) Each of the Credit Parties has the power and authority (i) to own
its respective properties and carry on its respective business as now being
conducted, (ii) to execute, deliver and perform, as applicable, its obligations
under the Fundamental Documents and any other documents contemplated thereby to
which it is or will be a party, (iii) in the case of the Borrowers, to borrow
hereunder and (iv) to grant to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in the Collateral including the Pledged
Securities, as contemplated by this Credit Agreement and the other Fundamental
Documents to which it is or will be a party; and in the case of the Guarantors,
to guarantee the Obligations as contemplated by Article 9 hereof.

56



--------------------------------------------------------------------------------



 



     SECTION 3.2 Authority and No Violation.
          (a) The execution, delivery and performance of this Credit Agreement
and the other Fundamental Documents to which it is a party, by each Credit
Party, the grant to the Administrative Agent for the benefit of the Secured
Parties of the security interest in the Collateral and the Pledged Securities as
contemplated herein and by the other Fundamental Documents and, in the case of
the Borrowers, the Borrowings hereunder and the execution, delivery and
performance of the Notes and, in the case of each Guarantor, the guaranty of the
Obligations as contemplated in Article 9 hereof, (i) have been duly authorized
by all necessary corporate or company (as applicable) action on the part of each
such Credit Party, (ii) will not constitute a violation of any provision of
Applicable Law in any material respect or any order of any Governmental
Authority applicable to such Credit Party, or any of its properties or assets in
any material respect, (iii) will not violate any provision of the Certificate of
Incorporation, By-Laws, limited liability company agreement or any other
organizational document of any Credit Party, (iv) will not violate any provision
of any Distribution Agreement, indenture, agreement, bond, note or other similar
instrument to which such Credit Party is a party or by which such Credit Party
or any of its properties or assets are bound in any material respect, (v) will
not be in conflict with, result in a breach of, or constitute (with due notice
or lapse of time or both) a material default under, or create any right to
terminate, any such Distribution Agreement, indenture, agreement, bond, note or
other instrument, and (vi) will not result in the creation or imposition of any
Lien, charge or encumbrance of any nature whatsoever upon any of the properties
or assets of any of the Credit Parties other than pursuant to this Credit
Agreement or the other Fundamental Documents.
          (b) There are no restrictions on the transfer of any of the Pledged
Securities other than as a result of this Credit Agreement or applicable
securities laws and the regulations promulgated thereunder.
     SECTION 3.3 Governmental Approval. All material authorizations, approvals,
registrations or filings from or with any Governmental Authority (other than
UCC-1 financing statements, the Copyright Security Agreement and the Trademark
Security Agreement which will be delivered to the Administrative Agent on or
prior to the Closing Date, in form suitable for recording or filing with the
appropriate filing office) required for the execution, delivery and performance
by any Credit Party of this Credit Agreement and the other Fundamental Documents
to which it is a party, and the execution and delivery by the Borrowers of the
Notes, have been duly obtained or made, and are in full force and effect, and if
any further authorizations, approvals, registrations or filings should hereafter
become necessary, the Credit Parties shall obtain or make all such
authorizations, approvals, registrations or filings.
     SECTION 3.4 Binding Agreements. This Credit Agreement and the other
Fundamental Documents when executed, will constitute the legal, valid and
binding obligations of each Credit Party that is a party thereto, enforceable
against such Credit Party in accordance with their respective terms, subject, as
to the enforcement of remedies, to applicable bankruptcy, insolvency,
reorganization and similar laws affecting creditors’ rights generally and to
general principles of equity.
     SECTION 3.5 Financial Statements. The audited consolidated balance sheets
of LGEC and its Consolidated Subsidiaries at March 31, 2008 and March 31, 2009,
together with the related statements of income and the related notes and
supplemental information for the fiscal

57



--------------------------------------------------------------------------------



 



years then ended, have been prepared in accordance with GAAP in effect as of
such date consistently applied, except as otherwise indicated in the notes to
such financial statements. All of such financial statements fairly present the
financial position or the results of operations of LGEC and its Consolidated
Subsidiaries on a consolidated basis at the dates or for the periods indicated
and reflect all known liabilities, contingent or otherwise, that GAAP require,
as of such dates, to be shown or reserved against.
     SECTION 3.6 No Material Adverse Change.
          (a) There has been no material adverse change with respect to the
business, operations, performance, assets, properties, condition (financial or
otherwise) or prospects of the Credit Parties taken as a whole from July 21,
2009.
          (b) No Credit Party has entered or is entering into the arrangements
contemplated hereby and by the other Fundamental Documents, or intends to make
any transfer or incur any obligations hereunder or thereunder, with actual
intent to hinder, delay or defraud either present or future creditors. On and as
of the Closing Date, on a pro forma basis after giving effect to all
Indebtedness (including the Loans) expected to be borrowed or repaid on the
Closing Date (i) each Credit Party expects the cash available to such Credit
Party, after taking into account all other anticipated uses of the cash of such
Credit Party (including the payments on or in respect of debt referred to in
clause (iii) of this Section 3.6(b)), will be sufficient to satisfy all final
judgments for money damages which have been docketed against such Credit Party
or which may be rendered against such Credit Party in any action in which such
Credit Party is a defendant (taking into account the reasonably anticipated
maximum amount of any such judgment and the earliest time at which such judgment
might be entered); (ii) the sum of the present fair saleable value of the assets
of each Credit Party will exceed the probable liability of such Credit Party on
its debts (including its Guaranties); (iii) no Credit Party will have incurred
or intends to, or believes that it will, incur debts beyond its ability to pay
such debts as such debts mature (taking into account the timing and amounts of
cash to be received by such Credit Party from any source, and of amounts to be
payable on or in respect of debts of such Credit Party and the amounts referred
to in clause (i)); and (iv) each Credit Party believes it will have sufficient
capital with which to conduct its present and proposed business and the property
of such Credit Party does not constitute unreasonably small capital with which
to conduct its present or proposed business. For purposes of this Section 3.6,
“debt” means any liability or a claim, and “claim” means (y) right to payment
whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured, or (z) right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured.
     SECTION 3.7 Ownership of Pledged Securities, Subsidiaries, etc.
          (a) annexed hereto as Schedule 3.7 is a correct and complete list as
of the date hereof, of each Credit Party showing, as to each, (i) its name,
(ii) the jurisdiction in which it was incorporated or otherwise organized,
(iii) in the case of each Credit Party which is a corporation, its authorized
capitalization, the number of shares of its capital stock outstanding and the

58



--------------------------------------------------------------------------------



 



ownership of its capital stock and (iv) in the case of each Credit Party which
is a limited liability company, the ownership of its membership interests.
          (b) As of the date hereof no Credit Party holds any Equity Interest or
other Investment, either directly or indirectly, in any Person other than
another Credit Party and no Credit Party is a general or limited partner in any
joint venture or partnership.
     SECTION 3.8 Copyrights, Trademarks and Other Rights.
          (a) On the date hereof, the Qualifying Picture listed on
Schedule 3.8(a) hereto comprise all of the Qualifying Pictures in which any
Credit Party has any right, title or interest (either directly, through a joint
venture or partnership or otherwise). In addition, Schedule 3.8(a) sets out a
true and complete record of the copyright registration numbers and the character
of the interests held by the relevant Credit Party for the Qualifying Picture
listed on Schedule 3.8(a) which have been duly recorded in the United States
Copyright Office and copies of all such recordations have been made available to
the Administrative Agent. To the best of each Credit Party’s knowledge, all
Qualifying Picture and all component parts thereof do not and will not violate
or infringe upon any copyright, right of privacy, trademark, patent, trade name,
performing right or any literary, dramatic, musical, artistic, personal,
private, several, care, contract, property or copyright right or any other right
of any Person, in any material respect or contain any libelous or slanderous
material. There is no claim, suit, action or proceeding pending or, to the best
of each Credit Party’s knowledge, threatened against any Credit Party that
involves a claim of infringement of any copyright with respect to any Qualifying
Picture listed on Schedule 3.8(a), and no Credit Party has any knowledge of any
existing infringement by any other Person of any copyright held by any Credit
Party with respect to any Qualifying Picture listed on Schedule 3.8(a).
          (b) Schedule 3.8(b) hereto (i) lists all the trademarks registered by
any Credit Party on the date hereof and identifies the Credit Party which
registered each such trademark and (ii) specifies as to each, the jurisdictions
in which such trademark has been issued or registered (or, if applicable, in
which an application for such issuance or registration has been filed),
including the respective registration or application numbers and applicable
dates of registration or application and (iii) specifies as to each, as
applicable, material licenses, sublicenses and other material agreements as of
the date hereof (other than any agreements which relate to the exploitation of a
Qualifying Picture), to which any Credit Party is a party and pursuant to which
any Person, other than a Credit Party, is authorized to use such trademark. Each
trademark set forth on Schedule 3.8(b) will be included on Schedule A to the
Trademark Security Agreement to be delivered to the Administrative Agent on or
prior to the Closing Date pursuant to Section 4.1(g).
          (c) All applications and registrations for all copyrights, trademarks,
service marks, trade names and service names in which any Credit Party has any
right, title or interest are valid and in full force and effect (other than
trademarks, service marks, trade names and service names that in the aggregate
are not material) and are not subject to the payment of any taxes or maintenance
fees or the taking of any other actions by the Credit Parties to maintain their
validity or effectiveness.

59



--------------------------------------------------------------------------------



 



     SECTION 3.9 Fictitious Names. Except as disclosed on Schedule 3.9, none of
the Credit Parties has done business, is doing business or intends to do
business other than under its full corporate or company (as applicable) name,
including, without limitation, under any trade name or other doing business
name.
     SECTION 3.10 Title to Qualifying Pictures. The Credit Parties have good
title to each of the Qualifying Pictures listed on Schedule 3.8(a) and all such
properties and assets are free and clear of Liens, except Permitted Liens.
     SECTION 3.11 Places of Business. The chief executive office of each Credit
Party is, on the date hereof, as set forth on Schedule 3.11 hereto. All of the
places where each Credit Party keeps the records concerning the Collateral on
the date hereof or regularly keeps any goods included in the Collateral on the
date hereof are also listed on Schedule 3.11 hereto.
     SECTION 3.12 Litigation. Except as set forth in Schedule 3.12, there are no
actions, suits or other proceedings at law or in equity by or before any
arbitrator or arbitration panel, or any Governmental Authority (including, but
not limited to, matters relating to environmental liability) or any
investigation by any Governmental Authority of the affairs of, or to the best of
each Credit Party’s knowledge, threatened action, suit or other proceeding
against or affecting, any Credit Party or of any of their respective properties
or rights which either (A) if adversely determined, could reasonably be expected
to have a Material Adverse Effect or (B) relate to this Credit Agreement or any
of the transactions contemplated hereby. No Credit Party is in default with
respect to any order, writ, injunction, decree, rule or regulation of any
Governmental Authority binding upon such Person, which default could reasonably
be expected to have a Material Adverse Effect.
     SECTION 3.13 Federal Reserve Regulations. No Credit Party is engaged
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans will be used, directly or indirectly, whether
immediately, incidentally or ultimately (i) to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock, or (ii) for any other purpose, in each case, violative of or
inconsistent with any of the provisions of any regulation of the Board,
including, without limitation, Regulations T, U and X thereto.
     SECTION 3.14 Investment Company Act. No Credit Party is, or will during the
term of this Credit Agreement be, (i) an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended, or (ii) subject to
regulation under the Federal Power Act or any foreign, federal or local statute
or any other Applicable Law of the United States of America, Canada or any other
jurisdiction, in each case limiting its ability to incur indebtedness for money
borrowed as contemplated hereby or by any other Fundamental Document.
     SECTION 3.15 Taxes. Each Credit Party has filed or caused to be filed all
federal, state, local and foreign tax returns which are required to be filed
with any Governmental Authority after giving effect to applicable extensions,
and has paid or has caused to be paid all taxes as shown on said returns or on
any assessment received by them in writing, to the extent that such taxes have
become due, except as permitted by Section 5.13 hereof. No Credit Party

60



--------------------------------------------------------------------------------



 



knows of any material additional assessments or any basis therefor. The Credit
Parties believe that the charges, accrual and reserves on its books in respect
of taxes or other governmental charges are accurate.
     SECTION 3.16 Compliance with ERISA.
          (a) Each U.S. Plan has been maintained and operated in all material
respects in accordance with all applicable laws, including ERISA and the Code,
and each U.S. Plan intended to qualify under section 401(a) of the Code so
qualifies. No Reportable Event has occurred in the last five years as to any
U.S. Plan, and the present value of all benefits under all U.S. Plans subject to
Title IV of ERISA (based on those assumptions used to fund such U.S. Plans) did
not, in the aggregate, as of the last annual valuation date applicable thereto,
exceed the actuarial value of the assets of such U.S. Plans allocable to such
benefits. No material liability has been, and no circumstances exist pursuant to
which any material liability could be, imposed upon any Credit Party or ERISA
Affiliate (i) under sections 4971 through 4980B of the Code, sections 502(i) or
502(l) of ERISA, or under Title IV of ERISA with respect to any U.S. Plan or
Multiemployer Plan, or with respect to any plan heretofore maintained by any
Credit Party or ERISA Affiliate, or any entity that heretofore was an ERISA
Affiliate, (ii) for the failure to fulfill any obligation to contribute to any
Multiemployer Plan, or (iii) with respect to any U.S. Plan that provides
post-retirement welfare coverage (other than as required pursuant to
Section 4980B of the Code). Neither any Credit Party nor any ERISA Affiliate has
received any notification that any Multiemployer Plan is in reorganization or
has been terminated within the meaning of Title IV of ERISA, and no
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated.
          (b) The execution, delivery and performance of the Fundamental
Documents and the consummation of the transactions contemplated hereby and
thereby will not involve any “prohibited transaction” within the meaning of
ERISA or the Code.
     SECTION 3.17 Agreements.
          (a) No Credit Party is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument (including, without limitation, any Distribution
Agreement) to which it is a party which could reasonably be expected to result
in a Material Adverse Effect.
          (b) Schedule 3.17 is a true and complete listing as of the date hereof
of (i) all credit agreements, indentures, and other agreements related to any
indebtedness for borrowed money of any Credit Party, other than the Fundamental
Documents, (ii) all joint venture agreements to which any Credit Party is a
party, (iii) all Distribution Agreements, (iv) all agreements or other
arrangements pursuant to which a Credit Party has granted a Lien to any Person
and (v) all other contractual arrangements entered into by a Credit Party or by
which any Credit Party is bound which arrangements are material to any Credit
Party, including but not limited to, Guaranties. The Credit Parties have
delivered or made available to the Administrative Agent a true and complete copy
of each agreement described on Schedule 3.17, including all exhibits and
schedules.

61



--------------------------------------------------------------------------------



 



     SECTION 3.18 Security Interest. The execution and delivery of this Credit
Agreement and the other Fundamental Documents, together with the actions taken
on or prior to the Closing Date (including (i) the filing of the appropriate
UCC-1 financing statements with the filing offices listed on Schedule 3.18,
(ii) the filing of the Copyright Security Agreement with the U.S. Copyright
Office, (iii) the filing of the Trademark Security Agreement with the U.S.
Patent and Trademark Office and (iv) the delivery of the Pledged Securities with
appropriate stock powers to the Administrative Agent) was and continues to be
effective to create and grant to the Administrative Agent for the benefit of the
Secured Parties, a valid and first priority perfected security interests in the
Collateral, (subject only to Permitted Liens) and in the Pledged Securities.
     SECTION 3.19 Disclosure. Neither this Credit Agreement nor any other
Fundamental Document nor any agreement, document, certificate or statement
furnished to the Administrative Agent for the benefit of the Secured Parties by
any Credit Party in connection with the transactions contemplated hereby, at the
time it was furnished or delivered, contained any untrue statement of a material
fact regarding the Credit Parties or, when taken together with all such other
agreements, documents, certificates and statements, omitted to state a material
fact necessary under the circumstances under which it was made in order to make
the statements contained herein or therein not misleading. There is no fact
known to any Credit Party (other than general industry conditions or facts which
have been disclosed to the Lenders in writing) which would have or could
reasonably be expected in the future to have a Material Adverse Effect.
     SECTION 3.20 Distribution Rights. Each Credit Party has sufficient right,
title and interest in each Qualifying Picture (including both rights under
copyright and ownership of or access to Physical Materials) to enable it (i) to
enter into and perform all of the Distribution Agreements to which it is a party
and other agreements generating Eligible Receivables and accounts receivable
reflected on the most recent balance sheet and the most recent Borrowing Base
Certificate delivered to the Lenders pursuant hereto, and (ii) to charge, earn,
realize and retain all fees and profits to which such Credit Party is entitled
thereunder, and is not in breach of any of its obligations under such
agreements, nor does any Credit Party have any knowledge of any breach or
anticipated breach by any other parties thereto, which breach in either case
either individually or when aggregated with all other such breaches could
reasonably be expected to have a Material Adverse Effect.
     SECTION 3.21 Environmental Liabilities.
          (a) No Credit Party has used, stored, treated, transported,
manufactured, refined, handled, produced or disposed of any Hazardous Materials
on, under, at, from or in any way affecting, any of its properties or assets
owned or leased by a Credit Party, in any manner which at the time of the action
in question violated any Environmental Law governing the use, storage,
treatment, transportation, manufacture, refinement, handling, production or
disposal of Hazardous Materials and to the best of each Credit Party’s
knowledge, no prior owner of such property or asset or any tenant, subtenant,
prior tenant or prior subtenant thereof has used Hazardous Materials on or
affecting such property or asset, or otherwise, in any manner which at the time
of the action in question violated any Environmental Law governing the use,
storage,

62



--------------------------------------------------------------------------------



 



treatment, transportation, manufacture, refinement, handling, production or
disposal of Hazardous Materials.
          (b) To the best of each Credit Party’s knowledge (i) no Credit Party
has any obligations or liabilities, known or unknown, matured or not matured,
absolute or contingent, assessed or unassessed, which could reasonably be
expected to have a Material Adverse Effect and (ii) no claims have been made
against any of the Credit Parties in the past five years and no presently
outstanding citations or notices have been issued against any of the Credit
Parties, which could reasonably be expected to have a Material Adverse Effect
which in either case have been or are imposed by reason of or based upon any
provision of any Environmental Law, including, without limitation, any such
obligations or liabilities relating to or arising out of or attributable, in
whole or in part, to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation or handling of any Hazardous Materials by any
Credit Party, or any of its employees, agents, representatives or predecessors
in interest in connection with or in any way arising from or relating to any of
the Credit Parties or any of their respective owned or leased properties, or
relating to or arising from or attributable, in whole or in part, to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation or handling of any such substance, by any other Person at or on
or under any of the real properties owned or used by any of the Credit Parties
or any other location where such could reasonably be expected to have a Material
Adverse Effect.
     SECTION 3.22 Pledged Securities.
          (a) Annexed hereto as Schedule 3.22 is a correct and complete list as
of the date hereof, of all the Pledged Securities hereunder showing, as to each,
the entity whose stock or other Equity Interests are being pledged, the Pledgor
of such stock or other Equity Interests, the stock certificate number (as
applicable), the number of shares or amount of the capital stock or other Equity
Interests being pledged hereunder, the name and address of each Person (if any)
other than a Pledgor which holds any Equity Interest issued by each such entity,
and the number of shares or amount of Equity Interests held by each such other
person. Each Pledgor (i) is the legal and beneficial owner of, and has sole
right, title and interest to, the Pledged Securities identified on Schedule 3.22
as being owned by such Pledgor, free and clear of all Liens, security interests
or other encumbrances whatsoever, except the security interests created by this
Credit Agreement and the other Fundamental Documents and (ii) has sole right and
power to pledge, and grant the security interest in, and Lien upon, such Pledged
Securities pursuant to this Credit Agreement without the consent of any Person
or Governmental Authority whatsoever other than any such consent which shall
have been obtained on or before the Closing Date.
          (b) All of the Pledged Securities are duly authorized, validly issued,
fully paid and non-assessable.
          (c) Except for contractual restrictions disclosed on Schedule 3.22 and
restrictions created herein or under applicable securities laws and the
regulations promulgated thereunder, there are no restrictions on the transfer of
any of the Pledged Securities. Except for restrictions under applicable
securities laws and the regulations promulgated thereunder, there are no
restrictions on the transfer of any of the Pledged Securities which would limit
the ability

63



--------------------------------------------------------------------------------



 



of the Administrative Agent to foreclose upon and dispose of any of the Pledged
Securities upon the occurrence of an Event of Default.
          (d) Except as set forth on Schedule 3.22, there are no Equity
Interests currently outstanding with respect to, and no agreements to purchase
or otherwise acquire any shares of the capital stock or other Equity Interests
of, any issuer of any of the Pledged Securities; and there are no securities or
obligations of any kind convertible into any shares of the capital stock or
other Equity Interests of any issuer of any of the Pledged Securities.
          (e) Article 10 of this Credit Agreement creates in favor of the
Administrative Agent (on behalf of the Secured Parties) a valid, binding and
enforceable security interest in, and Lien upon, all right, title and interest
of the Pledgor in the Pledged Securities and constitutes a fully perfected first
and prior security interest and Lien upon all right, title and interest of the
Pledgor in such Pledged Securities subject, as to the enforcement of remedies,
to applicable bankruptcy, insolvency, reorganization and similar laws affecting
creditors’ rights generally and to general principles of equity.
     SECTION 3.23 Compliance with Laws. No Credit Party is in violation of any
Applicable Law except for such violations in the aggregate which would not have
a Material Adverse Effect. The Borrowings hereunder, the intended use of the
proceeds of the Loans as described in the preamble hereto and as contemplated by
Section 5.19 hereof and any other transactions contemplated hereby will not
violate any Applicable Law.
     SECTION 3.24 Special Purpose Nature of Borrowers. Each Subsidiary of Parent
is a special purpose entity which was formed for the sole purpose of producing
or acquiring a particular Qualifying Picture and as of the date hereof (or such
later date on which any such Person becomes a Subsidiary of Parent) and at all
times thereafter (so long as such Person remains a Subsidiary of Parent), has
not engaged in any activities or incurred any liabilities contingent or
otherwise, other than those related to the production or acquisition of such
Qualifying Picture and its obligations under this Credit Agreement and the other
Transaction Documents.
     SECTION 3.25 Rights Agreements. The Rights Agreements are the only
documents and agreements pursuant to which the Borrower obtained rights to the
Qualifying Picture. True and complete copies of the various agreements
constituting the Rights Agreements and all agreements with all persons whose
services in connection with the Picture are a requirement of the Distribution
Agreements, have been furnished to the Co-Administrative Agent and are
consistent with the requirements of the Distribution Agreements and the Bonded
Budget for such Qualifying Picture. At the time of each Loan, the above
mentioned agreements will be in full force and effect, all amounts required to
be paid to prevent reversion of the rights under the Rights Agreements shall
have been paid in full and no party to any such agreements will be in default
thereunder or have any accrued right of termination thereunder.
     SECTION 3.26 “Stop Date”, Contingent Compensation, Etc. No actor (or other
key above-the-line personnel) shall have been granted a “stop date” (as such
term is understood in the motion picture industry) in connection with his or her
engagement in any Qualifying Picture unless permitted in writing by the Approved
Completion Guarantor and the Co-Administrative

64



--------------------------------------------------------------------------------



 



Agent. Except as otherwise approved by the Co-Administrative Agent in its sole
discretion, all persons rendering creative services in respect of any Qualifying
Picture (including, without limitation, all writers, the director, the director
of photography, all composers and all principal cast personnel) shall have
executed written agreements with the appropriate Borrower, pursuant to which
each such person waives its right to injunctive relief against Borrower and the
Qualifying Picture, and agrees that its sole remedy in the event of any breach
by Borrower shall be an action for money damages. No percentage compensation is
or will be payable by Borrower to any Person computed on the basis of the gross
receipts or net profits of a Qualifying Picture unless such amounts are payable
only from receipts of such Qualifying Picture remaining after all of the Loans
relating to such Qualifying Picture have been repaid in full. Except as
expressly provided for in the Bonded Budget, no amounts shall be payable to the
Borrower or any of its principals or their respective Affiliates as compensation
or fees (including, without limitation, as sales, distribution or financing
fees) or reimbursement of expenses in connection with a Qualifying Picture until
the Loans relating to such Qualifying Picture are repaid in full.
4. CONDITIONS PRECEDENT
     SECTION 4.1 Conditions Precedent to the Closing Date. The effectiveness of
this Agreement is subject to the satisfaction in full of the following
conditions precedent:
          (a) Corporate Documents. The Administrative Agent shall have received,
with copies for each of the Lenders:
          (i) a copy of the articles or certificate of incorporation or other
organizational document of each Credit Party, certified on a recent date by the
Secretary of State (or other appropriate governmental official if such party is
organized outside the United States) of such Credit Party’s jurisdiction of
incorporation or organization, as the case may be;
          (ii) a certificate of the Secretary of State or other appropriate
governmental official of such jurisdiction of incorporation or organization,
dated as of a recent date as to the good standing of, and (to the extent
available) payment of taxes by, each Credit Party which certificate lists the
charter documents on file in the office of such Secretary of State or other
appropriate governmental official;
          (iii) a certificate dated as of a recent date as to the good standing
of each Credit Party issued by the Secretary of State or other appropriate
governmental official of each jurisdiction in which such Credit Party is
qualified as a foreign corporation or foreign limited liability company as
listed in Schedule 3.1 hereto;
          (iv) a certificate of the Secretary of each Credit Party, dated the
Closing Date and certifying (A) that attached thereto is a true and complete
copy of the by-laws or limited liability company agreement, as the case may be,
of such party as in effect on the date of such certification; (B) that attached
thereto is a true and complete copy of the resolutions adopted by the board of
directors of such party authorizing the execution, delivery and performance in
accordance with their respective terms of the

65



--------------------------------------------------------------------------------



 



Fundamental Documents executed by such Credit Party and any other documents
required or contemplated hereunder or thereunder, the grant of the security
interests in the Collateral and the Pledged Securities, and in the case of the
Borrowers, the borrowings hereunder, and that such resolutions have not been
amended, rescinded or supplemented and are currently in effect; (C) that the
certificate of incorporation or organization of such party has not been amended
since the date of the last amendment thereto indicated on the certificates of
the Secretary of State or other appropriate governmental official furnished
pursuant to clause (i) above; and (D) as to the incumbency and specimen
signature of each officer of such party executing any Fundamental Document (such
certificate to contain a certification by another officer of such party as to
the incumbency and signature of the officer signing the certificate referred to
in this clause (iv)); and
          (v) such additional supporting documents as the Administrative Agent
or its counsel or any Lender may reasonably request.
          (b) Credit Agreement; Notes; Sponsor Inducement Agreement. The
Administrative Agent shall have received (i) executed counterparts of this
Credit Agreement, which, when taken together, bear the signatures of the
Administrative Agent, the Issuing Bank, the Co-Administrative Agent, all of the
Credit Parties and all of the Lenders, (ii) the Notes executed by the Borrowers
existing as of the Closing Date and (iii) executed counterparts of the Sponsor
Inducement Agreement, which when taken together, bear the signatures of the
Administrative Agent, the Issuing Bank, the Co-Administrative Agent, the Credit
Parties and the Sponsors.
          (c) No Material Adverse Change. No material adverse change shall have
occurred with respect to the business, operations, performance, assets,
properties, condition (financial or otherwise) or prospects of LGEC and its
Subsidiaries taken as a whole from March 31, 2009.
          (d) Security and Other Documentation. The Administrative Agent shall
have received fully executed copies of (i) a Copyright Security Agreement
listing each Qualifying Picture in which any Credit Party has a copyrightable
interest (as listed on Schedule 3.8(a) hereto) executed by each such Credit
Party; (iii) a Trademark Security Agreement for each trademark in which any
Credit Party has any interest (as listed on Schedule 3.8(b) hereto) executed by
each such Credit Party; (iv) appropriate UCC-1 financing statements relating to
the Collateral and (v) all certificates evidencing any of the Pledged Securities
with appropriate undated stock powers executed in blank.
          (e) Security Interests in Copyrights and other Collateral. The
Administrative Agent shall have received evidence satisfactory to it that each
Credit Party, has sufficient right, title and interest in and to the Collateral
and other assets which it purports to own (including appropriate licenses under
copyright), as set forth in the documents and other materials presented to the
Lenders, to enable such Credit Party to perform the Distribution Agreements to
which such Credit Party is a party and as to each Credit Party, to grant to the
Administrative Agent for the benefit of the Secured Parties the security
interests contemplated by the Fundamental Documents, and that all financing
statements, copyright filings and other filings under Applicable Law necessary
to provide the Administrative Agent for the benefit of the Secured

66



--------------------------------------------------------------------------------



 



Parties with a first priority perfected security interest in the Pledged
Securities and Collateral (subject in the case of the Collateral, to Permitted
Liens) have been filed or delivered to the Administrative Agent in satisfactory
form for filing.
          (f) Payment of Fees. All fees and expenses then due and payable by any
Credit Party to the Agents and/or the Lenders in connection with the
transactions contemplated hereby or as required by the Fee Letters shall have
been paid.
          (g) Litigation. No litigation, governmental or administrative inquiry,
inquiry from any stock exchange on which LGEC is listed, injunction or
restraining order shall be pending, entered or threatened which involves this
Credit Agreement or which in the Administrative Agent’s good faith judgment
could reasonably be expected to have a Material Adverse Effect.
          (h) UCC Searches. The Administrative Agent shall have received UCC,
copyright office and other searches satisfactory to it indicating that no other
filings, encumbrances or transfers (other than in connection with Permitted
Liens) with regard to the Collateral are of record in any jurisdiction in which
it shall be necessary or desirable for the Administrative Agent to make a UCC
filing in order to provide the Administrative Agent (for the benefit of the
Secured Parties) with a perfected security interest in the Collateral.
          (i) ERISA. The Administrative Agent shall have received or had made
available to it, copies of all U.S. Plans of the Credit Parties that are in
existence on the Closing Date, and descriptions of those that are committed to
on the Closing Date.
          (j) Contribution Agreement. The Administrative Agent shall have
received a fully executed Contribution Agreement duly executed by each of the
Credit Parties.
          (k) Delivery of Agreements. The Administrative Agent shall have
received and be satisfied with the terms and provisions of (i) all existing
Distribution Agreements (if any), (ii) all material agreements listed on
Schedule 3.17 and (iii) all other agreements to the extent requested by the
Administrative Agent.
          (l) Required Consents and Approvals. The Administrative Agent shall be
satisfied that all required consents and approvals have been obtained with
respect to the transactions contemplated hereby from all Governmental
Authorities with jurisdiction over the business and activities of any Credit
Party and from any other entity whose consent or approval the Administrative
Agent in its reasonable discretion deems necessary to the transactions
contemplated hereby.
          (m) Federal Reserve Regulations. The Administrative Agent shall be
satisfied that the provisions of Regulations T, U and X of the Board will not be
violated by the transactions contemplated hereby.
          (n) Compliance with Laws. The Administrative Agent shall be satisfied
that the transactions contemplated hereby will not violate any provision of
Applicable Law, or any order of any court or other agency of the United States
or Canada or any state or province thereof applicable to any of the Credit
Parties or any of their respective properties or assets.

67



--------------------------------------------------------------------------------



 



          (o) Approval of Counsel to the Agents. All legal matters incidental to
this Credit Agreement and the transactions contemplated hereby shall be
reasonably satisfactory to Morgan, Lewis & Bockius LLP, counsel to the Agents.
          (p) Projected Production Schedule. The Agents shall have received and
be satisfied with Parent’s projected production schedule and projected usage of
the Facility on a quarterly basis through December 31, 2010 and annually
thereafter through December 31, 2012.
          (q) Collection Account. The Parent shall have established a Collection
Account with the Administrative Agent for deposits relating to maintaining the
Minimum Equity Amount and such Collection Account (the “Minimum Equity Account”)
shall be subject to an Account Control Agreement.
     SECTION 4.2 Conditions Precedent to the Initial Loan for Each Qualifying
Picture. The making of the initial Loan for each Qualifying Picture, or if an
initial Letter of Credit is requested prior to the initial Loan for a Qualifying
Picture, the issuance of such Letter of Credit for each Qualifying Picture
hereunder is subject to the following conditions precedent being satisfied no
later than three (3) Business Days before the date of the request for such Loan
or Letter of Credit, as applicable:
          (a) Qualifying Picture Declaration. The Co-Administrative Agent shall
have received a Qualifying Picture Declaration in respect of such Qualifying
Picture, duly executed by an Authorized Officer on behalf of the applicable
Borrower. Upon the execution of the Qualifying Picture Declaration, the
Administrative Agent shall be entitled to establish the Completion Reserve
Amount for such Qualifying Picture.
          (b) Produced Picture Documents. If such Qualifying Picture is a
Produced Picture, the Administrative Agent shall have received (i) a copy of the
Bonded Budget for such Qualifying Picture as approved by the Approved Completion
Guarantor and the Borrower, (ii) a list of all agreements executed in connection
with such Qualifying Picture that provide for deferments or Participations,
along with copies of such agreements as the Administrative Agent may reasonably
request, (iii) certificates or binders of insurance for such Qualifying Picture
together with an endorsement naming the Administrative Agent as an “additional
insured” or “loss payee”, as applicable, (iv) copyright assignments, (v) to the
extent that the Borrower has an ownership interest in the Physical Materials for
such Qualifying Picture, a Pledgeholder Agreements substantially in the form of
Exhibit D-1 or D-2 (as applicable) for such Qualifying Picture, (vi) to the
extent that the Borrower has only a right of access to the Physical Materials
for such Qualifying Picture, a Laboratory Access Letter substantially in the
form of Exhibit C for such Qualifying Picture, (vii) other than with respect to
Completed Pictures, an Completion Guaranty from an Approved Completion Guarantor
on terms acceptable to the Administrative Agent, in its sole discretion,
(viii) other than with respect to Completed Pictures, Account Control Agreements
for the related Production Accounts, and (ix) an Instrument of Assumption and
Joinder, if required hereunder.
          (c) Acquired Picture Documents. If such Qualifying Picture is an
Acquired Picture, the Administrative Agent shall have received (i) a statement
of the final production costs for such Qualifying Picture if requested by either
Administrative Agent or Co-Administrative

68



--------------------------------------------------------------------------------



 



Agent and either (A) the vendor or licensor is an Affiliate and such Affiliate
has received such statement or (B) the purchase price for such Qualifying
Picture payable by the applicable Borrower is calculated with reference to the
final production costs of such Qualifying Picture and the Borrower has received
such statement from the vendor or licensor of such Qualifying Picture, (ii) a
copy of the acquisition agreement or co-financing agreement executed in
connection with such Qualifying Picture, (iii) to the extent that the Borrower
has an ownership interest in or a right of access to the Physical Materials for
such Qualifying Picture, Pledgeholder Agreements substantially in the form of
Exhibit D-1 or Exhibit D-2 for such Qualifying Picture, (iv) certificates or
binders of insurance for such Qualifying Picture together with an endorsement
naming the Administrative Agent as an “additional insured” or “loss payee”, as
applicable, and (v) an Instrument of Assumption and Joinder, if required
hereunder.
          (d) Interparty Agreement. The Co-Administrative Agent shall have
received one or more (as applicable) Inter-Party Agreements in form and
substance satisfactory to it with respect to such Qualifying Picture.
          (e) Insurance. The Borrowers shall have furnished the Administrative
Agent with (i) evidence acceptable to the Administrative Agent that the
insurance policies required by Section 5.5 (including with respect to the
applicable Qualifying Picture) have been obtained and are in full force and
effect and (ii) Certificates of Insurance with respect to all existing insurance
coverage which certificates shall name JPMorgan Chase Bank, as Administrative
Agent, as the certificate holder and shall evidence the Credit Parties’
compliance with Section 5.5 with respect to all insurance coverage existing as
of the Closing Date.
          (f) Security and Other Documentation. The Co-Administrative Agent
shall have received fully-executed copies of: (i) a Trademark Security Agreement
for each trademark, if any, in which any Credit Party has any interest with
respect to such Qualifying Picture executed by each such Credit Party; (ii) a
Copyright Security Agreement for each copyright in which any Credit Party has
any interest with respect to such Qualifying Picture executed by each such
Credit Party; (iii) appropriate UCC-1 financing statements relating to the
Collateral, if deemed necessary by the Co-Administrative Agent; and (iv) the
Pledged Securities with appropriate undated stock powers (or comparable
documents for non-corporate entities to the extent certificated) executed in
blank.
          (g) Chain of Title. The Co-Administrative Agent shall have received
copies in recordable form of all agreements, instruments of transfer or other
instruments (collectively, the “Rights Agreements”), including, without
limitation, production services agreements and rights agreements, necessary to
establish to the reasonable satisfaction of the Co-Administrative Agent, the
applicable Credit Party’s ownership of sufficient rights in such Qualifying
Picture, to enable such Credit Party to produce and/or distribute such
Qualifying Picture and to grant to the Administrative Agent for the benefit of
the Secured Parties the security interests therein which are contemplated by
this Credit Agreement (all of such agreements, instruments of transfer or other
instruments, the “Rights Agreements”).
          (h) Per Picture Fee. The Administrative Agent shall have received for
the account of each Lender, the Per Picture Fee, which may be paid with the
proceeds from the initial Loan for such Qualifying Picture.

69



--------------------------------------------------------------------------------



 



          (i) Completion Reserve Amount. The Administrative Agent shall be
satisfied that an amount equal to the Completion Reserve Amount for such
Qualifying Picture shall have been reserved from the Total Commitments.
          (j) Principal Photography. If principal photography with respect to
such Qualifying Picture has not commenced, principal photography with respect to
such Qualifying Picture shall be scheduled to commence no more than 60 days
after the date of such initial Loan.
          (k) Notices of Assignment and Irrevocable Instructions. The
Co-Administrative Agent shall have received with respect to each Eligible
Receivable or Acceptable Tax Credit included in the Borrowing Base Certificate
with respect to such Qualifying Picture and each Eligible Receivable contributed
as equity to Parent in accordance with Section 4.2(p), a Notice of Assignment
and Irrevocable Instructions (or similar instructions satisfactory to the
Co-Administrative Agent contained within an Inter-Party Agreement) executed by
the appropriate Credit Party.
          (l) Updates of Schedules. The Co-Administrative Agent shall have
received updated versions of Schedules 3.8(a)(i) and 3.8(a)(ii) and 3.17
reflecting the information relating to such Picture pertinent to such Schedules.
          (m) Co-Productions, etc. If any portion of the Qualifying Picture is
to be financed by an Approved Co-Financing Party or if an Approved Co-Financing
Party is to have any ownership interest in such Qualifying Picture or its
copyright, then such Approved Co-Financing Party shall have been approved by the
Agents and the Co-Administrative Agent shall have received and be satisfied with
the co-financing agreement, an intercreditor agreement and such other
documentation as it shall deem appropriate.
          (n) Lien from Licensing Intermediary. In the event that any
distribution rights or proceeds of the Picture are to be remitted to or through
a Licensing Intermediary, the Administrative Agent has received a perfected
security interest from such Licensing Intermediary in any such rights or the
proceeds thereof pursuant to documentation reasonably satisfactory to the
Administrative Agent.
          (o) Borrowing Base Certificate. The Administrative Agent shall have
received a Borrowing Base Certificate which sets forth the Borrowing Base and
compliance with Section 5.23 hereof as of the date no more than seven
(7) Business Days before the notice of Borrowing is made in connection herewith
and which reflects the Completion Reserve Amount for the Qualifying Picture
involved.
          (p) Equity and/or Excess Borrowing Base. Parent shall have aggregate
equity and/or the Borrowers shall have excess Borrowing Base (from Completed
Qualifying Pictures) and Additional Pay TV Receivables (if any) (which in either
case have not been used to support Gap Pictures pursuant to proviso (a) of the
definition of Borrowing Base) of at least an amount equal to the Minimum Equity
Amount.
          (q) Repayment of Loans. The Co-Administrative Agent shall be
satisfied, based on the bonded outside delivery date under the applicable
Completion Guaranty and the Eligible Receivables included in the Borrowing Base
calculation with respect to such Qualifying

70



--------------------------------------------------------------------------------



 



Picture, that all Loans with respect to such Qualifying Picture will be paid in
full on or prior to the earlier of (i) nine (9) months after such Qualifying
Picture is Completed and (ii) the Maturity Date.
          (r) Delivery Items. The Co-Administrative Agent shall be satisfied
that all items necessary to Complete such Qualifying Picture (including
satisfaction of all conditions precedent to payment of Eligible Receivables to
be included in the Borrowing Base calculation with respect to such Qualifying
Picture) will either be the responsibility of the Approved Completion Guarantor
pursuant to the applicable Completion Guaranty or shall have been otherwise
provided for in a manner acceptable to the Co-Administrative Agent in its sole
discretion.
          (s) Collection Account. The applicable Borrower shall have established
a Collection Account for such Qualifying Picture and such Collection Account
shall be subject to an Account Control Agreement.
          (t) Talent Agreements. The Co-Administrative Agent shall have received
a copy of the executed agreement (or current draft of the agreement if such
agreement has not yet been executed) for the services of each of the producer,
director and each principal cast member (as well as any Person who has agreed to
accept deferred compensation or who is granted any participation or other
contingent compensation). If any such agreement is not fully-signed when
delivered to the Co-Administrative Agent hereunder, the Borrower shall provide
the Co-Administrative Agent with a fully-signed copy of such agreement as soon
as it is executed, whether before or after the Closing Date.
          (u) Foreign Currency Hedges. If any production costs or acquisition
costs are payable in a currency other than U.S. Dollars, such obligations shall
be hedged in a manner satisfactory to the Administrative Agent to eliminate or
substantially reduce the risk of fluctuations in the value of the applicable
foreign currency.
          (v) Opinions of Counsel. The Administrative Agent shall have received
written opinions of either the general counsel of LGEI or O’Melveny & Myers LLP,
United States counsel to the Credit Parties (or a replacement law firm
acceptable to the Administrative Agent), addressed to the Administrative Agent,
the Co-Administrative Agent and the Lenders and on behalf of (i) the Parent,
LGEI and LGF and (ii) each Borrower, in each case, in form and substance
satisfactory to the Administrative Agent and to Morgan, Lewis & Bockius LLP,
counsel to the Agents. For the avoidance of doubt, the opinion referenced in
clause (i) of the previous sentence shall only be delivered once.
          (w) Notes. To the extent requested by any of the Lenders pursuant to
Section 2.2 hereof, the applicable Borrower shall have prepared and executed the
applicable Note(s) and delivered the applicable Note(s) to the requesting
Lenders.
          (x) Other Documents. The Administrative Agent and the
Co-Administrative Agent shall have received such other documentation as the
Administrative Agent or the Co-Administrative Agent may reasonably request.

71



--------------------------------------------------------------------------------



 



     SECTION 4.3 Conditions Precedent to Each Loan and Letter of Credit. The
obligation of the Issuing Bank to issue each Letter of Credit and of the Lenders
to make each Loan, and to participate in each Letter of Credit (including the
initial Loan and/or Letter of Credit) are subject to the following conditions
precedent:
          (a) Notice. The Administrative Agent shall have received a notice with
respect to such Borrowing, or the Issuing Bank shall have received a notice with
respect to such Letter of Credit as required by Article 2 hereof.
          (b) Borrowing Certificate. The Administrative Agent shall have
received a Borrowing Certificate, duly executed by an Authorized Officer on
behalf of the applicable Borrower.
          (c) Representations and Warranties. The representations and warranties
set forth in Article 3 hereof and in the other Fundamental Documents shall be
true and correct in all material respects on and as of the date of each
Borrowing, and/or issuance of each Letter of Credit hereunder (except to the
extent that such representations and warranties expressly relate to an earlier
date) with the same effect as if made on and as of such date.
          (d) No Event of Default. On the date of each Borrowing, or issuance of
each Letter of Credit, no Default or Event of Default shall have occurred and be
continuing, nor shall any such event occur by reason of the making of such Loan,
or the issuance of such Letter of Credit.
          The conditions set forth in paragraphs (d) above shall not apply with
respect to any Loan to be used to pay the production costs or acquisition costs
for any Qualifying Picture for which the Lenders have made an initial Loan and
which is subject to an Completion Guaranty and in principal photography at the
time of such Default or Event of Default; provided that all of the conditions
set forth in Section 7.2 are satisfied. No such Loans shall operate as a waiver
of any Default or Event of Default and all rights and remedies of the
Administrative Agent and the other Secured Parties hereunder and under the other
Fundamental Documents are hereby preserved.
          Each request for a Borrowing or for issuance of a Letter of Credit
shall be deemed to be a representation and warranty by the applicable Borrower
and Parent on the date of such Borrowing or issuance of such Letter of Credit as
to the matters specified in paragraphs (c) and (d) of this Section 4.3.
5. AFFIRMATIVE COVENANTS
          From the date hereof and for so long as the Commitments shall be in
effect, any amount shall remain outstanding under the Notes, or L/C Exposure
shall remain outstanding or any monetary Obligation then due and payable shall
remain unpaid or unsatisfied, each Credit Party agrees that, unless the Required
Lenders shall otherwise consent in writing, each of them will, and, in the case
of the Parent, will cause each of its Subsidiaries to:

72



--------------------------------------------------------------------------------



 



     SECTION 5.1 Financial Statements and Reports. Furnish or cause to be
furnished to the Administrative Agent electronically or in sufficient numbers
for distribution to the Issuing Bank and the Lenders:
          (a) Within one hundred (100) days after the end of each fiscal year of
LGEC (commencing with fiscal year 2010), the audited consolidated balance sheet
of LGEC and its Consolidated Subsidiaries, in each case as at the end of, and
the related statements of income, stockholders’ equity and cash flows for, such
year, and the corresponding figures as at the end of, and for, the preceding
fiscal year, accompanied by an unqualified report and opinion of Ernst & Young
or such other independent public accountant of nationally recognized standing as
shall be retained by LGEC and be satisfactory to the Required Lenders, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards relating to reporting and which report and opinion shall
contain no material exceptions or qualifications except for qualifications
relating to accounting changes (with which such independent public accountants
concur) in response to FASB releases or other authoritative pronouncements,
together with a certificate signed by an Authorized Officer, to the effect that
such financial statements fairly present the financial position of LGEC and its
Consolidated Subsidiaries as at the dates indicated and the results of their
operations for the periods indicated in conformity with GAAP;
          (b) Within fifty-five (55) days after the end of each of the first
three fiscal quarters of each of its fiscal years, the unaudited consolidated
balance sheets of LGEC and its Consolidated Subsidiaries, in each case, as at
the end of, and the related unaudited consolidated statements of operations and
deficit and cash flow for, such quarter, and for the portion of the fiscal year
through the end of such quarter, and the corresponding figures as at the end of
such quarter, and for the corresponding period, in the preceding fiscal year,
together with a certificate signed by an Authorized Officer, to the effect that
such financial statements, while not examined by independent public accountants,
reflect, in the opinion of LGEC, all adjustments necessary to present fairly the
financial position of LGEC and its Consolidated Subsidiaries as at the end of
the fiscal quarter and the results of operations for the quarter then ended in
conformity with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes;
          (c) Simultaneously with the delivery of the statements referred to in
paragraphs (a) and (b) of this Section 5.1, a certificate of an Authorized
Officer in form and substance reasonably satisfactory to the Administrative
Agent (i) stating whether or not such Authorized Officer has knowledge, after
due inquiry, of any condition or event which would constitute an Event of
Default or Default and, if so, specifying each such condition or event and the
nature thereof and (ii) certifying that all filings required under Section 5.8
hereof have been made and listing each such filing that has been made since the
date of the last certificate delivered in accordance with this Section 5.1(c);
          (d) On or prior to the last Business Day of each month, a certificate
(“Borrowing Base Certificate”) substantially in the form of Exhibit H hereto,
setting forth (i) the amount of each component included in each Borrowing Base
calculation for each Qualifying Picture as of the last Business Day of the
preceding month, attached to which shall be detailed information as required by
such certificate including, without limitation, supporting schedules showing the
calculation of each component of the Borrowing Base and (ii) compliance with

73



--------------------------------------------------------------------------------



 



Section 5.23 hereof (the Borrowers, at their option, may furnish additional
Borrowing Base Certificates setting forth such information as of such other
dates as it may deem appropriate);
          (e) Promptly upon their becoming available, copies of all significant
audits prepared for or submitted to any of the Credit Parties by any outside
professional firm or service, including, without limitation, any comment letter
submitted by the Credit Parties’ accountants to management in connection with
their annual audit;
          (f) Within ten (10) days of receipt thereof by each Borrower, copies
of all management letters issued to such Borrower by its auditors;
          (g) Promptly upon their becoming available, copies of (i) all
registration statements, proxy statements, notices and reports which LGEC shall
file with any securities exchange or with the United States Securities and
Exchange Commission or any Canadian securities commission or any successor
agency and (ii) all reports, financial statements, press releases and other
information which LGEC shall release, send or make available to its common
stockholders generally;
          (h) At least annually and not later than July 31st of each year,
forecasted financial statements consisting of balance sheets, cash flow
statements, income statements, and Borrowing Base with supporting detail and
underlying assumptions, covering the next four fiscal quarters.
          (i) From time to time such additional information regarding the
financial condition or business of any of the Credit Parties, any Qualifying
Picture, any Distribution Agreement, any Eligible Receivable or the Collateral,
as the Administrative Agent or any Lender acting through the Administrative
Agent may reasonably request.
     SECTION 5.2 Corporate Existence; Compliance with Laws. Do or cause to be
done all things necessary (i) to preserve, renew and keep in full force and
effect its corporate existence, rights, licenses, permits and franchises (except
as otherwise permitted under Section 6.6) and (ii) to comply with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
any Governmental Authority.
     SECTION 5.3 Maintenance of Properties. Keep its tangible properties which
are material to its business in good repair, working order and condition
(ordinary wear and tear excepted) unless the applicable Borrower determines in
good faith that the continued maintenance of such properties are not
economically desirable (after consultation with the Administrative Agent) and,
from time to time (i) make all necessary and proper repairs, renewals,
replacements, additions and improvements thereto and (ii) comply at all times
with the provisions of all material leases and other material agreements to
which it is a party so as to prevent any loss or forfeiture thereof or
thereunder unless compliance therewith is being currently contested in good
faith by appropriate proceedings and appropriate reserves have been established
in accordance with GAAP.

74



--------------------------------------------------------------------------------



 



     SECTION 5.4 Notice of Material Events.
          (a) Promptly upon any executive officer of any Credit Party obtaining
knowledge of (i) any Default or Event of Default, (ii) any material adverse
change in the condition (financial or otherwise) or operations of any Credit
Party or Sponsor, (iii) any action or event which could reasonably be expected
to materially and adversely affect the performance of the Credit Parties’
obligations under this Credit Agreement or any other Fundamental Document, the
repayment of the Notes or the security interests granted to the Administrative
Agent for the benefit of the Secured Parties under this Credit Agreement or any
other Fundamental Document, (iv) any other event which could reasonably be
expected to result in a Material Adverse Effect, (v) the opening of any office
of any Credit Party or Sponsor (to the extent such Sponsor has granted an
accommodation security interest in favor of Administrative Agent) or the change
of the chief executive office or the principal place of business of any Credit
Party or Sponsor (to the extent such Sponsor has granted an accommodation
security interest in favor of Administrative Agent) or of the location of any
Credit Party’s or Sponsor’s (to the extent such Sponsor has granted an
accommodation security interest in favor of Administrative Agent) books and
records with respect to the Collateral, (vi) any change in the name of any
Credit Party or Sponsor (to the extent such Sponsor has granted an accommodation
security interest in favor of Administrative Agent), (vii) any other event which
could reasonably be expected to materially and adversely impact upon the amount
or collectibility of accounts receivable of the Credit Parties or otherwise
materially decrease the value of the Collateral or the Pledged Securities,
(viii) any proposed material amendment to any agreements that are part of the
Collateral or (ix) any Person giving any notice to any Credit Party or taking
any other action to enforce remedies with respect to a claimed default or event
or condition of the type referred to in paragraph (g) or (h) of Article 7, such
Credit Party shall promptly give written notice thereof to the Administrative
Agent specifying the nature and period of existence of any such condition or
event, or specifying the notice given or action taken by such Person and the
nature of such claimed Event of Default or condition and what action any Credit
Party has taken, is taking and proposes to take with respect thereto.
          (b) Promptly upon any executive officer of any Credit Party obtaining
knowledge of (i) the institution of, or threat of, any action, suit, proceeding,
investigation or arbitration by any Governmental Authority or other Person
against or affecting any Credit Party or any of its assets or any Qualifying
Picture, or (ii) any material development in any such action, suit, proceeding,
investigation or arbitration (whether or not previously disclosed to the
Lenders), which, in the case of (i) or (ii), if adversely determined could
reasonably be expected to have a Material Adverse Effect, such Credit Party
shall promptly give written notice thereof to the Administrative Agent and
provide such other information as may be available to it to enable the Lenders
to evaluate such matters; and, in addition to the requirements set forth in
clauses (i) and (ii) of this subsection (b), such Credit Party upon request
shall promptly give notice of the status of any action, suit, proceeding,
investigation or arbitration covered by a report delivered to the Lenders
pursuant to clause (i) and (ii) above to the Lenders and provide such other
information as may be reasonably available to it to enable the Lenders to
evaluate such matters.
     SECTION 5.5 Insurance.
          (a) Keep its assets which are of an insurable character insured (to
the extent and for the time periods consistent or greater than normal industry
standards) by financially sound and reputable insurers against loss or damage by
fire, explosion, theft or other hazards

75



--------------------------------------------------------------------------------



 



which are included under extended coverage in amounts not less than the
insurable value of the property insured or such lesser amounts, and with such
self-insured retention or deductible levels, as are consistent with normal
industry standards.
          (b) Maintain with financially sound and reputable insurers, insurance
against other hazards and risks and liability to Persons and property to the
extent and in the manner consistent or greater than normal industry standards.
          (c) Maintain, or cause to be maintained, in effect during the period
from the commencement of principal photography of each Qualifying Picture
produced by any Credit Party or from the date of acquisition of each Qualifying
Picture acquired by any Credit Party, through the third anniversary of the date
on which such Qualifying Picture is Completed and as otherwise required by
applicable contracts, a so-called “Errors and Omissions” policy covering all
such Qualifying Picture, and cause such Errors and Omissions policy to provide
coverage to the extent and in such manner as is customary for Qualifying Picture
of like type but, at minimum, to the extent and in such manner as is required
under all applicable contracts relating thereto (including, without limitation,
any Distribution Agreement relating to such Qualifying Picture).
          (d) Maintain, or cause to be maintained, in effect during the period
from the commencement of principal photography of each Produced Picture, or from
the date of acquisition of each Acquired Picture (i) until such time as the
Administrative Agent shall have been provided with satisfactory evidence of the
existence of one negative or master tape in one location and an interpositive,
internegative or duplicate master tape in another location of the final version
of the Qualifying Picture, insurance on the negatives and sound tracks or master
tapes of such Qualifying Picture in an amount not less than the cost of
re-shooting the principal photography of the Qualifying Picture and otherwise
re-creating such Qualifying Picture, and (ii) until principal photography of
such Qualifying Picture has been concluded, a cast insurance policy with respect
to such Qualifying Picture, which provides coverage to the extent and in such
manner as is customary for Qualifying Picture of a like type, but at minimum, to
the extent required under all applicable contracts relating thereto.
          (e) Maintain, or cause to be maintained, in effect during the period
from the commencement of principal photography of the Qualifying Picture,
through the third anniversary of such date and/or as otherwise required by
applicable contracts, as so-called “Errors and Omissions” policy with respect to
such Qualifying Picture and cause such Errors and Omissions policy to provide
coverage to the extent and in such manner as is customary in the U.S. motion
picture industry for motion pictures of like type, but, at a minimum, to the
extent and in such manner as is required under all applicable contracts
(including, without limitation, the Distribution Agreements) relating thereto.
          (f) Cause all such above-described insurance (excluding worker’s
compensation insurance) to (i) provide for the benefit of the Lenders that
30 days’ prior written notice of cancellation, termination, non-renewal or lapse
or material change of coverage shall be given to the Administrative Agent;
(ii) name the Administrative Agent for the benefit of the Secured Parties as
sole loss payee (except for “Errors and Omissions” insurance and other third
party liability insurance), provided, however, that so long as no Event of
Default has occurred

76



--------------------------------------------------------------------------------



 



and is continuing, production insurance recoveries received prior to Completion
or abandonment of a Qualifying Picture may be utilized to finance the production
of such a Qualifying Picture, and property insurance proceeds may be used to
repair damage in respect of which such proceeds were received or so long as no
Default or Event of Default has occurred and is then continuing, to reimburse a
Credit Party for its own funds expended to repair the applicable damage; and
(iii) to the extent that none of the Administrative Agent, the Issuing Bank or
the Lenders shall be liable for premiums or calls, name the Administrative Agent
(for the benefit of the Secured Parties) as additional insureds including,
without limitation, under any “Errors and Omissions” policy.
          (g) Render to the Administrative Agent upon the request of the
Administrative Agent a broker’s report in form and substance satisfactory to the
Administrative Agent as to all such insurance coverage including such detail as
the Administrative Agent may request.
     SECTION 5.6 Production and Distribution. Cause each Qualifying Picture
being produced by any Credit Party (i) to be produced in accordance with the
standards set forth in, and within the time period established in, all
agreements with respect to such Qualifying Picture to which such Credit Party is
a party, subject to the terms and conditions of such agreements and (ii) to be
Completed at least one (1) month prior to the earliest expiration date of any
Acceptable L/C supporting an Eligible Receivable relating to such Qualifying
Picture which Eligible Receivable is included in the Borrowing Base and in any
event, no later than the Maturity Date.
     SECTION 5.7 Music. When a Qualifying Picture has been scored, if requested
by the Administrative Agent, deliver to the Administrative Agent within a
reasonable period of time after such request (i) written evidence of the music
synchronization rights, if any, obtained from the composer or the licensor of
the music and (ii) copies of all music cue sheets with respect to such
Qualifying Picture.
     SECTION 5.8 Copyrights and Trademarks.
          (a) As soon as practicable (but in the case of a Qualifying Picture,
in no event later than 60 days after the initial release or broadcast of such
Qualifying Picture and in the case of a screenplay, in no event later than the
Initial Funding Date with respect to such Qualifying Picture to be based on such
screenplay), to the extent (i) any Credit Party is or becomes the copyright
proprietor thereof or otherwise acquires a copyrightable interest and (ii) any
Credit Party acquires any material trademark, service mark, trade name or
service name, take any and all actions necessary to register the copyright for
such Qualifying Picture or such trademark, service mark, trade name or service
name, in the name of such Credit Party (subject to a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Copyright Security Agreement and the Trademark Security Agreement) in conformity
with the laws of the United States and such other jurisdictions as the
Administrative Agent may reasonably specify, and immediately deliver to the
Administrative Agent (i) written evidence of the registration of any and all
such copyrights for inclusion in the Collateral under this Credit Agreement and
(ii) a Copyright Security Agreement or a Trademark Security Agreement relating
to such item or such trademark, service mark, trade name or service name,
executed by such Credit Party.

77



--------------------------------------------------------------------------------



 



          (b) Obtain instruments of transfer or other documents evidencing the
interest of any Credit Party with respect to the copyright relating to
Qualifying Picture in which such Credit Party is not entitled to be the initial
copyright proprietor and any trademark, service mark, trade name or service name
which such Credit Party acquires, and promptly record such instruments of
transfer on the United States Copyright Register or the United States Trademark
Register and such other jurisdictions as the Administrative Agent may specify.
     SECTION 5.9 Books and Records.
          (a) Maintain or cause to be maintained at all times true and complete
books and records of its financial operations and provide the Administrative
Agent and its representatives access to such books and records and to any of its
properties or assets upon reasonable notice and during regular business hours in
order that the Administrative Agent may make such audits and examinations and
make abstracts from such books, accounts, records and other papers pertaining to
the Collateral (including, but not limited to, Eligible Receivables included in
the Borrowing Base) and upon notification to the Credit Parties, permit the
Administrative Agent or its representatives to discuss the affairs, finances and
accounts with, and be advised as to the same by the Credit Parties’ officers and
independent accountants, all as the Administrative Agent may deem appropriate
for the purpose of verifying the accuracy of the Borrowing Base Certificates and
the various other reports delivered by any Credit Party to the Administrative
Agent, the Issuing Bank and/or the Lenders pursuant to this Credit Agreement or
for otherwise ascertaining compliance with this Credit Agreement or any other
Fundamental Document.
          (b) If, prior to an Event of Default, the Administrative Agent wishes
to confirm with account debtors and other payors the amounts and terms of any or
all Eligible Receivables or Other Receivables (in each case, both on and off
balance sheet) included in the Borrowing Base, the Administrative Agent will so
notify the Credit Parties. The Administrative Agent agrees to have such
confirmation made through the Credit Parties’ auditors. If for any reason such
auditors fail to proceed with the confirmations in a timely matter, the
Administrative Agent may, upon notice to the Credit Parties of such failure,
proceed to make such confirmations directly with account debtors and other
payors unless the Credit Parties cure such failure within ten (10) Business Days
of such notice. Each of the Credit Parties hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall be entitled to confirm directly with account debtors and other
payors, the amounts and terms of all accounts receivable and/or Eligible
Receivables.
     SECTION 5.10 Third Party Audit Rights. On a quarterly basis, notify the
Administrative Agent of, and at all times allow the Administrative Agent access
to the results of, all audits conducted by any Credit Party of any third party
licensee under any agreement with respect to any Qualifying Picture included in
the Collateral or of any partnership, or joint venture. The Credit Parties will
exercise their audit rights with respect to any such third party licensees,
partnerships and joint ventures upon the reasonable request of the
Administrative Agent to the extent that the Credit Parties shall have the right
to conduct such audits. After an Event of Default has occurred and is
continuing, the Administrative Agent shall have the right to exercise through
any Credit Party, such Credit Party’s right to audit any obligor under an
agreement with respect to any Qualifying Picture included in the Collateral.

78



--------------------------------------------------------------------------------



 



     SECTION 5.11 Observance of Agreements. Duly observe and perform all
material terms and conditions of all material agreements with respect to the
production, distribution and/or exploitation of Qualifying Picture and
diligently protect and enforce the rights of the Credit Parties under all such
agreements in a manner consistent with prudent business judgment and subject to
the terms and conditions of such agreements.
     SECTION 5.12 Laboratories; No Removal. To the extent any Credit Party has
control over, or rights to receive, any of the Physical Materials relating to
any Qualifying Picture, deliver or cause to be delivered to a Laboratory or
Laboratories all negative and preprint material, master tapes and all sound
track materials with respect to each such Qualifying Picture and deliver to the
Administrative Agent a fully executed Pledgeholder Agreement with respect to
such materials. To the extent that any Credit Party has only rights of access to
preprint material or master tapes and has not created duplicate materials
sufficient to exploit its rights and has not stored such duplicate materials at
a Laboratory that has delivered a Pledgeholder Agreement to the Administrative
Agent, then the Credit Parties will deliver to the Administrative Agent a fully
executed Laboratory Access Letter covering such materials. Prior to requesting
any such Laboratory to deliver such negative or other preprint or sound track
material or master tapes to another Laboratory, any such Credit Party shall
provide the Administrative Agent with a Pledgeholder Agreement or Laboratory
Access Letter, as appropriate, executed by such other Laboratory and all other
parties to such Pledgeholder Agreement (including the Administrative Agent).
Each Credit Party hereby agrees not to deliver or remove or cause the delivery
or removal of the original negative and film or sound materials or master tapes
with respect to any Qualifying Picture owned by such Credit Party or in which
such Credit Party has an interest (i) to a location outside the United States or
such other jurisdiction as may be approved by the Administrative Agent in its
discretion or (ii) to any state or jurisdiction where UCC-1 financing statements
(or in the case of jurisdictions outside the United States, documentation
similar in purpose and effect satisfactory to the Administrative Agent) have not
been filed against such Credit Party.
          (a) During production of any Qualifying Picture produced by any Credit
Party, such Credit Party shall promptly deliver the daily rushes for such
Qualifying Picture to the appropriate Laboratory.
          (b) With respect to Qualifying Picture Completed after the Closing
Date, on at least a quarterly basis, deliver to the Administrative Agent and the
Laboratories which are signatories to Pledgeholder Agreements a revised schedule
of Qualifying Pictures on deposit with such Laboratories.
     SECTION 5.13 Taxes and Charges; Indebtedness in Ordinary Course of
Business. Duly pay and discharge, or cause to be paid and discharged, before the
same shall become in arrears (after giving effect to applicable extensions), all
taxes, assessments, levies and other governmental charges, imposed upon any
Credit Party or its properties, sales and activities, or any part thereof, or
upon the income or profits therefrom, as well as all claims for labor,
materials, or supplies which if unpaid might by law become a Lien upon any
property of any Credit Party; provided, however, that any such tax, assessment,
levy or charge need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings and if such
Credit Party shall have set aside in the Production Account for the

79



--------------------------------------------------------------------------------



 



relevant Qualifying Picture or in such other manner as may be acceptable to the
Administrative Agent in its sole discretion, adequate reserves with respect
thereto; and provided, further, that such Credit Party will pay all such taxes,
assessments, levies or other governmental charges forthwith upon the
commencement of proceedings to foreclose any Lien which may have attached as
security therefor. Each of the Credit Parties will promptly pay when due, or in
conformance with customary trade terms, all other obligations incident to its
operations.
     SECTION 5.14 Liens. Defend the Collateral (including, without limitation,
the Pledged Securities) against any and all Liens howsoever arising, other than
Permitted Liens, and in any event defend against any attempted foreclosure.
     SECTION 5.15 Further Assurances; Security Interests.
          (a) Upon the request of the Administrative Agent, duly execute and
deliver, or cause to be duly executed and delivered, at the cost and expense of
the Credit Parties, such further instruments as may be necessary or desirable in
the reasonable judgment of the Administrative Agent to carry out the provisions
and purposes of this Credit Agreement and the other Fundamental Documents.
          (b) Upon the request of the Administrative Agent, promptly execute and
deliver or cause to be executed and delivered, at the cost and expense of the
Credit Parties, such further instruments as may be appropriate in the reasonable
judgment of the Administrative Agent, to provide the Administrative Agent for
the benefit of the Secured Parties a first perfected Lien in the Collateral and
any and all documents (including, without limitation, the execution, amendment
or supplementation of any financing statement and continuation statement or
other statement) for filing under the provisions of the UCC and the rules and
regulations thereunder, or any other Applicable Law, and perform or cause to be
performed such other ministerial acts which are reasonably necessary or
advisable, from time to time, in order to grant and maintain in favor of the
Administrative Agent for the benefit the Secured Parties the security interest
in the Collateral contemplated hereunder and under the other Fundamental
Documents, subject only to Permitted Liens.
          (c) Promptly undertake to deliver or cause to be delivered to the
Administrative Agent from time to time such other documentation, consents,
authorizations and approvals in form and substance reasonably satisfactory to
the Administrative Agent, as the Administrative Agent shall deem reasonably
necessary or advisable to perfect or maintain the Liens of the Administrative
Agent for the benefit of the Secured Parties.
     SECTION 5.16 ERISA Compliance and Reports. Furnish to the Administrative
Agent (i) as soon as possible, and in any event within thirty (30) days after
any executive officer of a Credit Party has knowledge that (A) any Reportable
Event with respect to any U.S. Plan has occurred, a statement of an executive
officer of the Credit Party, setting forth on behalf of such Credit Party
details as to such Reportable Event and the action which it proposes to take
with respect thereto, together with a copy of the notice, if any, required to be
filed of such Reportable Event given to the PBGC or (B) an accumulated funding
deficiency has been incurred or an application has been made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard or an
extension of any amortization period under Section 412 of the

80



--------------------------------------------------------------------------------



 



Code with respect to a U.S. Plan or Multiemployer Plan has been or is proposed
to be terminated, reorganized, partitioned or declared insolvent under Title IV
of ERISA, proceedings have been instituted to terminate a U.S. Plan if such U.S.
Plan is subject to Title IV of ERISA, a proceeding has been instituted pursuant
to Section 515 of ERISA to collect a delinquent contribution to a Multiemployer
Plan, or any such Credit Party or ERISA Affiliate will incur any liability
(including any contingent or secondary liability) to or on account of the
termination of or withdrawal from a U.S. Plan subject to Title IV of ERISA or
Multiemployer Plan under Sections 4062, 4063, 4201 or 4204 of ERISA, a statement
of an executive officer of the Credit Party, setting forth details as to such
event and the action the applicable Credit Party proposes to take with respect
thereto, (ii) promptly upon reasonable request of the Administrative Agent,
copies of each annual and other report with respect to each U.S. Plan and
(iii) promptly after receipt thereof, a copy of any notice any Credit Party or
ERISA Affiliate may receive from the PBGC relating to the PBGC’s intention to
terminate any U.S. Plan subject to Title IV of ERISA or to appoint a trustee to
administer any U.S. Plan subject to Title IV of ERISA.
     SECTION 5.17 Subsidiaries. After the date hereof and promptly after
formation or acquisition of any new Subsidiary (but in any event prior to
commencement of operations by such Subsidiary), Parent shall cause such new
Subsidiary, as applicable, to deliver to the Administrative Agent an Instrument
of Assumption and Joinder duly executed by such Subsidiary, appropriate UCC-1
financing statements executed by such Subsidiary, and to the extent the stock of
such Subsidiary has not previously been pledged to the Administrative Agent (for
the benefit of the Secured Parties), the stock certificates of such Subsidiary
together with undated stock powers executed in blank and organizational
documents to the extent set forth in Section 4.1(a) hereof, and written opinions
of counsel in form and substance reasonably satisfactory to the Administrative
Agent.
     SECTION 5.18 Environmental Laws. Promptly notify the Administrative Agent
upon any Credit Party becoming aware of any violation or potential violation or
non-compliance with, or liability or potential liability under any Environmental
Laws which, when taken together with all other pending violations would
reasonably be expected to have a Material Adverse Effect, and promptly furnish
to the Administrative Agent all notices of any nature which any Credit Party may
receive from any Governmental Authority or other Person with respect to any
violation, or potential violation or non-compliance with, or liability or
potential liability under any Environmental Laws which, in any case or when
taken together with all such other notices, could reasonably be expected to have
a Material Adverse Effect.
          (a) Comply with and use reasonable efforts to ensure compliance by all
tenants and subtenants with all Environmental Laws, and obtain and comply in all
respects with and maintain and use best efforts to ensure that all tenants and
subtenants obtain and comply in all respects with and maintain any and all
licenses, approvals, registrations or permits required by Environmental Laws,
except where failure to do so would not have a Material Adverse Effect.
          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under all
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities, except where failure to
do so would not have a Material Adverse Effect. Any order or directive whose
lawfulness is being contested in good faith by appropriate proceedings shall

81



--------------------------------------------------------------------------------



 



be considered a lawful order or directive when such proceedings, including any
judicial review of such proceedings, have been finally concluded by the issuance
of a final non-appealable order; provided, however, that the appropriate Credit
Party shall have set aside on its books reserves (the presentation of which is
segregated to the extent required by GAAP) adequate with respect thereto if
reserves shall be deemed necessary.
          (c) Defend, indemnify and hold harmless the Secured Parties, and their
respective employees, agents, officers and directors, from and against any
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, known or unknown, contingent or otherwise,
arising out of, or in any way related to the violation of or non-compliance by
any Credit Party with any Environmental Laws, or any orders, requirements or
demands of Governmental Authorities related thereto, including, without
limitation, reasonable external attorney and consultant fees, investigation and
laboratory fees, court costs and litigation expenses, but excluding therefrom
all claims, demands, penalties, fines, liabilities, settlements, damages, costs
and expenses arising out of or resulting from (i) the gross negligence or
willful acts or willful misconduct of any indemnified party or (ii) any acts or
omissions of any indemnified party occurring after any indemnified party is in
possession of, or controls the operation of, any property or asset.
     SECTION 5.19 Use of Proceeds. Use the proceeds of the Loans to finance the
production or acquisition of any feature film intended for theatrical and/or
home video exploitation.
     SECTION 5.20 Negative Cost Statements. If requested by either the
Administrative Agent or the Co-Administrative Agent, with respect to each
Qualifying Picture, deliver to the Agents, within thirty (30) days after each
such Qualifying Picture is Completed, a tentative negative cost statement, and
within 120 days after each such Qualifying Picture is Completed, a final
negative cost statement.
     SECTION 5.21 Distribution Agreements, Acceptable L/C’s, Etc.
          (a) Deliver to the Administrative Agent to be held as part of the
Collateral, promptly upon receipt thereof, the originals of all Acceptable L/C’s
(including any amendments thereto) which are received by a Credit Party (whether
pursuant to a Distribution Agreement or otherwise) after the date hereof.
          (b) Furnish to the Administrative Agent and Co-Administrative Agent
quarterly (i) a list in the form of Schedule 3.17 hereto of all Distribution
Agreements executed during the preceding quarter and all amendments to existing
Distribution Agreements which amendments were executed during the preceding
quarter and (ii) copies of all Notices of Assignment and Irrevocable
Instructions executed during the preceding quarter.
          (c) From time to time (i) furnish to the Administrative Agent and
Co-Administrative Agent such information and reports regarding the Distribution
Agreements to which any Credit Party is a party as the Administrative Agent or
Co-Administrative Agent may reasonably request and (ii) upon the occurrence and
continuation of an Event of Default and the reasonable request of the
Administrative Agent, make to the other parties to a Distribution

82



--------------------------------------------------------------------------------



 



Agreement to which any Credit Party is a party such demands and requests for
information and reports or for action as the Credit Party is entitled to make
under each such Distribution Agreement.
          (d) Take all action on its part to be performed necessary to effect
timely payments under all Acceptable L/C’s, including, without limitation,
timely preparation, acquisition and presentation of all documents, drafts or
other instruments required to effect payment thereunder.
     SECTION 5.22 Security Agreements with the Guilds. Furnish to the
Administrative Agent duly executed copies of (i) each security agreement
relating to a Qualifying Picture entered into by a Credit Party with any guild
and (ii) an intercreditor agreement (in form and substance satisfactory to the
Administrative Agent) from the applicable guild with respect to the security
interest and other rights granted to it pursuant to each such security agreement
delivered to the Administrative Agent pursuant to clause (i) above.
     SECTION 5.23 Equity and/or Excess Borrowing Base. Parent shall have
aggregate equity (net of any Investment in any Subsidiary or any other Person)
and/or the Borrowers shall have excess Borrowing Base (from Completed Qualifying
Pictures) and/or Additional Pay TV Receivables(which in either case have not
been used to support Gap Pictures pursuant to proviso (a) of the definition of
Borrowing Base) of at least an amount equal to Minimum Equity Amount.
     SECTION 5.24 Delivery to Licensees. Deliver or cause to deliver the
Qualifying Picture to the distributors under the applicable Distribution
Agreements included in the Borrowing Base and satisfy all conditions precedent
to the payment by the distributors to the Borrower (or the Administrative Agent
as assignee of the Borrower) of any and all amounts payable under the
Distribution Agreement and included as Eligible Receivables in the Borrowing
Base not later than the earlier of (i) 60 days prior to the Maturity Date and
(ii) the delivery date required under each such Distribution Agreement.
     SECTION 5.25 Completion Reserve Amount. Take all action on its part to
insure that the Completion Reserve Amount with respect to a Qualifying Picture
shall have been reserved from the Total Commitments at all times; including,
without limitation, depositing cash into the Collection Account (or providing
some other manner of credit support which is acceptable to the Administrative
Agent) when and as necessary in accordance with Section 2.18(e) or any other
provision herein.
6. NEGATIVE COVENANTS
          From the date hereof and for so long as the Commitments shall be in
effect, any amount shall remain outstanding under the Notes, or Letter of Credit
shall remain outstanding or any monetary Obligation then due and payable shall
remain unpaid or unsatisfied, each Credit Party agrees that, unless the Required
Lenders shall otherwise consent in writing, it will not and will not, in the
case of the Parent, allow any of its Subsidiaries to:
     SECTION 6.1 Limitations on Indebtedness and Preferred Equity Interests.
Incur, create, assume or suffer to exist any preferred stock or preferred
membership interest or Indebtedness or permit any partnership or joint venture
in which any Credit Party is a general

83



--------------------------------------------------------------------------------



 



partner to incur, create, assume or suffer to exist any Indebtedness or
preferred partnership interest other than:
          (a) the Indebtedness represented by the Notes and the other
Obligations;
          (b) Guaranties permitted pursuant to Section 6.3 hereof;
          (c) liabilities relating to Participations arising in the ordinary
course of business in connection with the production or acquisition of
Qualifying Pictures;
          (d) unsecured intercompany advances between Credit Parties (i) that
are joint and several co-Borrowers with respect to a single Qualifying Picture
or (ii) for pre-production and production expenses for Qualifying Pictures;
provided that with respect to sub-clause (ii), such advances are repaid with
proceeds from the initial Loan for such Qualifying Picture; and
          (e) Indebtedness secured solely by liens on Acceptable Tax Credits
(not included in any Borrowing Base calculation of any Qualifying Picture) which
is non-recourse to any Credit Party other than customary representations and
warranties pursuant to documentation satisfactory to the Administrative Agent.
     SECTION 6.2 Limitations on Liens. Incur, create, assume or suffer to exist
any Lien on any of the Collateral, whether now owned or hereafter acquired,
except:
          (a) the Liens of the Administrative Agent (for the benefit of the
Secured Parties) under this Credit Agreement, the other Fundamental Documents
and any other document contemplated hereby or thereby;
          (b) Liens pursuant to written security agreements (in form and
substance acceptable to the Administrative Agent) in favor of guilds or unions
which are required pursuant to collective bargaining agreements; provided,
however, that either (i) each such guild has entered into an intercreditor
agreement with the Administrative Agent reasonably satisfactory to the
Administrative Agent in all respects or (ii) the Administrative Agent has
perfected its security interest in the applicable Credit Party’s rights in the
Qualifying Picture to which such Liens relate prior to any guilds or unions
perfecting its security interest and the Borrowers have used their best efforts
to obtain an intercreditor agreement;
          (c) Liens (on terms satisfactory to the Administrative Agent) to
secure distribution, exhibition and/or exploitation rights of licensees pursuant
to Distribution Agreements or of licensors from whom any Credit Party has
obtained any distribution rights or other exploitation rights to any Qualifying
Picture or Liens to secure production advances on a Qualifying Picture;
          (d) Liens arising out of attachments, judgments or awards as to which
an appeal or other appropriate proceedings for contest or review are timely
commenced (and as to which foreclosure and other enforcement proceedings shall
not have been commenced (unless fully bonded or otherwise effectively stayed))
and as to which appropriate reserves have been established in accordance with
Section 5.13 hereof;

84



--------------------------------------------------------------------------------



 



          (e) Liens for taxes, assessments or other governmental charges or
levies (i) not yet due or (ii) due and payable, the validity or amount of which
is currently being contested in good faith by appropriate proceedings pursuant
to the terms of Section 5.13 hereof;
          (f) possessory Liens (including those of laboratories and production
houses) which (i) occur in the ordinary course of business, (ii) secure normal
trade debt which is not yet due and payable, (iii) do not secure Indebtedness
and (iv) in the case of each Qualifying Picture, secure obligations which do not
exceed $250,000 or such higher amount as may be set forth in the applicable
Pledgeholder Agreement as long as such amount is not in excess of [REDACTED];
          (g) customary Liens in favor of Approved Completion Guarantors granted
in connection with Completion Guaranties;
          (h) Liens arising by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights with respect to
deposit accounts of the Credit Parties;
          (i) reversion or turnaround rights with respect to a project in
development provided, that any such right terminates by the Initial Funding Date
with respect to the applicable Qualifying Picture;
          (j) Liens granted to the Administrative Agent in connection with the
Corporate Facility;
          (k) customary Liens in favor of an Approved Co-Financing Party in
connection with an Approved Co-Financing Transaction;
          (l) Liens granted in connection with the issuance of Subordinated Debt
(as defined in and issued in accordance with the Corporate Facility) including
Permitted Refinancing Indebtedness (as defined in the Corporate Facility) which
shall be subordinated pursuant to an intercreditor and subordination agreement
acceptable to the Administrative Agent and substantially in the form of the
Intercreditor Agreement; and
          (m) Liens on Acceptable Tax Credits to secure Indebtedness permitted
by Section 6.1(e) hereof.
     SECTION 6.3 Limitation on Guarantees. Provide any Guaranty, either directly
or indirectly, except (i) Negative Pick-up Obligations and minimum guarantees to
acquire Qualifying Picture in the ordinary course of business to the extent
otherwise permitted under this Credit Agreement, (ii) Guarantees to the Secured
Parties in accordance with Article 9 hereof, (iii) Guarantees of the obligations
of the “Credit Parties” (as such term is defined in the Corporate Facility)
under the Corporate Facility and subject to the terms of the Intercreditor
Agreement, (iv) Guarantees of Subordinated Debt (as defined in and issued in
accordance with the Corporate Facility) including Permitted Refinancing
Indebtedness (as defined in the Corporate Facility) that are subject to the
terms of an intercreditor and subordination agreement acceptable to the
Administrative Agent and substantially in the form of the Intercreditor
Agreement, and (v) Guarantees of the obligations of Credit Parties under
collective bargaining agreements with

85



--------------------------------------------------------------------------------



 



guilds and/or unions relating to the provision of services related to the
production of Qualifying Picture.
     SECTION 6.4 Limitations on Investments. Create, make or incur any
Investment other than (i) to acquire Qualifying Pictures in the ordinary course
of business, (ii) Guarantees permitted pursuant to Section 6.3,
(iii) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers, customers or other debtors or in
settlement of delinquent obligations arising in the ordinary course of business,
(iv) intercompany advances permitted pursuant to Section 6.1(d) and
(v) Investments in connection with co-productions, co-ventures, and other
co-financing arrangements otherwise permissible hereunder.
     SECTION 6.5 Restricted Payments. Pay or declare or enter into any agreement
to pay or otherwise become obligated to make any Restricted Payment, other than
(i) payments to a Credit Party by another Credit Party, (ii) Restricted Payments
made by a Borrower after such Borrower’s Obligations have been indefeasibly
fully paid and performed but prior to such Borrower’s release under the
Fundamental Documents or (iii) any distribution, cash dividend or other direct
or indirect payment on account of shares of any Equity Interest in any Borrower
made to an Approved Co-Financing Party pursuant to an Approved Co-Financing
Transaction to the extent contemplated by the definition of an Approved
Co-Financing Party; provided that in the case of (i) through (iii) above, no
Default or Event of Default or Event of Default shall be continuing after giving
effect on a pro forma basis to any such Restricted Payment.
     SECTION 6.6 Consolidation, Merger, Sale of Assets, etc. Whether in one
transaction or a series of transactions, wind up, liquidate or dissolve its
affairs, or enter into any transaction of merger or consolidation, or sell or
otherwise dispose of any Qualifying Picture, or any capital stock of any
Subsidiary or any of its other property, stock or assets or agree to do or
suffer any of the foregoing, except for: (i) licenses for the distribution,
exhibition or other exploitation of Qualifying Pictures pursuant to Distribution
Agreements entered into in the ordinary course of business; (ii) outright sales
of Qualifying Pictures within the ordinary course of business (i.e. no library
sales); (iii) the sale of any asset by one Credit Party to another Credit Party,
(iv) the sale of defunct, obsolete assets, (v) the sale by Parent of the Equity
Securities of a Borrower to a non-Credit Party after such Borrower’s Obligations
have been indefeasibly fully paid and performed, (vi) the dissolution of a
Borrower after such Borrower’s Obligations have been indefeasibly fully paid and
performed, or (vii) the merger of a Borrower into a non-Credit Party after such
Borrower’s Obligations have been indefeasibly fully paid and performed.
     SECTION 6.7 Receivables. Sell, discount or otherwise dispose of notes,
accounts receivable or other obligations owing to any Credit Party except for
the purpose of collection in the ordinary course of business.
     SECTION 6.8 Sale and Leaseback. Enter into any arrangement with any Person
or Persons, whereby in contemporaneous transactions any Credit Party sells
essentially all of its right, title and interest in a Qualifying Picture and
acquires or licenses the right to distribute or exploit such Qualifying Picture
in media and markets accounting for substantially all the value of such
Qualifying Picture, other than any such arrangement involving a Qualifying
Picture which does not impair the collateral position of the Secured Parties and
is evidenced by documentation acceptable to the Administrative Agent.

86



--------------------------------------------------------------------------------



 



     SECTION 6.9 Places of Business; Change of Name. Change the location of its
chief executive office or principal place of business or any of the locations
where it keeps any portion of the Collateral or its books and records with
respect to the Collateral or change its name without in each case (i) giving the
Administrative Agent ten (10) days written notice following such change and
(ii) filing any additional Uniform Commercial Code financing statements, and
such other documents requested by the Administrative Agent to maintain
perfection of the security interest of the Administrative Agent for the benefit
of the Secured Parties in the Collateral.
     SECTION 6.10 Limitations on Capital Expenditures. Make, or incur any
obligation to make, Capital Expenditures (excluding expenditures to produce or
acquire Qualifying Pictures).
     SECTION 6.11 Transactions with Affiliates. Enter into any transaction with
any of its Affiliates other than the licensing of Qualifying Pictures to a
Sponsor in the ordinary course of business on an arm’s length basis (and if
involving more than $500,000, is specifically approved by adoption of a
resolution approving each such transaction adopted by the Board of Directors of
LGEC).
     SECTION 6.12 Business Activities. Engage in any business activities other
than the production or acquisition of feature films intended for theatrical
and/or home video exploitation.
     SECTION 6.13 Fiscal Year End. Change its fiscal year end to other than
March 31, in each year other than on 30 days prior written notice to the
Administrative Agent, to June 30, September 30 or December 31, as Parent may
decide (provided; however, that Parent shall not delay the delivery of the
financial statements and reports required to be delivered under Section 5.1
hereof by changing its fiscal year).
     SECTION 6.14 Prohibition of Amendments and Waivers. Amend, alter, modify,
terminate or waive, or consent to any amendment, alteration, modification or
waiver of the terms of any Distribution Agreement or Approved Co-Financing
Transaction in any manner which would result in either (i) the aggregate
principal amount of all Loans then outstanding plus the then current L/C
Exposure plus the aggregate of the Completion Reserve Amounts for all
uncompleted Qualifying Pictures exceeding the Total Commitment then in effect,
(ii) the aggregate amount of all Loans with respect to any Qualifying Picture
then outstanding plus the then current L/C Exposure relating to such Qualifying
Picture plus the Completion Reserve Amount for such Qualifying Picture exceeding
the Borrowing Base for such Qualifying Picture or (iii) in the case of any
Approved Co-Financing Transaction, any change of any material term thereof
unless consented to in writing by the Administrative Agent.
     SECTION 6.15 No Further Negative Pledge. Enter into any agreement (other
than this Agreement and the Fundamental Documents), (i) prohibiting the creation
or assumption of any Lien to secure the payment of the Indebtedness and
Obligations hereunder and any Indebtedness or obligation incurred in connection
with the refinancing of the Indebtedness hereunder, upon the properties or
assets of the Borrowers or any of their Subsidiaries, whether now owned or
hereafter acquired or (ii) requiring an obligation to be secured if obligations
under this Agreement (or any obligation incurred in connection with the
refinancing of any obligation hereunder) are secured.

87



--------------------------------------------------------------------------------



 



     SECTION 6.16 Bank Accounts. After the date hereof, open or maintain any
bank account other than (a) accounts maintained at any of the Lenders or (b) a
Production Account, as to which the Administrative Agent shall have received
notice.
     SECTION 6.17 ERISA Compliance. Engage in a “prohibited transaction”, as
defined in Section 406 of ERISA or Section 4975 of the Code, with respect to any
U.S. Plan or Multiemployer Plan or knowingly consent to any other “party in
interest” or any “disqualified person”, as such terms are defined in
Section 3(14) or ERISA and Section 4975(e)(2) of the Code, respectively,
engaging in any “prohibited transaction”, with respect to any U.S. Plan or
Multiemployer Plan; or permit any U.S. Plan to incur any “accumulated funding
deficiency”, as defined in Section 302 of ERISA or Section 412 of the Code,
unless such incurrence shall have been waived in advance by the Internal Revenue
Service; or terminate any U.S. Plan subject to Title IV of ERISA in a manner
which could result in the imposition of a Lien on any property of any Credit
Party pursuant to Section 4068 of ERISA; or breach or knowingly permit any
employee or officer or any trustee or administrator of any U.S. Plan to breach
any fiduciary responsibility imposed under Title I of ERISA with respect to any
U.S. Plan; engage in any transaction which would result in the incurrence of a
liability under Section 4069 of ERISA; or fail to make contributions to a U.S.
Plan or Multiemployer Plan which could result in the imposition of a Lien on any
property of any Credit Party pursuant to Section 302(f) of ERISA or Section
412(n) of the Code, if the occurrence of any of the foregoing events (alone or
in the aggregate) would result in a liability which has a Material Adverse
Effect.
     SECTION 6.18 Hazardous Materials. Cause or permit any of its properties or
assets to be used to generate, manufacture, refine, transport, treat, store,
handle, dispose, transfer, produce or process Hazardous Materials, except in
compliance in all material respects with all applicable Environmental Laws, nor
release, discharge, dispose of or permit or suffer any release or disposal as a
result of any intentional act or omission on its part of Hazardous Materials
onto any such property or asset in violation of any Environmental Law.
     SECTION 6.19 Use of Proceeds of Loans and Requests for Letters of Credit.
Use the proceeds of Loans or request any Letter of Credit hereunder other than
for the purposes set forth in, and as required by, Section 5.19 hereof.
     SECTION 6.20 Interest Rate Protection Agreements, etc. Enter into (i) any
Interest Rate Protection Agreement, unless (x) approved by the Administrative
Agent and included in the Bonded Budget of a Qualifying Picture, or (y) entered
into by LGEI or (ii) any Currency Agreement other than Currency Agreements the
costs and/or Obligations of which are included in the Bonded Budget of a
Qualifying Picture.
     SECTION 6.21 Overhead. Pay or become obligated to pay any overhead expenses
or development costs (except such reasonable costs that are included in the
Bonded Budget of a particular Qualifying Picture).
     SECTION 6.22 Subsidiaries. Form or acquire any new Subsidiary other than a
direct Subsidiary of Parent that is formed or acquired in connection with the
production or acquisition of a Qualifying Picture.

88



--------------------------------------------------------------------------------



 



     SECTION 6.23 Negative Cost. Permit the Bonded Budget of any Qualifying
Picture to exceed $50,000,000 without the written consent of the Administrative
Agent.
7. EVENTS OF DEFAULT
     SECTION 7.1 Events of Default. In the case of the happening and during the
continuance of any of the following events (herein called “Events of Default”):
          (a) any representation or warranty made by a Credit Party in this
Credit Agreement or any other Fundamental Document to which it is a party or any
statement or representation made by a Credit Party in any report, financial
statement, certificate or other document furnished to the Administrative Agent
or any Lender pursuant to this Credit Agreement or any other Fundamental
Document, shall prove to have been false or misleading in any material respect
when made or delivered;
          (b) default shall be made in the payment of principal of the Notes as
and when due and payable, whether by reason of maturity, mandatory prepayment,
acceleration or otherwise;
          (c) default shall be made in the payment of interest on the Notes,
Commitment Fees or other monetary Obligations, when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise and such default
shall continue unremedied for five (5) Business Days;
          (d) default shall be made in the due observance or performance of any
covenant, condition or agreement contained in Sections 5.4 or 5.19 or Article 6
of this Agreement;
          (e) failure to submit any financial statements and reports as required
pursuant to Section 5.1 hereof, including the Borrowing Base Certificate, to the
Administrative Agent within ten (10) Business Days of the date such statement or
report was due pursuant to the terms of this Credit Agreement; provided,
however, that a failure to deliver a Borrowing Base Certificate when due shall
not constitute an Event of Default if and for so long as there are no Loans or
Letters of Credit outstanding.
          (f) default shall be made by any Credit Party in the due observance or
performance of any other covenant, condition or agreement to be observed or
performed pursuant to the terms of this Credit Agreement or any other
Fundamental Document, and such default shall continue unremedied for thirty
(30) days after the applicable Credit Party receives notice or obtains knowledge
of such occurrence;
          (g) default shall be made with respect to any payment of any
Indebtedness of (i) LGEI, (ii) any of the Sponsors, (iii) any of LGEI’s
Affiliates who contribute Eligible Receivables to the Facility or (iv) any
Credit Party (as such term is defined in the Corporate Facility) in excess of
U.S.$15,000,000 in the aggregate when due, or in the performance of any other
obligation incurred in connection with any such Indebtedness if the effect of
such non-payment default is to accelerate the maturity of such Indebtedness or
to permit the holder thereof

89



--------------------------------------------------------------------------------



 



to cause such Indebtedness to become due prior to its stated maturity and such
default shall not be remedied, cured, waived or consented to within the period
of grace with respect thereto;
          (h) default shall be made with respect to any payment of any
Indebtedness of any Credit Party in excess of U.S.$250,000 in the aggregate
(other than the Obligations) when due, or in the performance of any other
obligation incurred in connection with any such Indebtedness if the effect of
such non-payment default is to accelerate the maturity of such Indebtedness or
to permit the holder thereof to cause such Indebtedness to become due prior to
its stated maturity and such default shall not be remedied, cured, waived or
consented to within the period of grace with respect thereto;
          (i) any Credit Party shall generally not pay its debts as they become
due or shall admit in writing its inability to pay its debts, or shall make a
general assignment for the benefit of creditors; or any Credit Party shall
commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its property or shall file an answer or
other pleading in any such case, proceeding or other action admitting the
material allegations of any petition, complaint or similar pleading filed
against it or consenting to the relief sought therein; or any Credit Party shall
take any action to authorize, or in contemplation of, any of the foregoing;
          (j) any involuntary case, proceeding or other action against any
Credit Party shall be commenced seeking to have an order for relief entered
against it as debtor or to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, and such case, proceeding or other action
(i) results in the entry of any order for relief against it or (ii) shall remain
undismissed for a period of sixty (60) days;
          (k) final judgment(s) for the payment of money in excess of
U.S.$5,000,000 in the aggregate shall be rendered against any Credit Party and
within thirty (30) days from the entry of such judgment shall not have been paid
or otherwise discharged or stayed pending appeal or shall not have been
discharged within thirty (30) days from the entry of a final order of affirmance
on appeal;
          (l) (i) failure by any Credit Party or ERISA Affiliate to make any
contributions required to be made to a U.S. Plan subject to Title IV of ERISA or
Multiemployer Plan, (ii) any accumulated funding deficiency (within the meaning
of Section 4971 of the Code) shall exist with respect to any U.S. Plan (whether
or not waived), (iii) the present value of all benefits under all U.S. Plans
subject to Title IV of ERISA (based on those assumptions used to fund such U.S.
Plans) exceeds, in the aggregate, as of the last annual valuation date
applicable thereto, the actuarial value of the assets of such U.S. Plans
allocable to such benefits, (iv) any Credit Party or ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred
withdrawal liability to such Multiemployer Plan, or that a Multiemployer

90



--------------------------------------------------------------------------------



 



Plan is in reorganization or is being terminated, (v) a Reportable Event with
respect to a U.S. Plan shall have occurred, (vi) the withdrawal by any Credit
Party or ERISA Affiliate from a U.S. Plan during a plan year in which it was a
substantial employer (within the meaning of section 4001(a)(2) or 4062(e) of
ERISA), (vii) the termination of a U.S. Plan subject to Title IV of ERISA, or
the filing of a notice of intent to terminate a U.S. Plan under section 4041(c)
of ERISA, (viii) the institution of proceedings to terminate, or the appointment
of a trustee with respect to, a U.S. Plan subject to Title IV of ERISA by the
PBGC, (ix) any other event or condition which could constitute grounds under
section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any U.S. Plan subject to Title IV of ERISA, or (x) the imposition
of a Lien pursuant to section 412 of the Code or section 302 of ERISA as to any
Credit Party or ERISA Affiliate;
          (m) this Credit Agreement, the Sponsor Inducement Agreement, the
Copyright Security Agreement and the Trademark Security Agreement (each a
“Security Document”) shall, for any reason, not be or shall cease to be in full
force and effect or shall be declared null and void or any of the Security
Documents shall not give or shall cease to give the Administrative Agent the
material Liens, rights, powers and privileges purported to be created thereby in
favor of the Administrative Agent for the benefit of the Secured Parties,
superior to and prior to the rights of all third Persons and subject to no other
Liens (other than Permitted Liens), or the validity or enforceability of the
Liens granted, to be granted, or purported to be granted, by any of the Security
Documents shall be contested by any Credit Party or any of their respective
Affiliates, provided that no such defect in the Security Documents shall give
rise to an Event of Default under this paragraph (l) unless such defect shall
affect Collateral that is or should be subject to a Lien in favor of the
Administrative Agent having an aggregate value in excess of U.S.$100,000;
          (n) a Change in Management shall occur;
          (o) a Change in Control shall occur; or
          (p) the occurrence of any “Designated Event” as defined in any of the
indentures issued in connection with the Convertible Senior Subordinated Notes.
          (q) a Default or Event of Default (as such terms are defined in the
Corporate Facility) shall have occurred under the Corporate Facility.
then, in every such event and at any time thereafter during the continuance of
such event, the Administrative Agent may, or if directed by the Required
Lenders, shall, take any or all of the following actions, at the same or
different times: (x) terminate forthwith the Commitments (subject to
Section 7.2), (y) declare the principal of and the interest on the Loans and the
Notes and all other amounts payable hereunder or thereunder to be forthwith due
and payable, whereupon the same shall become and be forthwith due and payable,
without presentment, demand, protest, notice of acceleration or other notice of
any kind, all of which are hereby expressly waived, anything in this Credit
Agreement or in the Notes to the contrary notwithstanding and/or (z) require the
Borrowers to deliver to the Administrative Agent, respectively, from time to
time, Cash Equivalents in an amount equal to the full amount of L/C Exposure or
to furnish other security therefor acceptable to the Required Lenders; provided
that

91



--------------------------------------------------------------------------------



 



Parent shall have three (3) Business Days from the expiration of any applicable
cure period in order to cure any Default or Event of Default of a Borrower by
repaying such Borrower’s Obligations in full; at which time such Borrower shall
be released from the Facility. If an Event of Default specified in paragraph
(h) or (i) above shall have occurred, the Commitments shall automatically
terminate and the principal of, and interest on, the Loans and the Notes and all
other amounts payable hereunder and thereunder shall automatically become due
and payable without presentment, demand, protest, or other notice of any kind,
all of which are hereby expressly waived, anything in this Credit Agreement or
the Notes to the contrary notwithstanding. Such remedies shall be in addition to
any other remedy available to the Administrative Agent, the Issuing Bank or the
Lenders pursuant to Applicable Law or otherwise.
     SECTION 7.2 Continued Funding of Loans Following Default or Event of
Default. Notwithstanding the occurrence of a Default or Event of Default, the
Commitments of the Lenders to make additional Loans necessary to Complete any
Qualifying Picture which had already commenced principal photography prior to
the time of such Default or Event of Default and for which the Initial Funding
Date has occurred shall remain in full force and effect if and for so long as
(a) the Qualifying Picture remains the subject of a Completion Guaranty, (b) no
Default or Event of Default other than a covenant breach shall be continuing,
(c) no Default or Event of Default has occurred that is the result of an
intentional or knowing act on the part of the Parent or any Borrower or any of
their respective Affiliates, (d) the Parent and the Borrowers are in compliance
with Section 5.23 hereof, (e) the Default or Event of Default is not related to
(I) the failure to pay any Obligations hereunder due and owing after the
applicable grace period has expired, (II) a Bankruptcy Event with respect to any
Credit Party, (III) the particular Qualifying Picture or the Borrower requesting
the Loans for such Qualifying Pictures, (IV) any challenge to or impairment of
the Administrative Agent’s first priority perfected Lien in the Collateral
relating to such Qualifying Picture, (f) all Loans made under the circumstances
described above shall be funded directly into a Production Account and the
Administrative Agent shall be satisfied that the payments into such Production
Account pursuant to the applicable Completion Guaranty will satisfy any
pre-condition to the obligation of the Approved Completion Guarantor to the
Administrative Agent or the Administrative Agent is otherwise satisfied that
such Loans will only be used to Complete such Qualifying Picture and (g) the
funding through a Default or Event of Default pursuant to this Section 7.2 shall
not operate as a waiver of such Default or Event of Default and all rights and
remedies of the other Secured Parties hereunder and under the other Fundamental
Documents are hereby preserved.
8. GRANT OF SECURITY INTEREST; REMEDIES
     SECTION 8.1 Security Interests. Each Credit Party, as security for the due
and punctual payment of its Obligations (including interest accruing on and
after the filing of any petition in bankruptcy or of reorganization of any
Borrower whether or not post filing interest is allowed in such proceeding) and
each of the Guarantors, as security for its obligations under Article 9 hereof,
hereby mortgages, pledges, assigns, transfers, sets over, conveys and delivers
to the Administrative Agent (for the benefit of the Secured Parties) and grants
to the Administrative Agent (for the benefit of the Secured Parties) a security
interest in the Collateral.

92



--------------------------------------------------------------------------------



 



     SECTION 8.2 Use of Collateral. So long as no Event of Default shall have
occurred and be continuing, and subject to the various provisions of this Credit
Agreement and the other Fundamental Documents, a Credit Party may use the
Collateral in any lawful manner except as otherwise provided hereunder.
     SECTION 8.3 Collection Accounts. The Credit Parties will maintain one or
more bank accounts (each, a “Collection Account”) with the Administrative Agent
and will direct, by Notice of Assignment and Irrevocable Instructions, all
Persons who become licensees, buyers or account debtors under receivables with
respect to any Qualifying Picture included in the Collateral to make payments
under or in connection with the license agreements, sales agreements or
receivables directly to the appropriate lockbox or Collection Account.
          (a) The Credit Parties will execute such documentation as may be
reasonably required by the Administrative Agent in order to effectuate the
provisions of this Section 8.3.
          (b) In the event a Credit Party receives payment from any Person or
proceeds under an Acceptable L/C, which payment should have been remitted
directly to the appropriate lockbox or Collection Account, such Credit Party
shall promptly remit such payment or proceeds to the appropriate Collection
Account to be applied in accordance with the terms of this Credit Agreement.
     SECTION 8.4 Credit Parties to Hold in Trust. Upon the occurrence and during
the continuance of an Event of Default, each of the Credit Parties will, upon
receipt by it of any revenue, income, profits or other sums in which a security
interest is granted by this Article 8, payable pursuant to any agreement or
otherwise, or of any check, draft, note, trade acceptance or other instrument
evidencing an obligation to pay any such sum, hold the sum or instrument in
trust for the Administrative Agent (for the benefit of the Secured Parties),
segregate such sum or instrument from their own assets and forthwith, without
any notice, demand or other action whatsoever (all notices, demands, or other
actions on the part of the Administrative Agent, the Issuing Bank or the Lenders
being expressly waived), endorse, transfer and deliver any such sums or
instruments or both, to the Administrative Agent to be applied to the repayment
of the applicable Obligations in accordance with the provisions of Section 8.7
hereof.
     SECTION 8.5 Collections, etc. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, in its sole
discretion, in its name (on behalf of the Secured Parties) or in the name of any
Credit Party or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for, or
make any compromise or settlement deemed desirable with respect to, any of the
Collateral, but shall be under no obligation so to do, or the Administrative
Agent may extend the time of payment, arrange for payment in installments, or
otherwise modify the terms of, or release, any of the Collateral, without
thereby incurring responsibility to, or discharging or otherwise affecting any
liability of, any Credit Party. The Administrative Agent will not be required to
take any steps to preserve any rights against prior parties to the Collateral.
If any Credit Party fails to make any payment or take any action required
hereunder, the Administrative Agent may make such payments and take all such
actions as the Administrative Agent reasonably deems necessary to protect the
Administrative Agent’s (on behalf of the Secured Parties) security interests in
the Collateral and/or the value thereof, and the Administrative Agent

93



--------------------------------------------------------------------------------



 



is hereby authorized (without limiting the general nature of the authority
herein above conferred) to pay, purchase, contest or compromise any Liens that
in the judgment of the Administrative Agent appear to be equal to, prior to or
superior to the security interests of the Administrative Agent (on behalf of the
Secured Parties) in the Collateral (other than Permitted Liens) and any Liens
not expressly permitted by this Credit Agreement.
     SECTION 8.6 Possession, Sale of Collateral, etc. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may
enter upon the premises of any Credit Party or wherever the Collateral may be,
and take possession of the Collateral, and may demand and receive such
possession from any Person who has possession thereof, and the Administrative
Agent may take such measures as it deems necessary or proper for the care or
protection thereof, including the right to remove all or any portion of the
Collateral, and with or without taking such possession may sell or cause to be
sold, whenever the Administrative Agent, shall decide, in one or more sales or
parcels, at such prices as the Administrative Agent may deem appropriate, and
for cash or on credit or for future delivery, without assumption of any credit
risk, all or any portion of the Collateral, at any broker’s board or at public
or private sale, without demand of performance but with 10 days’ written notice
to the Credit Parties of the time and place of any such public sale or sales
(which notice the Credit Parties hereby agree is reasonable) and with such other
notices as may be required by Applicable Law and cannot be waived, and none of
the Administrative Agent, the Issuing Bank nor any of the Lenders shall have any
liability should the proceeds resulting from a private sale be less than the
proceeds realizable from a public sale, and the Administrative Agent, the
Issuing Bank, the Lenders or any other Person may be the purchaser of all or any
portion of the Collateral so sold and thereafter hold the same absolutely, free
(to the fullest extent permitted by Applicable Law) from any claim or right of
whatever kind, including any equity of redemption, of any Credit Party, any such
demand, notice, claim, right or equity being hereby expressly waived and
released. At any sale or sales made pursuant to this Article 8, the Secured
Parties may bid for or purchase, free (to the fullest extent permitted by
Applicable Law) from any claim or right of whatever kind, including any equity
of redemption, of any Credit Party, any such demand, notice, claim, right or
equity being hereby expressly waived and released, any part of or all of the
Collateral offered for sale, and may make any payment on account thereof by
using any claim for moneys then due and payable to the Secured Parties by any
Credit Party hereunder as a credit against the purchase price. The
Administrative Agent shall in any such sale make no representations or
warranties with respect to the Collateral or any part thereof, and none of the
Administrative Agent, the Issuing Bank nor any of the Lenders shall be
chargeable with any of the obligations or liabilities of any Credit Party. Each
Credit Party hereby agrees (i) that it will indemnify and hold the Secured
Parties harmless from and against any and all claims with respect to the
Collateral asserted before the taking of actual possession or control of the
relevant Collateral by the Administrative Agent pursuant to this Article 8, or
arising out of any act of, or omission to act on the part of, any Person (other
than the Administrative Agent, the Issuing Bank or Lenders) prior to such taking
of actual possession or control by the Administrative Agent (whether asserted
before or after such taking of possession or control), or arising out of any act
on the part of any Credit Party or its Affiliates or agents before or after the
commencement of such actual possession or control by the Administrative Agent;
and (ii) none of the Administrative Agent, the Issuing Bank nor any of the
Lenders shall have any liability or obligation to any Credit Party arising out
of any such claim except for acts of willful misconduct or gross negligence.
Subject only to the lawful rights of third parties, any laboratory which has
possession of any of the

94



--------------------------------------------------------------------------------



 



Collateral is hereby constituted and appointed by the Credit Parties as
pledgeholder for the Administrative Agent (for the benefit of the Secured
Parties), and, upon the occurrence of an Event of Default, each such
pledgeholder is hereby authorized (to the fullest extent permitted by Applicable
Law) to sell all or any portion of the Collateral upon the order and direction
of the Administrative Agent and each Credit Party hereby waives any and all
claims, for damages or otherwise, for any action taken by such pledgeholder in
accordance with the terms of the UCC not otherwise waived hereunder. In any
action hereunder, the Administrative Agent shall be entitled if permitted by
Applicable Law to the appointment of a receiver without notice, to take
possession of all or any portion of the Collateral and to exercise such powers
as the court shall confer upon the receiver. Notwithstanding the foregoing, upon
the occurrence of an Event of Default, and during the continuation of such Event
of Default, the Secured Parties shall be entitled to apply, without prior notice
to any of the Credit Parties, any cash or cash items constituting Collateral in
the possession of the Secured Parties to payment of the applicable Obligations.
     SECTION 8.7 Application of Proceeds on Default. Upon the occurrence and
during the continuance of an Event of Default, the balances in the Clearing
Account, the Collection Accounts, the Cash Collateral Account(s) or in any other
account of any Credit Party with a Lender, all other income on the Collateral,
and all proceeds from any sale of the Collateral pursuant hereto shall (subject
to the limitation on Parent’s guarantee set forth in Section 9.1(a)) be applied
first toward payment of the reasonable out-of-pocket costs and expenses paid or
incurred by the Administrative Agent in enforcing this Credit Agreement, in
realizing on or protecting any Collateral and in enforcing or collecting any
Obligations or any Guaranty thereof, including, without limitation, court costs
and the reasonable attorney’s fees and expenses incurred by the Administrative
Agent and then to the indefeasible payment in full of the Obligations as
follows: all proceeds from Collateral relating to a specific Qualifying Picture
(a “Subject Picture”), including, without limitation, the proceeds from the sale
of the Pledged Securities of the Borrower that financed such Subject Picture,
shall (subject to the limitation on Parent’s guarantee set forth in
Section 9.1(a)) be applied first, to repay all Loans (including interest and
other charges) relating to such Subject Picture; second, to be held as cash
collateral in an amount equal to 102.0% of the outstanding Letters of Credit
relating to such Subject Picture, if any; third, to repay Loans (including
interest and other charges) relating to any Gap Picture financed under the
Facility with Borrowing Base credit attributable to such Subject Picture;
fourth, to be held as cash collateral in an amount equal to 102.0% of the
outstanding Letters of Credit relating to any Gap Picture financed under the
Facility with Borrowing Base credit attributable to such Subject Picture
(provided that the sum of the repayments required by steps three and four of
this Section 8.7 shall not exceed the Contributed Amount); and fifth, any
amounts remaining shall be remitted to the appropriate Credit Party or as a
court of competent jurisdiction may otherwise direct.
     SECTION 8.8 Power of Attorney. Each Credit Party does hereby irrevocably
(a) make, constitute and appoint the Administrative Agent or any of its officers
or designees its true and lawful attorney-in-fact with full power in the name of
the Administrative Agent, such other Person or such Credit Party, upon the
occurrence and during the continuance of an Event of Default which is not waived
in writing by the Required Lenders, to receive, open and dispose of all mail
addressed to any Credit Party, and to endorse any notes, checks, drafts, money
orders or other evidences of payment relating to the Collateral that may come
into the possession of the

95



--------------------------------------------------------------------------------



 



Administrative Agent with full power and right to cause the mail of such Persons
to be transferred to the Administrative Agent’s own offices or otherwise, and to
do any and all other acts necessary or proper to carry out the intent of this
Credit Agreement and the grant of the security interests hereunder and under the
Fundamental Documents, and each Credit Party hereby ratifies and confirms all
that the Administrative Agent or its substitutes shall properly do by virtue
hereof; (b) make, constitute and appoint the Administrative Agent or any of its
officers or designees its true and lawful attorney-in-fact in the name of the
Administrative Agent or any Credit Party, upon the occurrence and during the
continuance of an Event of Default which is not waived in writing by the
Required Lenders, (i) to enforce all of such Credit Party’s rights under and
pursuant to all agreements with respect to the Collateral, all for the sole
benefit of the Administrative Agent for the benefit of the Secured Parties and
to enter into such other agreements as may be necessary or appropriate in the
judgment of the Administrative Agent to complete the production, distribution or
exploitation of any Qualifying Picture which is included in the Collateral,
(ii) to enter into and perform such agreements as may be necessary in order to
carry out the terms, covenants and conditions of the Fundamental Documents that
are required to be observed or performed by any Credit Party, (iii) to execute
such other and further mortgages, pledges and assignments of the Collateral, and
related instruments or agreements, as the Administrative Agent may reasonably
require for the purpose of perfecting, protecting, maintaining or enforcing the
security interests granted to the Administrative Agent for the benefit of the
Secured Parties hereunder and under the other Fundamental Documents, and (iv) to
do any and all other things necessary or proper to carry out the intention of
this Credit Agreement and the grant of the security interests hereunder and
under the other Fundamental Documents. Each of the Credit Parties hereby
ratifies and confirms in advance all that the Administrative Agent as such
attorney-in-fact or its substitutes shall properly do by virtue of this power of
attorney.
     SECTION 8.9 Financing Statements, Direct Payments. Each Credit Party hereby
authorizes the Administrative Agent to file UCC financing statements and any
amendments thereto or continuations thereof, any Copyright Security Agreement,
any Trademark Security Agreement and any other appropriate security documents or
instruments and to give any notices necessary or desirable to perfect the Lien
of the Administrative Agent for the benefit of the Secured Parties on the
Collateral, in all cases without the signature of any Credit Party or to execute
such items as attorney-in-fact for any Credit Party; provided, that the
Administrative Agent shall provide copies of any such documents or instruments
to the Borrowers. Each Credit Party further authorizes the Administrative Agent
to notify any account debtors that all sums payable to any Credit Party relating
to the Collateral shall be paid directly to the Administrative Agent.
     SECTION 8.10 Further Assurances. Upon the request of the Administrative
Agent, each Credit Party hereby agrees to duly and promptly execute and deliver,
or cause to be duly executed and delivered, at the cost and expense of the
Credit Parties, such further instruments as may be necessary or proper, in the
reasonable judgment of the Administrative Agent, to carry out the provisions and
purposes of this Article 8 or to perfect and preserve the Liens of the
Administrative Agent for the benefit of the Secured Parties hereunder and under
the Fundamental Documents, in the Collateral or any portion thereof.

96



--------------------------------------------------------------------------------



 



     SECTION 8.11 Termination and Release. The security interests granted by
each Borrower under this Article 8 and any accommodation security interest
granted by a Sponsor in connection with the Qualifying Picture owned by such
Borrower shall terminate upon the Borrower’s written election which is delivered
to both Agents at any time after all of its Obligations have been indefeasibly
fully paid and performed. The security interests granted by Parent under this
Article 8 shall terminate when all Obligations of each of the Borrowers have
been indefeasibly fully paid and performed and the Commitments shall have
terminated and all Letters of Credit shall have expired or been terminated or
canceled. Upon request by the Credit Parties (and at the sole expense of the
Credit Parties) after any such termination, the Administrative Agent will take
all reasonable action and do all things reasonably necessary, including, without
limitation, executing UCC termination statements, Pledgeholder Agreement
terminations, termination letters to account debtors and copyright releases, to
terminate the security interest granted to it (for the benefit of the Secured
Parties) hereunder. Notwithstanding anything to the contrary set forth herein,
the Administrative Agent’s security interest in an Excess Picture shall not be
released until (i) all of the Obligations relating to the Gap Picture financed
using the Borrowing Base credit attributable to such Excess Picture have been
indefeasibly fully paid and performed and (ii) to the extent the Borrowing Base
credit attributable to an Excess Picture was used to satisfy the minimum
equity/excess Borrowing Base tests set forth in either Section 4.2(p) or
Section 5.23, until such time as those tests can be satisfied without the
Borrowing Base credit from such Excess Picture. For the avoidance of doubt, if a
Borrower elects to terminate the Administrative Agent’s security interest in a
Qualifying Picture pursuant to the terms hereof, such Qualifying Picture can no
longer be an Excess Picture and the Eligible Receivables related to such
Qualifying Picture cannot be used in any Borrowing Base calculation or to
satisfy the minimum equity/excess Borrowing Base tests set forth in
Section 4.2(p) or Section 5.23.
     SECTION 8.12 Remedies Not Exclusive. The remedies conferred upon or
reserved to the Administrative Agent in this Article 8 are intended to be in
addition to, and not in limitation of, any other remedy or remedies available to
the Administrative Agent. Without limiting the generality of the foregoing, the
Secured Parties shall have all rights and remedies of a secured creditor under
Article 9 of the UCC and under any other Applicable Law.
     SECTION 8.13 Quiet Enjoyment. The Secured Parties acknowledge and agree
that their security interest hereunder is subject to the rights of Quiet
Enjoyment (as defined below) of parties (which are not Affiliates of any Credit
Party) to Distribution Agreements, whether existing on the date hereof or
hereafter executed. For the purpose hereof, “Quiet Enjoyment” shall mean in
connection with the rights of a licensee (which is not an Affiliate of any
Credit Party) under a Distribution Agreement, the Secured Parties’ agreement
that their rights under this Credit Agreement and the other Fundamental
Documents and in the Collateral are subject to the rights of such licensee to
distribute, exhibit and/or to exploit the Qualifying Picture licensed to them
under such Distribution Agreement, and to receive prints or tapes or have access
to preprint material or master tapes in connection therewith and that even if
the Lenders shall become the owner of the Collateral in case of an Event of
Default, the Lenders’ ownership rights shall be subject to the rights of said
parties under such agreement, provided, however, that no default under the
relevant Distribution Agreement shall be continuing which would entitle the
licensor to terminate such Distribution Agreement. The Administrative Agent
agrees that, upon the reasonable request of a Credit Party, it will provide
written confirmation (in form reasonably

97



--------------------------------------------------------------------------------



 



acceptable to the Administrative Agent) of such rights of Quiet Enjoyment to
licensees under the Distribution Agreements. None of the foregoing constitutes
an agreement by the Administrative Agent, the Issuing Bank or the Lenders to the
granting of any security interest to any Person under any Distribution
Agreement, except as otherwise permitted pursuant to Section 6.2.
     SECTION 8.14 Continuation and Reinstatement. Each Credit Party further
agrees that the security interest granted hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment or any
part thereof of any Obligation is rescinded or must otherwise be restored by the
Administrative Agent, the Issuing Bank or the Lenders upon the bankruptcy or
reorganization of any Credit Party or otherwise.
9. GUARANTY
     SECTION 9.1 Guaranty.
          (a) Each Guarantor individually and not jointly unconditionally and
irrevocably guarantees to the Secured Parties the due and punctual payment by,
and performance of its Obligations (including interest accruing on and after the
filing of any petition in bankruptcy or of reorganization of the obligor whether
or not post filing interest is allowed in such proceeding); provided that
(i) with respect to a Borrower that becomes a Guarantor, any Guaranty of such
Borrower shall not exceed such Borrower’s Contributed Amount and (ii) with
respect to Parent, its Guaranty shall be limited to the amount of (i) the
proceeds from the sale of Pledged Securities of a Defaulting Borrower plus
(ii) Minimum Equity Amount plus (iii) any Additional Pay TV Receivables which
Parent elects to use in the Borrowing Base calculation with respect to Loans for
any Qualifying Picture. Each Guarantor further agrees that such Obligations may
be increased, extended or renewed, in whole or in part, without notice or
further assent from it (except as may be otherwise required herein), and it will
remain bound upon this Guaranty notwithstanding any extension or renewal of any
such Obligation.
          (b) Each Guarantor waives presentation to, demand for payment from and
protest to, as the case may be, any Credit Party or any other guarantor of any
of the Obligations, and also waives notice of protest for nonpayment, notice of
acceleration and notice of intent to accelerate. The obligations of each
Guarantor hereunder shall not be affected by (i) the failure of any of the
Secured Parties to assert any claim or demand or to enforce any right or remedy
against any Borrower or any Guarantor or any other guarantor under the
provisions of this Credit Agreement or any other agreement or otherwise;
(ii) any extension or renewal of any provision hereof or thereof; (iii) the
failure of any of the Secured Parties to obtain the consent of the Guarantor
with respect to any rescission, waiver, compromise, acceleration, amendment or
modification of any of the terms or provisions of this Credit Agreement, the
Notes or of any other agreement; (iv) the release, exchange, waiver or
foreclosure of any security held by the Administrative Agent for the Obligations
or any of them; (v) the failure of any of the Secured Parties to exercise any
right or remedy against any other Guarantor or any other guarantor of the
Obligations; (vi) any bankruptcy, reorganization, liquidation, dissolution or
receivership proceeding or case by or against either Borrower or other Credit
Party, any change in the corporate existence, structure, ownership or control of
either Borrower or other Credit Party (including any of the foregoing arising
from any merger, consolidation, amalgamation, reorganization or similar
transaction); or (vii) the release or substitution of any Guarantor or any

98



--------------------------------------------------------------------------------



 



other guarantor of the Obligations. Without limiting the generality of the
foregoing or any other provision hereof (including, without limitation,
Section 13.6 hereof), to the extent permitted by applicable law, each Guarantor
hereby expressly waives any and all benefits which might otherwise be available
to it under California Civil Code Sections 2799, 2809, 2810, 2815, 2819, 2820,
2821, 2822, 2838, 2839, 2845, 2848, 2849, 2850, 2899 and 3433.
          (c) Each Guarantor further agrees that this Guaranty is a continuing
guaranty, shall secure the applicable Obligations and any ultimate balance
thereof, notwithstanding that the Borrowers or others may from time to time
satisfy the Obligations in whole or in part and thereafter incur further
Obligations, and that this Guaranty constitutes a guaranty of performance and of
payment when due and not just of collection, and waives any right to require
that any resort be had by the Secured Parties to any security held for payment
of the Obligations or to any balance of any deposit, account or credit on the
books of the Secured Parties in favor of any Borrower or any Guarantor, or to
any other Person.
          (d) Each Guarantor hereby expressly assumes all responsibilities to
remain informed of the financial condition of the Borrowers, the Guarantors and
any other guarantors of the Obligations and any circumstances affecting the
Collateral or the Pledged Securities or the ability of the Borrowers to perform
under this Credit Agreement.
          (e) Each Guarantor’s obligations under the Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Obligations, the Notes or any other instrument evidencing any Obligations, or by
the existence, validity, enforceability, perfection, or extent of any collateral
therefor or by any other circumstance relating to the Obligations which might
otherwise constitute a defense to this Guaranty. The Secured Parties make no
representation or warranty with respect to any such circumstances and have no
duty or responsibility whatsoever to any Guarantor in respect to the management
and maintenance of the Obligations or any collateral security for the
Obligations.
     SECTION 9.2 No Impairment of Guaranty, etc. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (except payment and performance in full
of the Obligations), including, without limitation, any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of any of the Secured Parties to assert any claim or
demand or to enforce any remedy under this Credit Agreement or any other
agreement, by any waiver or modification of any provision hereof or thereof, by
any default, failure or delay, willful or otherwise, in the performance of the
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
such Guarantor or would otherwise operate as a discharge of such Guarantor as a
matter of law, unless and until the applicable Obligations are paid in full and,
with respect to the Obligations guaranteed by Parent, all of the Obligations
have been paid in full and the Commitments have terminated and each outstanding
Letter of Credit has expired or otherwise been terminated.

99



--------------------------------------------------------------------------------



 



     SECTION 9.3 Continuation and Reinstatement, etc.
          (a) Each Guarantor further agrees that its guaranty hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any of the Secured Parties upon the bankruptcy or reorganization
of a Borrower or a Guarantor, or otherwise. In furtherance of the provisions of
this Article 9, and not in limitation of any other right which the Secured
Parties may have at law or in equity against a Borrower, a Guarantor or any
other Person by virtue hereof, upon failure of the Borrowers to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice or otherwise, each Guarantor hereby promises to and
will, upon receipt of written demand by the Administrative Agent on behalf of
the Secured Parties, forthwith pay or cause to be paid to the Administrative
Agent for the benefit of the Secured Parties in cash an amount equal to the
unpaid amount of all of its Obligations with interest thereon at a rate of
interest equal to the rate specified in Section 2.7 hereof, and thereupon the
Administrative Agent shall assign such Obligation, together with all security
interests, if any, then held by the Administrative Agent in respect of such
Obligation, to the Guarantors making such payment; such assignment to be
subordinate and junior to the rights of the Administrative Agent on behalf of
the Secured Parties with regard to amounts payable by the Borrowers in
connection with the remaining unpaid Obligations and to be pro tanto to the
extent to which the Obligation in question was discharged by the Guarantor or
Guarantors making such payments.
          (b) All rights of a Guarantor against the Borrowers, arising as a
result of the payment by such Guarantor of any sums to the Administrative Agent
for the benefit of the Secured Parties or directly to the Lenders hereunder by
way of right of subrogation or otherwise, shall in all respects be subordinated
and junior in right of payment to, and shall not be exercised by such Guarantor
until and unless, the prior final and indefeasible payment in full of all the
Obligations. If any amount shall be paid to such Guarantor for the account of
the Borrowers, such amount shall be held in trust for the benefit of the
Administrative Agent, segregated from such Guarantor’s own assets, and shall
forthwith be paid to the Administrative Agent on behalf of the Secured Parties
to be credited and applied to the Obligations, whether matured or unmatured.
     SECTION 9.4 Additional Limitation on Guaranteed Amount etc. Notwithstanding
any other provision of this Article 9, the amount guaranteed by each Guarantor
hereunder shall be limited to the extent, if any, required so that its
obligations under this Article 9 shall not be subject to avoidance under
Section 548 of the Bankruptcy Code or to being set aside or annulled under any
Applicable Law relating to fraud on creditors. In determining the limitations,
if any, on the amount of any Guarantor’s obligations hereunder pursuant to the
preceding sentence, it is the intention of the parties hereto that any rights of
subrogation or contribution which such Guarantor may have under this Article 9,
any other agreement or Applicable Law shall be taken into account.
     SECTION 9.5 Voluntary Arrangements.
          (a) Without prejudice to any of the Secured Parties’ rights to recover
such sums under the guaranty and indemnity under Section 9.1, on the approval of
any company

100



--------------------------------------------------------------------------------



 



voluntary arrangement in respect of any Borrower (or the implementation of any
compromise or scheme of arrangement or any analogous procedure to any of the
foregoing in any other jurisdiction) under which a Borrower’s obligations to the
Secured Parties are compromised in any way, each Guarantor shall as principal
obligor be liable to the Secured Parties for, and hereby undertakes to the
Secured Parties (as a separate and additional covenant) immediately on demand
from time to time to pay to the Secured Parties, amounts equal to the sums that
would have been payable to the Secured Parties by any Borrower, or any guarantor
of any Borrower, had such compromise not occurred, and so that payment shall be
made by a Guarantor to the Secured Parties under this Section in the amounts and
at the times at which but for the said compromise a Borrower would have been
obliged to make payment to the Secured Parties. Each Guarantor’s liability under
Section 9.1 and this Section shall not be affected in any way by the Secured
Parties voting in favor of (if the Secured Parties chooses to do so) of any
company voluntary arrangement, compromise, scheme of arrangement or analogous
procedure proposed by or in respect of any Borrower.
          (b) If and to the extent that any right is or may be held by a
Guarantor as against any Borrower, the existence or exercise of which may affect
the right or ability of the Secured Parties to obtain the full benefit of this
guaranty and indemnity from a Guarantor if a company voluntary arrangement,
compromise, scheme of arrangement or analogous procedure proposed by or in
respect of any Borrower is approved, each Guarantor hereby waives such right. In
the event of any inconsistency between this Section and any other provision of
the Credit Agreement this Section shall prevail.
     SECTION 9.6 Termination. The Guaranty of a Borrower under this Article 9
shall terminate when all of its Obligations have been indefeasibly fully paid
and performed and such Borrower has elected in accordance with Section 8.11 to
terminate the security interests granted by such Borrower under Article 8.
10. PLEDGE
     SECTION 10.1 Pledge. Pledgor, as security for the due and punctual payment
of its Obligations (including interest accruing on and after the filing of any
petition in bankruptcy or of reorganization of a Borrower whether or not post
filing interest is allowed in such proceeding), hereby pledges, hypothecates,
assigns, transfers, sets over and delivers unto the Administrative Agent for the
benefit of the Secured Parties, a security interest in all Pledged Collateral
now owned or hereafter acquired by it. On the Closing Date, the Pledgor shall
deliver to the Administrative Agent the definitive instruments (if any)
representing all Pledged Securities, accompanied by undated stock powers, duly
endorsed or executed in blank by the the Pledgor, and such other instruments or
documents as the Administrative Agent or its counsel shall reasonably request.
     SECTION 10.2 Covenant. Pledgor covenants that as a stockholder of each of
its Subsidiaries it will not take any action to allow any additional shares of
common stock, preferred stock or other equity securities of any of its
Subsidiaries or any securities convertible or exchangeable into common or
preferred stock of such Subsidiaries to be issued, or grant any options or
warrants, unless such securities are pledged to the Administrative Agent (for
the benefit of the Secured Parties) as security for the Obligations.

101



--------------------------------------------------------------------------------



 



     SECTION 10.3 Registration in Nominee Name; Denominations. The
Administrative Agent shall have the right (in its sole and absolute discretion)
to hold the certificates representing any Pledged Securities (a) in its own name
(on behalf of the Secured Parties) or in the name of its nominee or (b) in the
name of the Pledgor, endorsed or assigned in blank or in favor of the
Administrative Agent. The Administrative Agent shall have the right to exchange
the certificates representing any of the Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Credit
Agreement.
     SECTION 10.4 Voting Rights; Dividends; etc.
          (a) The Pledgor shall be entitled to exercise any and all voting
and/or consensual rights and powers accruing to an owner of the Pledged
Securities being pledged by it hereunder or any part thereof for any purpose not
inconsistent with the terms hereof, at all times, except as expressly provided
in paragraph (c) below.
          (b) All dividends or distributions of any kind whatsoever (other than
cash dividends or distributions paid while no Event of Default is continuing)
received by a Pledgor, whether resulting from a subdivision, combination, or
reclassification of the outstanding capital stock of the issuer or received in
exchange for Pledged Securities or any part thereof or as a result of any
merger, consolidation, acquisition, or other exchange of assets to which the
issuer may be a party, or otherwise, shall be and become part of the Pledged
Securities pledged hereunder and shall immediately be delivered to the
Administrative Agent to be held subject to the terms hereof. All dividends and
distributions which are received contrary to the provisions of this subsection
(b) shall be received in trust for the benefit of the Secured Parties,
segregated from the Pledgor’s own assets, and shall be delivered to the
Administrative Agent.
          (c) Upon the occurrence and during the continuance of an Event of
Default and notice from the Administrative Agent of the transfer of such rights
to the Administrative Agent, all rights of a Pledgor (i) to exercise the voting
and/or consensual rights and powers which it is entitled to exercise pursuant to
this Section and (ii) to receive and retain cash dividends and distributions
shall cease, and all such rights shall thereupon become vested in the
Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and/or consensual rights and receive such cash
dividends and distributions until such time as such Event of Default has been
cured.
     SECTION 10.5 Remedies Upon Default. If an Event of Default shall have
occurred and be continuing, the Administrative Agent, on behalf of the Secured
Parties, may sell the Pledged Securities, or any part thereof, at public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as the Administrative Agent shall deem
appropriate subject to the terms hereof or as otherwise provided in the UCC. The
Administrative Agent shall be authorized at any such sale (if it deems it
advisable to do so) to restrict to the full extent permitted by Applicable Law
the prospective bidders or purchasers to Persons who will represent and agree
that they are purchasing the Pledged Securities for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale, the Administrative Agent shall have the right to
assign, transfer, and deliver to the purchaser or purchasers thereof the Pledged
Securities so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on

102



--------------------------------------------------------------------------------



 



the part of any Pledgor. The Administrative Agent shall give the Pledgor ten
(10) days’ written notice of any such public or private sale, or sale at any
broker’s board or on any such securities exchange, or of any other disposition
of the Pledged Securities. Such notice, in the case of public sale, shall state
the time and place for such sale and, in the case of sale at a broker’s board or
on a securities exchange, shall state the board or exchange at which such sale
is to be made and the day on which the Pledged Securities, or portion thereof,
will first be offered for sale at such board or exchange. Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Administrative Agent may fix and shall state in the
notice of such sale. At any such sale, the Pledged Securities, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Administrative Agent may (in its sole and absolute discretion)
determine. The Administrative Agent shall not be obligated to make any sale of
the Pledged Securities if it shall determine not to do so, regardless of the
fact that notice of sale of the Pledged Securities may have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case the
sale of all or any part of the Pledged Securities is made on credit or for
future delivery, the Pledged Securities so sold shall be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Pledged
Securities so sold and, in case of any such failure, such Pledged Securities may
be sold again upon like notice. At any sale or sales made pursuant to this
Section 10.5, the Administrative Agent (on behalf of itself, the Issuing Bank
and/or the Lenders) may bid for or purchase, free from any claim or right of
whatever kind, including any equity of redemption, of the Pledgor, any such
demand, notice, claim, right or equity being hereby expressly waived and
released, any or all of the Pledged Securities offered for sale, and may make
any payment on the account thereof by using any claim for moneys then due and
payable to the Administrative Agent, the Co-Administrative Agent, the Issuing
Bank (to the extent it consents) or any consenting Lender by any Credit Party as
a credit against the purchase price; and the Administrative Agent upon
compliance with the terms of sale, may hold, retain and dispose of the Pledged
Securities without further accountability therefor to any Pledgor or any third
party (other than the Co-Administrative Agent, the Issuing Bank and/or the
Lenders). The Administrative Agent shall in any such sale make no
representations or warranties with respect to the Pledged Securities or any part
thereof, and shall not be chargeable with any of the obligations or liabilities
of the Pledgor with respect thereto. Each Pledgor hereby agrees (i) it will
indemnify and hold the Secured Parties harmless from and against any and all
claims with respect to the Pledged Securities asserted before the taking of
actual possession or control of the Pledged Securities by the Administrative
Agent pursuant to this Credit Agreement, or arising out of any act of, or
omission to act on the part of, any Person prior to such taking of actual
possession or control by the Administrative Agent (whether asserted before or
after such taking of possession or control), or arising out of any act on the
part of any Pledgor, its agents or Affiliates before or after the commencement
of such actual po ssession or control by the Administrative Agent and (ii) the
Secured Parties shall have no liability or obligation arising out of any such
claim. As an alternative to exercising the power of sale herein conferred upon
it, the Administrative Agent may proceed by a suit or suits at law or in equity
to foreclose upon the Collateral and Pledged Securities under this Credit
Agreement and to sell the Pledged Securities,

103



--------------------------------------------------------------------------------



 



or any portion thereof, pursuant to a judgment or decree of a court or courts
having competent jurisdiction.
     SECTION 10.6 Application of Proceeds of Sale and Cash. The proceeds of a
sale of the Pledged Securities related to a Defaulting Borrower sold pursuant to
Section 10.5 hereof shall be applied by the Administrative Agent on behalf of
the Secured Parties as follows:
          (i) to the payment of all reasonable out-of-pocket costs and expenses
paid or incurred by the Administrative Agent in connection with such sale,
including, without limitation, all court costs and the reasonable fees and
expenses of counsel for the Administrative Agent in connection therewith, and
the payment of all reasonable out-of-pocket costs and expenses paid or incurred
by the Administrative Agent in enforcing this Credit Agreement, in realizing or
protecting any Collateral and in enforcing or collecting any Obligations or any
Guaranty thereof, including, without limitation, court costs and the reasonable
attorney’s fees and expenses incurred by the Administrative Agent in connection
therewith;
          (ii) to satisfy or provide cash collateral for all Obligations
relating to the Letters of Credit issued for the account of the Defaulting
Borrower; and
          (iii) to the indefeasible payment in full of the Obligations of the
Defaulting Borrower in accordance with Section 12.2(b) hereof;
Any amounts remaining after such indefeasible payment in full shall be remitted
to the Pledgor, or as a court of competent jurisdiction may otherwise direct.
     SECTION 10.7 Securities Act, etc. In view of the position of each Pledgor
in relation to the Pledged Securities pledged by it, or because of other present
or future circumstances, a question may arise under the Securities Act of 1933,
as amended, as now or hereafter in effect, or any similar statute hereafter
enacted analogous in purpose or effect (such Act and any such similar statute as
from time to time in effect being hereinafter called the “Federal Securities
Laws”), with respect to any disposition of the Pledged Securities permitted
hereunder. Each Pledgor understands that compliance with the Federal Securities
Laws may very strictly limit the course of conduct of the Administrative Agent
if the Administrative Agent were to attempt to dispose of all or any part of the
Pledged Securities, and may also limit the extent to which or the manner in
which any subsequent transferee of any Pledged Securities may dispose of the
same. Similarly, there may be other legal restrictions or limitations affecting
the Administrative Agent in any attempt to dispose of all or any part of the
Pledged Securities under applicable Blue Sky or other state securities laws, or
similar laws analogous in purpose or effect. Under Applicable Law, in the
absence of an agreement to the contrary, the Administrative Agent may perhaps be
held to have certain general duties and obligations to a Pledgor to make some
effort towards obtaining a fair price even though the Obligations may be
discharged or reduced by the proceeds of a sale at a lesser price. Each Pledgor
waives to the fullest extent permitted by Applicable Law any such general duty
or obligation to it, and the Pledgor and/or the Credit Parties will not attempt
to hold the Administrative Agent responsible for selling all or any part of the
Pledged Securities at an inadequate price, even if the Administrative Agent
shall accept the first offer received or does not approach more than one
possible purchaser. Without limiting the generality

104



--------------------------------------------------------------------------------



 



of the foregoing, the provisions of this Section 10.7 would apply if, for
example, the Administrative Agent were to place all or any part of the Pledged
Securities for private placement by an investment banking firm, or if such
investment banking firm purchased all or any part of the Pledged Securities for
its own account, or if the Administrative Agent placed all or any part of the
Pledged Securities privately with a purchaser or purchasers.
     SECTION 10.8 Continuation and Reinstatement. Each Pledgor further agrees
that its pledge hereunder shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Obligation
is rescinded or must otherwise be restored by any of the Secured Parties upon
the bankruptcy or reorganization of any Pledgor or otherwise.
     SECTION 10.9 Termination. The pledge of the Pledged Securities (i) of an
individual Borrower shall terminate when all of the Obligations of such Borrower
shall have been indefeasibly fully paid and performed and (ii) of all Borrowers
shall terminate when all of the Obligations shall have been indefeasibly fully
paid and performed and the Commitments shall have terminated, and all L/C
Exposure shall have expired or been terminated or canceled. Upon any such
termination, the Administrative Agent shall assign and deliver to the Pledgor,
or to such Person or Persons as the Pledgor shall designate, against receipt,
such of the Pledged Securities (if any) as shall not have been sold or otherwise
applied by the Administrative Agent pursuant to the terms hereof and shall still
be held by it hereunder, together with appropriate instruments of reassignment
and release. Any such reassignment shall be free and clear of all Liens, arising
by, under or through the Administrative Agent but shall otherwise be without
recourse upon or warranty by the Administrative Agent and at the expense of the
Pledgor.
11. CASH COLLATERAL
     SECTION 11.1 Cash Collateral Accounts. On or prior to the Closing Date,
there shall be established with the Administrative Agent, a collateral account
(the “Cash Collateral Account”), into which (i) all Eligible Receivables
contributed as equity to Parent and any Additional Pay TV Receivables shall be
deposited and (ii) the appropriate Credit Parties shall from time to time
deposit U.S. Dollars and except to the extent otherwise provided in this Article
11, the Cash Collateral Accounts shall be under the sole dominion and control of
the Administrative Agent.
     SECTION 11.2 Investment of Funds.
          (a) The Administrative Agent is hereby authorized and directed to
invest and reinvest the funds from time to time transferred or deposited into
the Cash Collateral Accounts, so long as no Event of Default has occurred and is
continuing, on the instructions of the Borrowers (provided that any such
instructions given verbally shall be confirmed promptly in writing) or, if the
Borrowers shall fail to give such instructions upon delivery of any such funds,
in the sole discretion of the Administrative Agent, provided that in no event
may the Borrowers give instructions to the Administrative Agent to, or may the
Administrative Agent in its discretion, invest or reinvest funds in the Cash
Collateral Accounts in other than Cash Equivalents.

105



--------------------------------------------------------------------------------



 



          (b) Any net income or gain on the investment of funds from time to
time held in the Cash Collateral Accounts, shall be promptly reinvested by the
Administrative Agent, as applicable, as a part of the applicable Cash Collateral
Account; and any net loss on any such investment shall be charged against the
applicable Cash Collateral Account.
          (c) None of the Secured Parties shall be a trustee for any of the
Credit Parties, or shall have any obligations or responsibilities, or shall be
liable for anything done or not done, in connection with the Cash Collateral
Accounts, except as expressly provided herein. The Secured Parties shall not
have any obligation or responsibility and shall not be liable in any way for any
investment decision made in accordance with this Section 11.2 or for any
decrease in the value of the investments held in the Cash Collateral Account.
     SECTION 11.3 Grant of Security Interest. For value received and to induce
the Issuing Bank to issue Letters of Credit and the Lenders to make Loans to the
Borrowers and to acquire participations in Letters of Credit from time to time
as provided for in this Credit Agreement, as security for the payment of all of
the Obligations, each of the Credit Parties hereby assigns to the Administrative
Agent (for the benefit of the Secured Parties) and grants to the Administrative
Agent (for the benefit of the Secured Parties), a first and prior Lien upon all
of such Credit Party’s rights in and to the Cash Collateral Accounts, all cash,
documents, instruments and securities from time to time held therein, and all
rights pertaining to investments of funds in the Cash Collateral Accounts and
all products and proceeds of any of the foregoing. All cash, documents,
instruments and securities from time to time on deposit in the Cash Collateral
Accounts, and all rights pertaining to investments of funds in the Cash
Collateral Accounts shall immediately and without any need for any further
action on the part of any of the Credit Parties, the Issuing Bank, any Lender or
the Administrative Agent, become subject to the Lien set forth in this
Section 11.3, be deemed Collateral for all purposes hereof and be subject to the
provisions of this Credit Agreement.
     SECTION 11.4 Remedies. At any time during the continuation of an Event of
Default, the Administrative Agent may sell any documents, instruments and
securities held in the Cash Collateral Account and may immediately apply the
proceeds thereof and any other cash held in the Cash Collateral Account in
accordance with Section 8.7.
12. THE ADMINISTRATIVE AGENT, THE CO-ADMINISTRATIVE AGENT, THE SYNDICATION
AGENT, THE ISSUING BANK AND THE DOCUMENTATION AGENT
     SECTION 12.1 Administration by the Administrative Agent.
          (a) The general administration of the Fundamental Documents and any
other documents contemplated by this Credit Agreement or any other Fundamental
Document shall be by the Administrative Agent and the Co-Administrative Agent
(or their respective designees) as is expressly delegated by the terms hereof or
thereof. Except as otherwise expressly provided herein, each of the Lenders and
the Issuing Bank hereby irrevocably authorizes the Administrative Agent and the
Co-Administrative Agent, at their discretion, to take or refrain from taking
such actions as agent on their behalf and to exercise or refrain from exercising
such powers under the Fundamental Documents, the Notes and any other documents
contemplated by this Credit Agreement or any other Fundamental Document as are
expressly delegated by the

106



--------------------------------------------------------------------------------



 



terms hereof or thereof, as appropriate, together with all powers reasonably
incidental thereto. The Administrative Agent and the Co-Administrative Agent
shall have no duties or responsibilities except as set forth in the Fundamental
Documents.
          (b) The Lenders, the Co-Administrative Agent and the Issuing Bank
hereby authorize the Administrative Agent (in its sole discretion):
          (i) in connection with the sale or other disposition of any asset
included in the Collateral or the capital stock of any Guarantor, to the extent
undertaken in accordance with the terms of this Credit Agreement, to release a
Lien granted to it (for the benefit of the Secured Parties) on such asset or
capital stock and/or to release such Guarantor from its obligations hereunder;
          (ii) to determine that the cost to the Borrowers or another Credit
Party is disproportionate to the benefit to be realized by the Secured Parties
by perfecting a Lien in a given asset or group of assets included in the
Collateral (other than any item which is to be included in the Borrowing Base)
and that the Borrowers or other Credit Party should not be required to perfect
such Lien in favor of the Administrative Agent (for the benefit of the Secured
Parties);
          (iii) to appoint subagents to be the holder of record of a Lien to be
granted to the Administrative Agent (for the benefit of the Secured Parties);
          (iv) to enter into and perform its obligations under the other
Fundamental Documents;
          (v) to enter into intercreditor and/or subordination agreements on
terms acceptable to the Administrative Agent with (A) the unions and/or the
guilds with respect to the security interests in favor of such unions and/or
guilds required pursuant to the terms of the collective bargaining agreements or
(B) with Persons who have been granted Liens which are permitted pursuant to
Section 6.2 hereof or (C) any licensee or licensor or co-producer having any
rights to any Qualifying Picture or (D) Persons providing any services in
connection with any Qualifying Picture; and
          (vi) to make the determinations required under Section 7.2, which
determinations shall be binding on the Lenders.
          (c) The Lenders, the Administrative Agent and the Issuing Bank hereby
authorize the Co-Administrative Agent (in its sole discretion):
          (i) to confirm in writing the right of Quiet Enjoyment of licensees
pursuant to the terms of Section 8.13;
          (ii) in connection with a Qualifying Picture being produced by a
Credit Party, the principal photography of which is being done outside the
United States, to approve arrangements with such Credit Party as shall be
satisfactory to the Co-Administrative Agent with respect to the temporary
storage of the original negative film,

107



--------------------------------------------------------------------------------



 



the original sound track materials or other Physical Materials of such
Qualifying Picture in a production laboratory located outside the United States;
and
          (iii) to enter into and perform its obligations under the other
Fundamental Documents.
     SECTION 12.2 Advances and Payments.
          (a) On the date of each Loan, the Administrative Agent shall be
authorized (but not obligated) to advance, for the account of each of the
Lenders, the amount of the Loan to be made by it in accordance with its
Percentage hereunder. Each of the Lenders hereby authorizes and requests the
Administrative Agent, to advance for its account, pursuant to the terms hereof,
the amount of the Loan to be made by it, and each of the Lenders agrees
forthwith to reimburse the Administrative Agent, as applicable, in immediately
available funds for the amount so advanced on its behalf by the Administrative
Agent. If any such reimbursement is not made in immediately available funds on
the same day on which the Administrative Agent shall have made any such amount
available on behalf of any Lender, such Lender shall pay interest to the
Administrative Agent at a rate per annum equal to, in the case of the
Administrative Agent, the Administrative Agent’s cost of obtaining overnight
funds in the New York Federal Funds Market for the first three days following
the time when the Lender fails to make the required reimbursement, and
thereafter at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin for Alternate Base Rate Loans. If and to the extent that any
such reimbursement shall not have been made to the Administrative Agent, the
Borrowers agree to repay to the Administrative Agent forthwith on demand a
corresponding amount with interest thereon for each day from the date such
amount is made available to the Borrowers until the date such amount is repaid
to the Administrative Agent, in the case of an Alternate Base Rate Loan, at the
Alternate Base Rate plus the Applicable Margin for Alternate Base Rate Loans,
and in the case of a LIBO Rate Loan, at the LIBO Rate plus the Applicable Margin
for LIBO Rate Loans.
          (b) As between the Administrative Agent on one hand and the Lenders on
the other hand, any amounts received by the Administrative Agent in connection
with the Fundamental Documents, the application of which is not otherwise
provided for, shall be applied in accordance with Section 2.9(d) hereof. All
amounts to be paid to any Lender by the Administrative Agent shall be credited
to that Lender, after collection by the Administrative Agent in immediately
available funds either by wire transfer or deposit in such Lender’s
correspondent account with the Administrative Agent or as such Lender and the
Administrative Agent shall from time to time agree.
     SECTION 12.3 Sharing of Setoffs, Cash Collateral and Sharing Events.
          (a) Each of the Lenders agrees that if it shall, through the exercise
of a right of banker’s lien, setoff or counterclaim against any Borrower
(including, but not limited to, a secured claim under Section 506 of Title 11 of
the United States Code or other security or interest arising from, or in lieu
of, such secured claim and received by such Lender under any applicable
bankruptcy, insolvency or other similar law) or otherwise, obtain payment in
respect of its Obligations as a result of which the unpaid portion of its
Obligations is proportionately less than the unpaid portion of Obligations of
any of the other Lenders (a) it shall promptly purchase

108



--------------------------------------------------------------------------------



 



at par (and shall be deemed to have thereupon purchased) from such other Lenders
a participation in the Obligations of such other Lenders, so that the aggregate
unpaid principal amount of each of the Lender’s Obligations and its
participation in Obligations of the other Lenders shall be in the same
proportion to the aggregate unpaid amount of all remaining Obligations as the
amount of its Obligations prior to the obtaining of such payment was to the
amount of all Obligations prior to the obtaining of such payment and (b) such
other adjustments shall be made from time to time as shall be equitable to
ensure that the Lenders share such payment pro rata. If all or any portion of
such excess payment is thereafter recovered from the Lender which originally
received such excess payment, such purchase (or portion thereof) shall be
canceled and the purchase price restored to the extent of such recovery. The
Credit Parties expressly consent to the foregoing arrangements and agree that
any Lender or Lenders holding (or deemed to be holding) a participation in a
Note, or Letter of Credit may exercise any and all rights of banker’s lien,
setoff or counterclaim with respect to any and all moneys owing by either of the
Borrowers to such Lender or Lenders as fully as if such Lender or Lenders held a
Note and was the original obligee thereon or was the issuer of the Letter of
Credit, in the amount of such participation.
          (b) Each of the Lenders agrees that if at any time while a Sharing
Event is continuing and a Lender’s outstanding Credit Exposure is
proportionately less than its Percentage of the aggregate Commitments hereunder
it shall promptly purchase at par for cash (and shall be deemed to have
thereupon purchased) from such other Lenders a pro rata participation in the
outstanding Credit Exposure of such other Lenders, so that its Credit Exposure
and its participations in the Credit Exposure of the other Lenders shall be
equal to its Percentage of the aggregate Commitments; provided, however, that
with regard to any portion of the Credit Exposure of such other Lenders
attributable to L/C Exposure, the Lender purchasing any pro rata participations
shall be deemed to have purchased a participation in such portion of the Credit
Exposure without providing cash for such portion until any such Letter of Credit
is drawn.
          (c) Once a Sharing Event shall have occurred, it shall continue in
existence (notwithstanding a cure of the underlying Event of Default upon which
such Sharing Event was based) unless terminated by written agreement of all the
Lenders holding outstanding Credit Exposure (including participations bought in
the Credit Exposure of other Lenders pursuant to Section 12.3(b).
     SECTION 12.4 Notice to the Lenders. Upon receipt by the Administrative
Agent or the Issuing Bank from any of the Credit Parties of any communication
calling for an action on the part of the Lenders, or upon notice to the
Administrative Agent of any Event of Default, the Administrative Agent or the
Issuing Bank will in turn immediately inform the other Lenders in writing (which
shall include facsimile communications) of the nature of such communication or
of the Event of Default, as the case may be.
     SECTION 12.5 Liability of the Administrative Agent, Co-Administrative
Agent, Issuing Bank, Syndication Agent and Documentation Agent.
          (a) The Administrative Agent, Co-Administrative Agent or the Issuing
Bank, when acting on behalf of the Lenders, may execute any of its duties under
this Credit Agreement

109



--------------------------------------------------------------------------------



 



or the other Fundamental Documents by or through its officers, agents, or
employees and neither the Administrative Agent, Co-Administrative Agent, the
Issuing Bank nor their respective officers, agents or employees shall be liable
to the Lenders or any of them for any action taken or omitted to be taken in
good faith, nor be responsible to the Lenders or to any of them for the
consequences of any oversight or error of judgment, or for any loss, unless the
same shall happen through its gross negligence or willful misconduct. The
Administrative Agent, the Co-Administrative Agent, the Issuing Bank and their
respective directors, officers, agents, and employees shall in no event be
liable to the Lenders or to any of them for any action taken or omitted to be
taken by it pursuant to: (i) instructions received by it from the Required
Lenders or (ii) in reliance upon the advice of counsel selected by it with
reasonable care. In no event shall the Syndication Agent, the Documentation
Agent or any of their respective directors, officers, agents and employees be
liable to the Lenders for any reason whatsoever in connection with this
Agreement. Without limiting the foregoing, none of the Administrative Agent, the
Co-Administrative Agent, the Issuing Bank, the Syndication Agent, the
Documentation Agent or any of their respective directors, officers, employees,
or agents shall be responsible to any of the Lenders for the due execution,
validity, genuineness, effectiveness, sufficiency, or enforceability of, or for
any statement, warranty, or representation in, or for the perfection of any
security interest contemplated by, this Credit Agreement, any other Fundamental
Document or any related agreement, document or order, or for freedom of any of
the Collateral or any of the Pledged Securities from prior Liens or security
interests, or shall be required to ascertain or to make any inquiry concerning
the performance or observance by the Borrower or any other Credit Party of any
of the terms, conditions, covenants, or agreements of this Credit Agreement, any
other Fundamental Document, or any related agreement or document.
          (b) None of the Administrative Agent, Co-Administrative Agent,
Syndication Agent, Documentation Agent (each in its capacity as agent for the
Lenders), the Issuing Bank or any of their respective directors, officers,
employees, or agents shall have any responsibility to the Borrowers or any other
Credit Party on account of the failure or delay in performance or breach by any
of the Lenders of any of such Lender’s obligations under this Credit Agreement,
the other Fundamental Documents or any related agreement or document or in
connection herewith or therewith. Neither the Syndication Agent nor the
Documentation Agent shall have any obligations, liabilities or duties under this
Credit Agreement, the other Fundamental Documents or any related agreement or
document or in connection herewith or therewith other than those applicable to a
Lender (but only if such institution is a Lender) and it shall not have or be
deemed to have any fiduciary relationship with any Lender. Subject to
Section 2.18(c), no Lender nor any of its directors, officers, employees or
agents shall have any responsibility to the Borrower or any other Credit Party
on account of the failure or delay in performance or breach by any other Lender
of such other Lender’s obligations under this Credit Agreement, the other
Fundamental Documents or any related agreement or document or in connection
herewith or therewith.
          (c) The Administrative Agent and Co- Administrative Agent, as agents
for the Lenders hereunder and the Issuing Bank in such capacity, shall be
entitled to rely on any communication, instrument, or document believed by it to
be genuine or correct and to have been signed or sent by a Person or Persons
believed by it to be the proper Person or Persons, and it shall be entitled to
rely on advice of legal counsel, independent public accountants, and other
professional advisers and experts selected by it.

110



--------------------------------------------------------------------------------



 



     SECTION 12.6 Reimbursement and Indemnification. Each of the Lenders agrees
(i) to reimburse the Administrative Agent, the Co-Administrative Agent and the
Syndication Agent for such Lender’s Pro Rata Share of any expenses and fees
incurred for the benefit of the Lenders under the Fundamental Documents,
including, without limitation, counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders, and any other
expense incurred in connection with the operations or enforcement thereof not
reimbursed by or on behalf of the Borrower, (ii) to indemnify and hold harmless
the Administrative Agent, the Co-Administrative Agent, the Documentation Agent,
the Syndication Agent and any of their directors, officers, employees, or
agents, on demand, in accordance with such Lender’s Percentage, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against, any of
them in any way relating to or arising out of any Completion Guaranty, the
Fundamental Documents or any related agreement or document, or any action taken
or omitted by it or any of them under any Completion Guaranty, the Fundamental
Documents or any related agreement or document, to the extent not reimbursed by
or on behalf of the Borrowers or any other Credit Party (except such as shall
result from their gross negligence or willful misconduct), (iii) in the case of
the U.S. Lenders only, to indemnify and hold harmless the Issuing Bank and any
of its directors, officers, employees, or agents, on demand, in the amount of
its Pro Rata Share, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against it or any of them in any way relating to or arising out
of the issuance of any Letters of Credit or the failure to issue Letters of
Credit if such failure or issuance was at the direction of the Required Lenders
(except as shall result from the gross negligence or willful misconduct of the
Person to be reimbursed, indemnified or held harmless, as applicable). To the
extent indemnification payments made by the Lenders pursuant to this
Section 12.6 are subsequently recovered by the Administrative Agent, the
Co-Administrative Agent, the Syndication Agent, the Documentation Agent or the
Issuing Bank from a Credit Party, the Administrative Agent will promptly refund
such previously paid indemnity payments to the Lenders.
     SECTION 12.7 Rights of the Agents. It is understood and agreed that each of
the Administrative Agent, the Co-Administrative Agent, the Documentation Agent
and the Syndication Agent shall have the same duties, rights and powers as a
Lender hereunder (including the right to give such instructions) as any of the
other Lenders and may exercise such rights and powers, as well as its rights and
powers under other agreements and instruments to which it is or may be party,
and engage in other transactions with any Credit Party or Affiliate thereof, as
though it were not the Administrative Agent, Co-Administrative Agent, the
Documentation Agent or the Syndication Agent, as applicable, of the Lenders
under this Credit Agreement and the other Fundamental Documents.
     SECTION 12.8 Independent Investigation by Lenders. Each of the Lenders
acknowledges that it has decided to enter into this Credit Agreement and the
other Fundamental Documents and to make the Loans and participate in the Letters
of Credit hereunder based on its own analysis of the transactions contemplated
hereby and of the creditworthiness of the Credit Parties and agrees that neither
the Administrative Agent, the Co-Administrative Agent, the

111



--------------------------------------------------------------------------------



 



Syndication Agent, the Documentation Agent nor the Issuing Bank shall bear any
responsibility therefor.
     SECTION 12.9 Agreement of Required Lenders. Upon any occasion requiring or
permitting an approval, consent, waiver, election or other action on the part of
the Required Lenders, action shall be taken by the Administrative Agent for and
on behalf of, or for the benefit of, all Lenders upon the direction of the
Required Lenders and any such action shall be binding on all Lenders. No
amendment, modification, consent or waiver shall be effective except in
accordance with the provisions of Section 13.11 hereof.
     SECTION 12.10 Notice of Transfer. The Administrative Agent and the Issuing
Bank may deem and treat any Lender which is a party to this Credit Agreement as
the owner of such Lender’s respective portions of the Loans and participations
in Letters of Credit for all purposes, unless and until a written notice of the
assignment or transfer thereof executed by any such Lender shall have been
received by the Administrative Agent and become effective in accordance with
Section 13.3 hereof.
     SECTION 12.11 Successor Administrative Agent and/or Co-Administrative
Agent. The Administrative Agent or Co-Administrative Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrowers, but such
resignation shall not become effective until acceptance by a successor agent of
its appointment pursuant hereto. Upon any such resignation, either (i) the
retiring Administrative Agent shall be succeeded by the Co-Administrative Agent
if the Co-Administrative Agent has not also resigned or (ii) the retiring
Co-Administrative Agent shall be succeeded by the Administrative Agent if the
Administrative Agent has not also resigned. Upon the simultaneous resignation of
the Agents, each Agent shall promptly appoint a successor agent from among the
Lenders which successor shall be experienced and sophisticated in entertainment
industry lending, provided that such replacement is reasonably acceptable (as
evidenced in writing) to the Required Lenders and the Borrowers; provided,
however, that such approval by the Borrowers shall not be required at any time
when a Default or Event of Default is continuing. If no successor agent shall
have been so appointed by the retiring Administrative Agent or Co-Administrative
Agent, as applicable, and shall have accepted such appointment, within 30 days
after the retiring agent’s giving of notice of resignation, the Borrowers may
appoint a successor agent (which successor may be replaced by the Required
Lenders; provided that such successor is experienced and sophisticated in
entertainment industry lending and reasonably acceptable to the Borrowers),
which shall be either a Lender or a commercial bank organized, licensed,
carrying on business under the laws of the United States of America or of any
State thereof and shall have a combined capital and surplus of at least
U.S.$500,000,000 and shall be experienced and sophisticated in entertainment
industry lending. Upon the acceptance of any appointment as Administrative Agent
or Co-Administrative Agent, as applicable, hereunder by a successor agent, such
successor agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent or
Co-Administrative Agent, as applicable, and the retiring agent shall be
discharged from its duties and obligations under this Credit Agreement, the
other Fundamental Documents and any other credit documentation. After any
retiring agent’s resignation hereunder, the provisions of this Article 12 and
Article 13 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was an agent under this Credit Agreement.

112



--------------------------------------------------------------------------------



 



     SECTION 12.12 Successor Issuing Bank. The Issuing Bank may resign at any
time by giving prior written notice thereof to the Lenders and the Borrowers,
but such resignation shall not become effective until acceptance by a successor
Issuing Bank of its appointment pursuant hereto. Upon any such resignation, the
retiring Issuing Bank shall promptly appoint a successor Issuing Bank from among
the Lenders, provided that such replacement is reasonably acceptable (as
evidenced in writing) to the Required Lenders and the Borrowers and has a credit
rating at least as high as that of the Issuing Bank; provided, however, that
such approval by the Borrowers shall not be required at any time when a Default
or Event of Default is continuing. If no successor Issuing Bank shall have been
so appointed by the retiring Issuing Bank and shall have accepted such
appointment, within 30 days after the retiring Issuing Bank’s giving of notice
of resignation, the Borrowers may appoint a successor Issuing Bank (which
successor may be replaced by the Required Lenders; provided that such successor
is reasonably acceptable to the Borrowers), which shall be either a Lender or a
commercial bank organized, licensed, carrying on business under the laws of the
United States of America or of any State thereof and shall have a combined
capital and surplus of at least U.S.$500,000,000. Upon the acceptance of any
appointment as Issuing Bank hereunder by a successor Issuing Bank, such
successor Issuing Bank shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Issuing Bank, and the
retiring Issuing Bank shall be discharged from its duties and obligations under
this Credit Agreement, the other Fundamental Documents and any other credit
documentation, except with respect to Letters of Credit which are outstanding at
the time of the resignation unless the successor Issuing Bank replaces the
retiring Issuing Bank as the issuing bank on such Letters of Credit. The
Borrowers and each Lender hereby agrees that each will use its commercially
reasonable efforts to replace any such outstanding Letters of Credit issued by
the retiring Issuing Bank. After any retiring Issuing Bank’s resignation
hereunder as Issuing Bank, the provisions of this Article 12 and Article 13
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Issuing Bank under this Credit Agreement.
13. MISCELLANEOUS
     SECTION 13.1 Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered or mailed (or if by facsimile
communications equipment, delivered by such equipment) addressed, (a) if to the
Administrative Agent, the Issuing Bank or JPMorgan Chase Bank, to it at
(i) JPMorgan Chase Bank, N.A., 10 South Dearborn Street, 9th Floor, Chicago,
Illinois 60603-2003, Attention: Stephen C. Price (Telecopy No. (312) 325-3239),
with copies to (ii) JPMorgan Chase Bank, N.A., JPMorgan Loan Services, 21 South
Clark Street 7th Floor, Chicago, Illinois 60603, Attention: Lisa Smith (Telecopy
No. 312-385-7096), with copies to (iii) J.P. Morgan Securities Inc., 1999 Avenue
of the Stars, 27th Floor, Los Angeles, California 90067, Attention: Christa
Thomas (Telecopy No. (310) 860-7260), with copies to (iv) Morgan, Lewis &
Bockius LLP, 101 Park Avenue, New York, NY 10178-0600, Attention: Richard S.
Petretti (Telecopy No. (212) 309-6001); (b) if to the Co-Administrative Agent or
Syndication Agent, to it at (i) Union Bank, N.A., 1901 Avenue of the Stars,
Suite 600, Los Angeles, California 90067, Attention: Brian Stearns (Telecopy No.
(310) 551-8980), with copies to (ii) Morgan, Lewis & Bockius LLP, 101 Park
Avenue, New York, NY 10178-0600, Attention: Richard S. Petretti (Telecopy No.
(212) 309-6001); (c) if to any Credit Party to it at Lions Gate Entertainment
Inc., 2700 Colorado Avenue, Suite 200, Santa Monica, CA, 90404, Attn: Wayne
Levin, Facsimile No.: 310-452-8934, or (d) if to a Lender, to it at its address
set

113



--------------------------------------------------------------------------------



 



forth on the signature pages hereto, or such other address as such party may
from time to time designate by giving written notice to the other parties
hereunder. Any failure of the Administrative Agent, Co-Administrative Agent or a
Lender giving notice pursuant to this Section 13.1, to provide a courtesy copy
to a party as provided herein, shall not affect the validity of such notice. All
notices and other communications given to any party hereto in accordance with
the provisions of this Credit Agreement shall be deemed to have been given on
the fifth Business Day after the date when sent by registered or certified mail,
postage prepaid, return receipt requested, if by mail, or upon receipt by such
party, if by any telegraphic or facsimile communications equipment, in each case
addressed to such party as provided in this Section 13.1 or in accordance with
the latest unrevoked written direction from such party.
     SECTION 13.2 Survival of Agreement, Representations and Warranties, etc.
All warranties, representations and covenants made by any of the Credit Parties
herein, in any other Fundamental Document or in any certificate or other
instrument delivered by it or on its behalf in connection with this Credit
Agreement or any other Fundamental Document shall be considered to have been
relied upon by the Administrative Agent, Co-Administrative Agent, Syndication
Agent, Documentation Agent, Issuing Bank and the Lenders and, except for any
terminations, amendments, modifications or waivers thereof in accordance with
the terms hereof, shall survive the making of the Loans and the issuance of the
Letters of Credit herein contemplated and the execution and delivery to the
Administrative Agent of the Notes regardless of any investigation made by the
Administrative Agent, Co-Administrative Agent, Syndication Agent, Documentation
Agent, Issuing Bank or the Lenders or on their behalf and shall continue in full
force and effect so long as any Obligation is outstanding and unpaid and so long
as any Letter of Credit remains outstanding and so long as the Commitments have
not been terminated. All statements in any such certificate or other instrument
shall constitute representations and warranties by the Credit Parties hereunder.
     SECTION 13.3 Successors and Assigns; Syndications; Loan Sales;
Participations.
          (a) Whenever in this Credit Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
assigns of such party; provided, however, that neither any Borrower nor any
other Credit Party may assign its rights hereunder without the prior written
consent of the Administrative Agent, the Co-Administrative Agent, the Issuing
Bank and all of the Lenders, and all covenants, promises and agreements by or on
behalf of any of the Credit Parties which are contained in this Credit Agreement
shall inure to the benefit of the successors and assigns of the Secured Parties.
          (b) Each of the Lenders may (but only with the prior written consent
of the Administrative Agent, the Co-Administrative Agent, the Issuing Bank and
the Borrowers, which consent shall not be unreasonably withheld or delayed and
in the case of the Borrowers no such consent shall be required if an Event of
Default has occurred and is continuing) assign all or a portion of its
interests, rights and obligations under this Credit Agreement (including,
without limitation, all or a portion of its Commitment and the same portion of
all Loans at the time owing to it and the Notes held by it and its obligations
and rights with regard to Letters of Credit); provided, however, that (i) each
assignment shall be of a constant, and not a varying, percentage of the
assigning Lender’s interests, rights and obligations under this Credit
Agreement, (ii) each assignment shall be in a minimum Commitment amount (or at
any time after the Commitment

114



--------------------------------------------------------------------------------



 



Termination Date, minimum Loan amount) of at least U.S.$5,000,000 unless, in
either case, each of the Borrowers and the Administrative Agent otherwise
consent, provided that no such consent of the Borrowers shall be required if an
Event of Default has occurred and is continuing, and (iii) the parties to each
such assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register (as defined below), an Assignment and
Acceptance, together with the assigning Lender’s original Note and a processing
and recordation fee of U.S.$4,500 to be paid to the Administrative Agent by the
assigning Lender or the assignee prior to an Event of Default hereunder. Upon
such execution, delivery, acceptance and recording, from and after the effective
date specified in each Assignment and Acceptance, which effective date shall not
(unless otherwise agreed to by the Administrative Agent) be earlier than five
Business Days after the date of acceptance and recording by the Administrative
Agent, (x) the assignee thereunder shall be a party hereto and, to the extent
provided in such Assignment and Acceptance, have the rights and obligations of a
Lender hereunder and under the other Fundamental Documents and shall be bound by
the provisions hereof and (y) the assigning Lender thereunder shall, to the
extent provided in such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Credit Agreement except that,
notwithstanding such assignment, any rights and remedies available to the
Borrowers for any breaches by such assigning Lender of its obligations hereunder
while a Lender shall be preserved after such assignment and such Lender shall
not be relieved of any liability to the Borrowers due to any such breach. In the
case of an Assignment and Acceptance covering all or the remaining portion of
the assigning Lender’s rights and obligations under this Credit Agreement, such
assigning Lender shall cease to be a party hereto.
          (c) Each Lender may at any time make an assignment of its interests,
rights and obligations under this Credit Agreement, without the consent of the
Administrative Agent, the Co-Administrative Agent, the Issuing Bank or the
Credit Parties, to (i) any Affiliate of such Lender or (ii) any other Lender
hereunder; provided that after giving effect to such assignment, the assignee’s
Percentage shall not exceed 10% of the aggregate amount of all Commitments then
outstanding hereunder. Any such assignment to any Affiliate of the assigning
Lender or any other Lender hereunder shall not be subject to the requirements of
Section 13.3(b) that (x) the amount of the Commitment (or Loans if applicable)
of the assigning Lender subject to each assignment be in a minimum principal
amount of U.S.$5,000,000 for Commitments and (y) the payment of a processing and
recordation fee, and any such assignment to any Affiliate of the assigning
Lender shall not release the assigning Lender of its remaining obligations
hereunder, if any.
          (d) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned thereby and that such interest is free and clear of any
adverse claim, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Credit Agreement or any other
Fundamental Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Fundamental Documents or any other
instrument or document furnished pursuant hereto or thereto; (ii) such assignor
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any of the Credit Parties or the
performance or observance by any of

115



--------------------------------------------------------------------------------



 



the Credit Parties of any of their obligations under the Fundamental Documents
or any other instrument or document furnished pursuant thereto; (iii) such
assignee confirms that it has received a copy of this Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Sections 5.1(a) and 5.1(b) (or if none of such financial statements shall have
then been delivered, then copies of the financial statements referred to in
Section 3.5 hereof) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee agrees that it will, independently
and without reliance upon the assigning Lender, the Administrative Agent, the
Issuing Bank or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Credit Agreement or any other
Fundamental Document; (v) such assignee appoints and authorizes the
Administrative Agent, the Co-Administrative Agent and the Issuing Bank to take
such action as the agent on its behalf and to exercise such powers under this
Credit Agreement as are delegated to the Administrative Agent, the
Co-Administrative Agent or the Issuing Bank by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vi) such assignee agrees
that it will be bound by the provisions of this Credit Agreement and will
perform in accordance with their terms all of the obligations which by the terms
of this Credit Agreement are required to be performed by it as a Lender.
          (e) The Administrative Agent shall maintain at its address at which
notices are to be given to it pursuant to Section 13.1 a copy of each Assignment
and Acceptance and a register for the recordation of the names and addresses of
the Lenders and the Commitments of, and principal amount of the Loans owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive, in the absence of manifest error, and the Credit Parties
and the Secured Parties may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of the Fundamental Documents.
The Register shall be available for inspection by any Credit Party or any Lender
at any reasonable time and from time to time upon reasonable prior notice.
          (f) Subject to the foregoing, upon its receipt of an Assignment and
Acceptance executed by an assigning Lender and an assignee together with the
assigning Lender’s original Note and the processing and recordation fee, the
Administrative Agent shall, if such Assignment and Acceptance has been completed
and is in the form of Exhibit I hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt written notice thereof to the Borrowers. Within five
(5) Business Days after receipt of the notice, the Borrowers, at their own
expense, shall execute and deliver to the Administrative Agent, in exchange for
the surrendered Note, a new Note to the order of such assignee in an amount
equal to the Commitment assumed by it pursuant to such Assignment and Acceptance
and if the assigning Lender has retained a Commitment hereunder a new Note to
the order of the assigning Lender in an amount equal to the Commitment retained
by it hereunder. Such new Notes shall be in an aggregate principal amount equal
to the aggregate principal amount of the surrendered Note and shall otherwise be
in substantially the form of Exhibit A. In addition the Credit Parties will
promptly, at their own expense, execute such amendments to the Fundamental
Documents to which each is a party and such additional documents, and take such
other actions as the Administrative Agent or the assignee Lender may reasonably
request in order

116



--------------------------------------------------------------------------------



 



to give such assignee Lender the full benefit of the Liens contemplated by the
Fundamental Documents.
          (g) Each of the Lenders may, without the consent of any of the Credit
Parties or the Administrative Agent, the Co-Administrative Agent or the other
Lenders, sell participations to one or more banks or other entities in all or a
portion of its rights and obligations under this Credit Agreement (including,
without limitation, all or a portion of its Commitment and the Loans owing to it
and the Note or Notes held by it and its participation in Letters of Credit);
provided, however, that (i) any such Lender’s obligations under this Credit
Agreement shall remain unchanged, (ii) such participant shall not be granted any
voting rights or any right to control the vote of such Lender under this Credit
Agreement, except with respect to proposed changes to interest rates, amount of
Commitments, final maturity of any Loan, releases of all or substantially all
the Collateral and fees (as applicable to such participant), (iii) any such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iv) the participating banks or other entities
shall be entitled to the cost protection provisions contained in Sections 2.9,
2.10, 2.11 and 12.3 hereof but a participant shall not be entitled to receive
pursuant to such provisions an amount larger than its share of the amount to
which the Lender granting such participation would have been entitled to receive
and (v) the Credit Parties, the Administrative Agent, the Co-Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s and its participants’ rights and
obligations under this Credit Agreement.
          (h) A Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 13.3, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to any of the Credit Parties furnished to the
Administrative Agent, the Co-Administrative Agent or such Lender by or on behalf
of the Borrowers; provided that prior to any such disclosure, each such assignee
or participant or proposed assignee or participant shall agree, by executing a
confidentiality letter reasonably satisfactory to LGEC to preserve the
confidentiality of any confidential information relating to any of the Credit
Parties received from such Lender.
          (i) Any assignment pursuant to paragraph (b) or (c) of this
Section 13.3 shall constitute an amendment of the Schedule of Commitments as of
the effective date of such assignment.
          (j) The Credit Parties agree that any Lender may at any time and from
time to time pledge or otherwise grant a security interest in any Loan or in any
Note evidencing the Loans (or any part thereof) to any Federal Reserve Bank.
          (k) Notwithstanding any other provision of this Agreement and so long
as no Event of Default shall have occurred and be continuing, no portion of the
Commitment may be assigned or transferred to any Person if interest payable to
such person will be subject to withholding, unless consented to by the
Borrowers.
     SECTION 13.4 Expenses; Documentary Taxes. Whether or not the transactions
hereby contemplated shall be consummated, the Borrowers agree to pay (a) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, JPMorgan
Securities Inc., the Co-Administrative

117



--------------------------------------------------------------------------------



 



Agent and the Syndication Agent in connection with the performance of due
diligence, the syndication of the credit facility contemplated hereby, the
negotiation, preparation, execution, delivery, waiver or modification and
administration of this Credit Agreement and any other documentation contemplated
hereby, the making of the Loans and the issuance of the Letters of Credit, the
Collateral, the Pledged Securities, any Fundamental Document or any Completion
Guaranty for a Qualifying Picture, including but not limited to, the reasonable
out-of-pocket costs and internally allocated charges of audit or field
examinations of the Administrative Agent in connection with the administration
of this Credit Agreement, the verification of financial data and the
transactions contemplated hereby, and the reasonable fees and disbursements of
Morgan, Lewis & Bockius LLP, counsel for the Administrative Agent, the
Co-Administrative Agent and the Issuing Bank and any other counsel that the
Administrative Agent, Co-Administrative Agent or the Issuing Bank shall retain,
and (b) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, the Co-Administrative Agent, the Issuing Bank or the Lenders in the
enforcement or protection (as distinguished from administration) of the rights
and remedies of the Issuing Bank or the Lenders in connection with this Credit
Agreement, the other Fundamental Documents, the Letters of Credit or the Notes,
or as a result of any transaction, action or non-action arising from any of the
foregoing, including but not limited to, the reasonable fees and disbursements
of any counsel for the Administrative Agent, the Co-Administrative Agent, the
Issuing Bank or the Lenders. Such payments shall be made on the date this Credit
Agreement is executed by the Borrowers and thereafter on demand. The Borrowers
agree that they shall indemnify the Secured Parties from and hold them harmless
against any documentary taxes, assessments or charges made by any Governmental
Authority by reason of the execution and delivery of this Credit Agreement or
the Notes or the issuance of the Letters of Credit. The obligations of the
Borrowers under this Section shall survive the termination of this Credit
Agreement, the payment of the Loans and/or the expiration of any Letter of
Credit.
     SECTION 13.5 Indemnification of the Administrative Agent, the
Co-Administrative Agent, the Syndication Agent, the Documentation Agent, the
Issuing Bank and the Lenders. The Borrowers agree (a) to indemnify and hold
harmless the Administrative Agent, the Co-Administrative Agent, the Syndication
Agent, Documentation Agent, the Issuing Bank and the Lenders and their
respective directors, officers, employees, trustees and agents (each, an
“Indemnified Party”) (to the full extent permitted by Applicable Law) from and
against any and all claims, demands, losses, judgments and liabilities
(including liabilities for penalties) of whatsoever nature, and (b) to pay to
the Indemnified Parties an amount equal to the amount of all costs and expenses,
including reasonable legal fees and disbursements, and with regard to both
(a) and (b) in connection with or resulting from any litigation, investigation
or other proceedings relating to the Collateral, this Credit Agreement, the
other Fundamental Documents and the Letters of Credit, the making of the Loans,
any attempt to audit, inspect, protect or sell the Collateral, or the
administration and enforcement or exercise of any right or remedy granted to the
Administrative Agent, the Co-Administrative Agent, the Syndication Agent,
Documentation Agent, the Issuing Bank or Lenders hereunder or thereunder but
excluding therefrom all claims, demands, losses, judgments, liabilities, costs
and expenses arising out of or resulting from (i) the gross negligence or
willful misconduct of an Indemnified Party, (ii) litigation or claims among
Indemnified Parties in connection with the Fundamental Documents or in any way
relating to the transactions contemplated hereby and (iii) claims asserted or
litigation commenced against any of the any Indemnified Party by a Credit Party
in which the Credit Party is the prevailing party.

118



--------------------------------------------------------------------------------



 



The foregoing indemnity agreement includes any reasonable costs incurred by any
Indemnified Party in connection with any action or proceeding which may be
instituted in respect of the foregoing by any Indemnified Party, or by any other
Person either against the Lenders or in connection with which any officer,
director, agent or employee of any Indemnified Party is called as a witness or
deponent, including, but not limited to, the reasonable fees and disbursements
of Morgan, Lewis & Bockius LLP, counsel to the Agents and the Issuing Bank, and
any out-of-pocket costs incurred by any Indemnified Party in appearing as a
witness or in otherwise complying with legal process served upon them. Except as
otherwise required by Applicable Law which may not be waived, the Lenders shall
not be liable to the Borrowers for any matter or thing in connection with this
Credit Agreement other than their express obligations hereunder, including
obligations to make Loans and account for moneys actually received by them in
accordance with the terms hereof.
          Whenever the provisions of this Credit Agreement or any other
Fundamental Document provide that, if any Credit Party shall fail to do any act
or thing which it has covenanted to do hereunder, the Administrative Agent may
(but shall not be obligated to) do the same or cause it to be done or remedy any
such breach and if the Administrative Agent does the same or causes it to be
done, there shall be added to the applicable Obligations hereunder the cost or
expense incurred by the Administrative Agent in so doing, and any and all
amounts expended by the Administrative Agent in taking any such action shall be
repayable to it upon its demand therefor and shall (x) for advances made by the
Administrative Agent, bear interest at 2% in excess of the Alternate Base Rate,
from time to time in effect from the date advanced to the date of repayment.
          All indemnities contained in this Section 13.5 shall survive the
expiration or earlier termination of this Credit Agreement and shall inure to
the benefit of any Person who was a Lender notwithstanding such Person’s
assignment of all its Loans and Commitments as to any actions taken or omitted
to be taken by it while it was a Lender.
     SECTION 13.6 CHOICE OF LAW. THIS CREDIT AGREEMENT AND THE NOTES SHALL IN
ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE
STATE OF NEW YORK WHICH ARE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
WHOLLY WITHIN SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO INTEREST
RATES, ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. EACH LETTER OF CREDIT
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR
RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS,
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500 AS ADOPTED OR AMENDED FROM
TIME TO TIME (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE
UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 13.7 WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES, AND
COVENANTS THAT IT WILL NOT

119



--------------------------------------------------------------------------------



 



ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS CREDIT AGREEMENT, THE SUBJECT MATTER
HEREOF, ANY OTHER FUNDAMENTAL DOCUMENT OR THE SUBJECT MATTER THEREOF, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN CONTRACT OR TORT
OR OTHERWISE. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE
OTHER PARTIES HERETO THAT THE PROVISIONS OF THIS SECTION CONSTITUTE A MATERIAL
INDUCEMENT UPON WHICH SUCH OTHER PARTIES HAVE RELIED, ARE RELYING AND WILL RELY
IN ENTERING INTO THIS CREDIT AGREEMENT AND ANY OTHER FUNDAMENTAL DOCUMENT. ANY
PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 13.7 WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF ANY OTHER PARTY TO THE WAIVER OF ITS
RIGHTS TO TRIAL BY JURY.
     SECTION 13.8 WAIVER WITH RESPECT TO DAMAGES. EACH CREDIT PARTY ACKNOWLEDGES
THAT NEITHER THE ADMINISTRATIVE AGENT, THE ISSUING BANK NOR ANY LENDER HAS ANY
FIDUCIARY RELATIONSHIP WITH, OR FIDUCIARY DUTY TO, ANY CREDIT PARTY ARISING OUT
OF OR IN CONNECTION WITH THIS CREDIT AGREEMENT OR ANY OTHER FUNDAMENTAL DOCUMENT
AND THE RELATIONSHIP BETWEEN THE ADMINISTRATIVE AGENT, THE CO-ADMINISTRATIVE
AGENT, THE SYNDICATION AGENT, THE DOCUMENTATION AGENT, THE ISSUING BANK AND THE
LENDERS, ON THE ONE HAND, AND THE CREDIT PARTIES, ON THE OTHER HAND, IN
CONNECTION THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, NO CREDIT PARTY SHALL ASSERT, AND EACH CREDIT PARTY
HEREBY WAIVES, ANY CLAIMS AGAINST THE ADMINISTRATIVE AGENT, THE
CO-ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE DOCUMENTATION AGENT, THE
ISSUING BANK, AND THE LENDERS ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS CREDIT AGREEMENT,
ANY FUNDAMENTAL DOCUMENT, ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
     SECTION 13.9 No Waiver. No failure on the part of the Administrative Agent,
the Co-Administrative Agent, any Lender or the Issuing Bank to exercise, and no
delay in exercising, any right, power or remedy hereunder, under the Notes or
any other Fundamental Document or with regard to any Letter of Credit shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law.

120



--------------------------------------------------------------------------------



 



     SECTION 13.10 Extension of Payment Date. Except as otherwise specifically
provided in Article 2 hereof, should any payment or prepayment of principal of
or interest on the Notes or any other amount due hereunder, become due and
payable on a day other than a Business Day, the due date of such payment or
prepayment shall be extended to the next succeeding Business Day and, in the
case of a payment or prepayment of principal, interest shall be payable thereon
at the rate herein specified during such extension.
     SECTION 13.11 Amendments, etc.
          (a) No modification, amendment or waiver of any provision of this
Credit Agreement or any other Fundamental Document, and no consent to any
departure by the Borrowers herefrom or therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required Lenders
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given; provided, however, that no such
modification, waiver, consent or amendment shall, without the written consent of
(a) each affected Lender, (i) change the Commitment of such Lender, (ii) reduce
the interest payable on such Lender’s Loans, (iii) alter the principal amount of
any Loan, (iv) reduce the rate at which the Commitment Fees are payable to such
Lender or (v) reduce the fees payable with respect to Letters of Credit issued
hereunder as set forth in Section 2.3(f); (b) all Lenders, (i) amend or modify
any provision of this Credit Agreement, if any, which expressly provides for the
unanimous consent or approval of the Lenders, (ii) release a substantial portion
of the Collateral or any of the Pledged Securities (except as contemplated
herein) or release any Guarantor from its obligations hereunder, (iii) extend
the Maturity Date, (iv) amend the definition of “Collateral” (and defined terms
used in the definition of Collateral), (v) amend or modify Section 2.1(b),
2.10(d), 2.3(a)(i), 2.3(i) or this Section 13.11, (vi) increase the advance
rates of any components or add any new components to the Borrowing Base; and
(vii) amend or modify the definition of “Required Lenders”. Notwithstanding the
foregoing, the Borrowers may request an Incremental Facility in accordance with
Section 2.17 hereof without the consent of the Lenders. No such amendment or
modification may adversely affect the rights and obligations of (i) the
Administrative Agent hereunder without its prior written consent, (ii) the
Co-Administrative Agent hereunder without its prior written consent or (iii) the
Issuing Bank hereunder without its prior written consent. No notice to or demand
on the Borrowers shall entitle the Borrowers to any other or further notice or
demand in the same, similar or other circumstances. Each holder of a Note shall
be bound by any amendment, modification, waiver or consent authorized as
provided herein, whether or not such Note shall have been marked to indicate
such amendment, modification, waiver or consent and any consent by any holder of
a Note shall bind any Person subsequently acquiring such Note, whether or not
such Note is so marked.
          (b) If any Lender requests compensation under Section 2.10, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.10,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 13.3), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a

121



--------------------------------------------------------------------------------



 



Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
Letters of Credit, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.10, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.
     SECTION 13.12 Severability. Any provision of this Credit Agreement or of
the Notes which is invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without invalidating the remaining provisions
hereof, and any such invalidity, illegality or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     SECTION 13.13 SERVICE OF PROCESS. EACH PARTY HERETO (EACH A “SUBMITTING
PARTY”) HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE STATE COURTS OF
THE STATE OF NEW YORK IN NEW YORK COUNTY AND TO THE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, FOR THE PURPOSES OF
ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS CREDIT
AGREEMENT (INCLUDING, BUT NOT LIMITED TO, THE LETTERS OF CREDIT), THE SUBJECT
MATTER HEREOF, ANY OTHER FUNDAMENTAL DOCUMENT AND THE SUBJECT MATTER THEREOF.
EACH SUBMITTING PARTY TO THE EXTENT PERMITTED BY APPLICABLE LAW (A) HEREBY
WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE,
IN ANY SUCH SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN THE ABOVE-NAMED COURTS,
ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF SUCH COURTS,
THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE
SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE
OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS CREDIT AGREEMENT, THE
SUBJECT MATTER HEREOF, THE OTHER FUNDAMENTAL DOCUMENT OR THE SUBJECT MATTER
THEREOF (AS APPLICABLE) MAY NOT BE ENFORCED IN OR BY SUCH COURT, (B) HEREBY
WAIVES THE RIGHT TO REMOVE ANY SUCH ACTION, SUIT OR PROCEEDING INSTITUTED BY THE
ADMINISTRATIVE AGENT, THE CO-ADMINISTRATIVE AGENT OR A LENDER IN STATE COURT TO
FEDERAL COURT, AND (C) HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH ACTION,
SUIT OR PROCEEDING ANY OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE
COMPULSORY OR OTHERWISE ARISE FROM THE SAME SUBJECT MATTER. EACH SUBMITTING
PARTY HEREBY CONSENTS TO SERVICE OF PROCESS BY MAIL AT THE ADDRESS TO WHICH
NOTICES ARE TO BE GIVEN TO IT PURSUANT TO SECTION 13.1 HEREOF. EACH SUBMITTING
PARTY AGREES THAT ITS SUBMISSION TO JURISDICTION AND CONSENT TO

122



--------------------------------------------------------------------------------



 



SERVICE OF PROCESS BY MAIL IS MADE FOR THE EXPRESS BENEFIT OF EACH OF THE OTHER
SUBMITTING PARTIES. FINAL JUDGMENT AGAINST ANY SUBMITTING PARTY IN ANY SUCH
ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE, AND MAY BE ENFORCED IN ANY OTHER
JURISDICTION (X) BY SUIT, ACTION OR PROCEEDING ON THE JUDGMENT, A CERTIFIED OR
TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND OF THE AMOUNT OF
INDEBTEDNESS OR LIABILITY OF THE SUBMITTING PARTY THEREIN DESCRIBED OR (Y) IN
ANY OTHER MANNER PROVIDED BY OR PURSUANT TO THE LAWS OF SUCH OTHER JURISDICTION,
PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT, THE CO-ADMINISTRATIVE AGENT,
THE ISSUING BANK OR A LENDER MAY AT ITS OPTION BRING SUIT, OR INSTITUTE OTHER
JUDICIAL PROCEEDINGS AGAINST A SUBMITTING PARTY OR ANY OF ITS ASSETS IN ANY
STATE OR FEDERAL COURT OF THE UNITED STATES OR OF ANY COUNTRY OR PLACE WHERE THE
SUBMITTING PARTY OR SUCH ASSETS MAY BE FOUND.
     SECTION 13.14 Headings. Section headings used herein and the Table of
Contents are for convenience only and are not to affect the construction of or
be taken into consideration in interpreting this Credit Agreement.
     SECTION 13.15 Execution in Counterparts. This Credit Agreement may be
executed in any number of counterparts, each of which shall constitute an
original, but all of which taken together shall constitute one and the same
instrument.
     SECTION 13.16 Subordination of Intercompany Indebtedness, Receivables and
Advances.
          (a) Each Credit Party hereby agrees that any intercompany Indebtedness
or other intercompany receivables or intercompany advances of any other Credit
Party, directly or indirectly, in favor of such Credit Party of whatever nature
at any time outstanding shall be completely subordinate in right of payment to
the prior payment in full of its Obligations, and that no payment on any such
Indebtedness, receivable or advance shall be made (i) except intercompany
receivables and intercompany advances permitted pursuant to the terms hereof may
be repaid and intercompany Indebtedness permitted pursuant to the terms hereof
may be repaid, in each case so long as no Default or Event of Default, shall
have occurred and be continuing and (ii) except as specifically consented to by
all the Lenders in writing, until the prior payment in full of all the
Obligations of each of the Credit Parties and termination of the Commitments.
          (b) In the event that any payment on any such Indebtedness shall be
received by such Credit Party other than as permitted by Section 13.16(a) before
payment in full of all of its Obligations and termination of the Commitments to
advance funds to such Credit Party, such Credit Party shall receive such
payments and hold the same in trust for, segregate the same from its own assets
and shall immediately pay over to, the Administrative Agent (on behalf of the
Secured Parties) all such sums to the extent necessary so that the
Administrative Agent (on behalf of the Secured Parties) shall have been paid all
of the Obligations of such Credit Party owed or which may become owing.

123



--------------------------------------------------------------------------------



 



     SECTION 13.17 Entire Agreement. This Credit Agreement (including the
Exhibits and Schedules hereto) represents the entire agreement of the parties
with regard to the subject matter hereof and the terms of any letters and other
documentation entered into between any of the parties hereto (other than the Fee
Letter) prior to the execution of this Credit Agreement which relate to Loans to
be made or the Letters of Credit to be issued hereunder shall be replaced by the
terms of this Credit Agreement.
     SECTION 13.18 USA Patriot Act. Each Lender hereby notifies the Borrowers
that, pursuant to the requirements of the USA Patriot Act, Title III of Pub.L.
107-56 (signed into law on October 26, 2001), as amended (the “Patriot Act”) or
similar foreign statutory requirements, it is required to obtain, verify and
record information that identifies the Borrowers, which information includes,
the name and address of each of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the Patriot Act
or such similar foreign statutory requirements.
[SIGNATURE PAGES TO FOLLOW]

124



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be duly executed as of the day and the year first written.

            LIONS GATE MANDATE FINANCING
VEHICLE INC.
      By   /s/ Wayne Levin         Name:   Wayne Levin        Title:          
BORROWERS:
                     

 



--------------------------------------------------------------------------------



 



            LENDERS:

JPMORGAN CHASE BANK, N.A.
individually and as Administrative Agent
      By   /s/ Kin W. Cheng         Name:   Kin W. Cheng        Title:  
Address:
Attention:
Facsimile:  Vice President  

 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A.
individually and as Co-Administrative Agent
      By   /s/ Brian Stearns         Name:   Brian Stearns        Title:  
Address:
Attention:
Facsimile:  Vice President  

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION
individually and as Documentation Agent
      By   /s/ Christine P. Ball         Name:   Christine P. Ball       
Title:  
Address:
Attention:
Facsimile:  Senior Vice President  

 



--------------------------------------------------------------------------------



 



            COMERICA BANK
      By   Adam J. Korn         Name:   Adam J. Korn        Title:  
Address:
Attention:
Facsimile:  Assistant Vice President  

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By   /s/ Joan F. Stigliano         Name:   Joan F. Stigliano       
Title:  
Address:
Attention:
Facsimile:  Senior Vice President    

 